Exhibit 10.1

PARAMOUNT GROUP, INC.

as Agent for

PGREF I 1633 BROADWAY TOWER, L.P.

Landlord,

-and-

WMG ACQUISITION CORP.

Tenant.

L E A S E

Dated: October 1, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article

   Page  

ARTICLE 1

     1   

Premises, Term, Purposes and Rent

     1   

ARTICLE 2

     10   

Completion and Occupancy

     10   

ARTICLE 3

     14   

Use of Premises

     14   

ARTICLE 4

     16   

Appurtenances, Etc., Not to be Removed

     16   

ARTICLE 5

     18   

Various Covenants

     18   

ARTICLE 6

     33   

Changes or Alterations by Landlord

     33   

ARTICLE 7

     34   

Damage by Fire, Etc.

     34   

ARTICLE 8

     37   

Condemnation

     37   

ARTICLE 9

     39   

Compliance with Laws

     39   

ARTICLE 10

     40   

Accidents to Plumbing and Other Systems

     40   

ARTICLE 11

     41   

Notices and Service of Process

     41   

ARTICLE 12

     44   

Conditions of Limitation

     44   

ARTICLE 13

     46   

Re-entry by Landlord

     46   

ARTICLE 14

     47   

Damages

     47   

ARTICLE 15

     49   

Waivers by Tenant

     49   

ARTICLE 16

     49   

Waiver of Trial by Jury

     49   

ARTICLE 17

     50   

Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.

     50   

ARTICLE 18

     56   

Lease Contains All Agreements—No Waivers

     56   

ARTICLE 19

     57   

Parties Bound

     57   

ARTICLE 20

     58   

Curing Tenant’s Defaults—Additional Rent

     58   

 

ii



--------------------------------------------------------------------------------

ARTICLE 21

     60   

Inability to Perform

     60   

ARTICLE 22

     60   

Adjacent Excavation—Shoring

     60   

ARTICLE 23

     61   

Article Headings

     61   

ARTICLE 24

     61   

Electricity and Water

     61   

ARTICLE 25

     65   

Assignment, Mortgaging, Subletting, Etc.

     65   

ARTICLE 26

     76   

Escalations

     76   

ARTICLE 27

     82   

Subordination

     82   

ARTICLE 28

     87   

Miscellaneous

     87   

ARTICLE 29

     92   

Layout and Finish

     92   

ARTICLE 30

     94   

Insurance

     94   

ARTICLE 31

     96   

Security Deposit

     96   

ARTICLE 32

     100   

Extension Option

     100   

ARTICLE 33

     103   

Expansion Space Option

     103   

ARTICLE 34

     105   

Right of First Offer

     105   

ARTICLE 35

     109   

Shaft Space

     109   

ARTICLE 36

     111   

Roof Equipment

     111   

ARTICLE 37

     113   

Tenant’s Cafeteria

     113   

ARTICLE 38

     116   

Tenant’s Signage/Lobby Desk

     116   

ARTICLE 39

     118   

Cellar 2 Space

     118   

ARTICLE 40

     120   

Tenant’s Rights

     120   

ARTICLE 41

     120   

Quiet Enjoyment

     120   

 

iii



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

RULES AND REGULATIONS

     RR-1   

EXHIBIT A

RENTAL PLANS

     A-1   

EXHIBIT B

LEGAL DESCRIPTION

     B-1   

EXHIBIT C

FUNDAMENTAL TERMS CHART

     C-1   

EXHIBIT D

CERTIFICATE OF OCCUPANCY

     D-1   

EXHIBIT E

APPROVED CONTRACTORS, SUBCONTRACTORS AND MECHANICS

     E-1   

EXHIBIT F

CONSTRUCTION RULES AND REGULATIONS

     F-1   

EXHIBIT G

CLEANING AND JANITORIAL SERVICES

     G-1   

EXHIBIT H

HEATING, VENTILATING AND AIR-CONDITIONING SPECIFICATIONS

     H-1   

EXHIBIT I

2013 RATE LIST FOR TENANTS

     I-1   

EXHIBIT J

FORM OF LETTER OF CREDIT

     J-1   

EXHIBIT K

OPERATING EXPENSES

     K-1   

EXHIBIT L

ROFO LEASES

     L-1   

EXHIBIT M

MONUMENT SIGNAGE

     M-1   

EXHIBIT N

50TH STREET SIGNAGE

     N-1   

EXHIBIT O

COMPETITOR LIST

     O-1   

EXHIBIT P

7TH FLOOR TERRACE

     P-1   

EXHIBIT Q

7TH FLOOR TERRACE RULES & REGULATIONS

     Q-1   

EXHIBIT R

FORM OF CONDITIONAL PARTIAL LIEN WAIVER

     R-1   

 

iv



--------------------------------------------------------------------------------

LEASE

LEASE, dated as of October 1, 2013, between PARAMOUNT GROUP, INC., a Delaware
corporation, as Agent for PGREF I 1633 BROADWAY TOWER, L.P., a Delaware limited
partnership (Landlord), having offices at 1633 Broadway, Suite 1801, New York,
NY 10019 and WMG ACQUISITIONS CORP. (“Tenant”), a Delaware corporation, with a
Federal Tax Identification Number of 68-0576630 and having an office at 75
Rockefeller Plaza, New York, NY 10019 (“Lease”).

W I T N E S S E T H:

ARTICLE 1

Premises, Term, Purposes and Rent

Section 1.01 (a) Landlord does hereby lease to Tenant, and Tenant does hereby
hire from Landlord, subject to any ground and/or underlying leases and/or
mortgages as herein provided in Article 27, and upon and subject to the
covenants, agreements, terms, provisions and conditions of this Lease, for the
term herein stated, the entire rentable area of the 4th, 7th, 8th, 9th, 10th and
11th floors as shown on the rental plans annexed hereto as Exhibit A in the
building known as and located at 1633 Broadway, New York, New York (“Building”).
Said leased premises, together with all Appurtenances, as herein defined,
(except Tenant’s Property, herein defined) are herein called the “Premises”. The
plot of land on which the Building is located is herein called the “Land” and is
more fully described in the legal description attached hereto as Exhibit B.

(b) Tenant shall have, as appurtenant to the Premises, the non-exclusive right
to use in common with others, subject to the Building rules and regulations (as
referred to in Section 5.01(b) hereof) and the other applicable provisions of
this Lease (including, without limitation, Section 6.01 hereof): (i) the public
areas of the Building that are constructed or provided for use in common by
Landlord, Tenant and other tenants of the Building (except any roof areas,
terraces and or mechanical rooms of the Building unless specifically provided
for in this Lease), including without limitation, the common lobbies, corridors,
elevators and loading docks of the Building for their intended purposes; and
(ii) if the Premises includes less than the entire rentable area of any floor,
the core restrooms, corridors and elevator lobby of such floor for their
intended uses.

 

1



--------------------------------------------------------------------------------

(c) During the Term (as hereinafter defined in Section 1.02(a)) and to the
extent permitted by applicable law and regulation and insurance requirements,
Tenant shall have the non-exclusive right to use, subject to all other
provisions of this Lease, the fire stairs (the “Fire Stairs”) connecting the
floors within the 7th through 11th floor portion of the Premises and within any
other contiguous full floor portions of the Premises for normal business travel
between such floors. Tenant shall, at its sole expense, install a security
system with card-key access on the Fire Stairs doors so used by Tenant and shall
connect all such Fire Stairs doors to the Building’s security and Class E fire
system. Tenant may not use any Fire Stairs doors to travel between floors unless
same are equipped with such security system with card-key access. All such
connections to the Building’s security and Class E fire system shall be
performed in a manner reasonably approved by Landlord (which shall include use
of Landlord’s reasonably approved contractor for the installation of all
security related work) and reimburse Landlord for any upgrades which may be
required to the Building’s security system as a result of such tie-in. Tenant
shall also reimburse Landlord for its actual, out of pocket cost to clean the
Fire Stairs so used by Tenant, but only to the extent such costs are increased
by such use as well as for any additional repairs and maintenance expenses
incurred by Landlord as a result of Tenant’s use of such Fire Stairs. Tenant
may, subject to Landlord’s reasonable approval as part of Tenant’s Work and in
compliance with applicable Requirements (as hereinafter defined in
Section 9.03), upgrade the finishes and lighting in the Fire Stairs. All of
Tenant’s obligations under this Lease with respect to indemnification, insurance
and compliance with legal requirements shall apply to Tenant’s installations in
and use of the Fire Stairs and in addition, Tenant shall comply with Landlord’s
reasonable requirements with respect to such use and shall reimburse Landlord
for any actual, out of pocket costs incurred by Landlord resulting from such
use. All of Tenant’s Work under this Section 1.01(c) shall be performed in
accordance with the provisions pertaining to Tenant’s Changes (as hereinafter
defined in Section 5.01(e)(i)). If Tenant defaults in any of its obligations
under this Section 1.01(c) including without limitation, its use of the fire
stairs in accordance with all other provisions of this Lease, Landlord may send
Tenant notice of such default and if such default is not cured within ten
(10) business days (or two (2) business days if such default constitutes a
safety issue, or two (2) business days, or such longer period of time as is
reasonably necessary to cure any

 

2



--------------------------------------------------------------------------------

code violation default) after Tenant’s receipt of same, Landlord shall have the
right to terminate Tenant’s right to use the Fire Stairs under this
Section 1.01(c). Tenant may be required to remove all of the installations made
pursuant to this Section 1.01(c) in accordance with Section 4.01 of this Lease.
Unless caused by their negligence or willful misconduct, neither Landlord nor
any of its agents or employees shall have any liability for any injury or damage
to persons or property, or interruption of Tenant’s business as a result of, or
in connection with the use of the fire stairs, including any such injury or
damage or interruption of Tenant’s business caused by other tenants or persons
in the Building using the fire stairs or entering the Premises from the fire
stairs.

(d) (i) Landlord represents to Tenant that the Certificate of Occupancy for the
Building allows for the use of eight hundred and eighty (880) square feet of
usable space on the 7th floor terrace of the Building as shown hatched on
Exhibit P annexed hereto (such 880 square foot space (as the same may be
expanded as provided below), herein, the “7th Floor Terrace”) for outdoor
seating and such other uses as are more particularly described herein. Landlord
will cooperate at no cost to Landlord with Tenant in pursuing and obtaining
required NYC permits if Tenant wishes to expand the area of the 7th Floor
Terrace in a manner and size reasonably approved by Landlord, provided however,
such expansion of the 7th Floor Terrace shall not materially interfere or delay
the performance of the Landlord Terrace Work (as hereinafter defined in this
Section). Landlord shall be responsible, at its sole expense except as
hereinafter provided, to (a) create two (2) entrances/exits onto the 7th Floor
Terrace (which shall include all modifications required to the perimeter
induction units and the cost of all such entrance/exit work shall be shared
equally between Landlord and Tenant and Tenant shall reimburse Landlord for
fifty percent (50%) of such costs within thirty (30) days after demand, together
with reasonable supporting documentation) and this work shall be completed by
Landlord within four (4) months after Landlord’s receipt of agreed upon
entrance/exit locations, (b) provide appropriate screening (such screening shall
have acoustical properties so as to limit the sound generated by the cooling
tower only if required to meet the NC-40 Noise Standard inside the offices
nearest the cooling tower and such screening will be finished in a fashion
reasonably acceptable to both Landlord and Tenant, provided Tenant shall not
delay Landlord in finalizing this work) on the south side and the east side of
the cooling tower at a height mutually agreed upon between the parties (but in
no event, less than ten (10) feet) to reasonably conceal any mechanical
equipment or unusable portions of

 

3



--------------------------------------------------------------------------------

the roof space, (c) lift and repair pavers, if needed, and create and install
barriers (using planters or railings or combinations thereof) as needed between
the usable and non-usable space, (d) provide a hose bib for watering plants on
the 7th Floor Terrace, and (e) make the original 880 square feet of the 7th
Floor Terrace code-compliant as of the date of the completion the Landlord
Terrace Work (the “Landlord Terrace Work”). The Landlord Terrace Work shall only
be performed with respect to the original 880 square foot space comprising the
7th Floor Terrace. Landlord represents that as of the Term Commencement Date,
the roof on which the 7th Floor Terrace is located shall be waterproof. Landlord
shall repair and maintain such roof in accordance with Section 10.02 hereof
(subject to Tenant’s obligation to pay for the cost of such repair and
maintenance pursuant to Section 5.01(a) hereof) and Landlord shall indemnify
Tenant against any and all damages resulting from defects in such roof existing
as of the Term Commencement Date to the fullest extent provided for in
Section 5.02(c) hereof. Except for Landlord’s obligation to repair and maintain
the roof as set forth above, Tenant shall be responsible, at its sole expense,
to maintain and repair all items of Landlord’s Terrace Work and any other items
or property on the 7th Floor Terrace. Landlord shall complete the Landlord
Terrace Work in coordination and conjunction with Tenant’s Work but prior to the
substantial completion of Tenant’s Work. Landlord agrees to use diligent good
faith and commercially reasonable efforts to expeditiously complete Landlord’s
Terrace Work prior to the substantial completion of Tenant’s Work. Subject to
Landlord’s reasonable approval, Tenant shall have the right to make alterations
(as part of Tenant’s Changes) to the 7th Floor Terrace desired by Tenant,
including without limitation, the addition of outdoor lighting and any other
work to make the area and the use of the 7th Floor Terrace beyond the original
880 square feet code compliant, provided such work may not materially interfere
with Landlord’s Terrace Work, which shall have priority. Landlord and Tenant
shall use reasonable efforts to coordinate the Landlord Terrace Work and
Tenant’s Work on the 7th Floor Terrace so as to avoid material interference
and/or delay with each other’s work on the 7th Floor Terrace. Subject to the
provisions of this Lease (including without limitation Article 3 hereof and
Tenant acknowledges and agrees that it must exercise reasonable care in Tenant’s
use of the 7th Floor Terrace not to interfere or disturb the operation of the
theatre immediately below the 7th Floor Terrace) and throughout the Term, Tenant
shall have the right to use (subject to casualty, condemnation or repairs,
maintenance or other work required to the Building) the 7th Floor Terrace,
including the fire stair on the southwest corner of the Building only if the
original 880 square feet of the 7th Floor Terrace is expanded (and Tenant shall
be responsible to do any work

 

4



--------------------------------------------------------------------------------

on such fire stair in order to make the use of same code compliant), so long as
that portion of the 7th floor of the Building adjoining the 7th Floor Terrace
area is part of the Premises, for purposes subject to Landlord’s reasonable
approval, provided however, all of Tenant’s obligations under this Lease with
respect to indemnification, insurance and compliance with legal requirements
(including, without limitation, obtaining all required permits) shall apply to
Tenant’s installations in and use of the 7th Floor Terrace and in addition,
Tenant shall comply with Landlord’s reasonable requirements with respect to such
use, including without limitation, the 7th Floor Terrace Rules and Regulations
attached hereto as Exhibit Q (and Landlord may adopt or amend these rules and
regulations in the same fashion with respect to Building rules and regulations
set forth in Section 5.01(b) hereof).

(ii) Subject to the provisions of this Lease (including without limitation,
Article 3 hereof) and throughout the Term, Tenant shall also have: (y) the
exclusive right to use, so long as that portion of the 7th floor of the Building
adjoining the 7th Floor Terrace is part of the Premises, the wall on the 7th
floor setback facing the 7th Floor Terrace as the same exists from time to time
for display purposes only in connection with the WMG Primary Business (as
hereinafter defined in Section 5.02(f)) subject to the reasonable approval of
Landlord (including, without limitation, reasonable approval of any content on
such wall). All such displays on such wall shall be professionally rendered
(e.g., no spray painting allowed) and shall not contain pornographic, or obscene
material or imagery or any other content not reasonably approved by Landlord;
and (z) the non-exclusive right to use the portion of the plaza area in front of
the Building (the “Building Plaza Area”) as same exists from time to time at
such times and in such locations as Landlord shall reasonably determine (maximum
of eight (8) events per calendar year) for events, concerts, album release
parties and other promotional events, provided however, all of Tenant’s
obligations under this Lease with respect to indemnification, insurance and
compliance with legal requirements (including, without limitation, obtaining all
required permits) shall apply to Tenant’s use of items (y) and (z) and in
addition, Tenant shall comply with Landlord’s reasonable requirements with
respect to such use and shall reimburse Landlord for any actual, out of pocket
incremental or additional costs incurred by Landlord resulting from such use.
Notwithstanding anything contained herein to the contrary, no signage rights
described in clause (y) above may be separately assigned, sold or otherwise
transferred by Tenant.

 

5



--------------------------------------------------------------------------------

(iii) If Tenant defaults in any of its obligations under this Section 1.01(d),
including, without limitation, its use of the 7th Floor Terrace, the wall on the
7th floor setback facing the 7th Floor Terrace or and the Building Plaza Area,
Landlord may send Tenant notice of such default and if such default is not cured
within ten (10) business days (or two (2) business days if such default
constitutes a safety issue, or two (2) business days, or such longer period of
time as is reasonably necessary to cure any code violation default) after
Tenant’s receipt of such notice, Landlord shall have the right to terminate
Tenant’s right to use the 7th Floor Terrace, the wall on the 7th floor setback
or the Building Plaza Area, as the case may be.

Section 1.02 (a) The term of this Lease (the “Term”) shall commence on the date
Landlord delivers possession of the entire Premises to Tenant in the Delivery
Condition (as hereinafter defined) (subject to Section 2.02 hereof) (“Term
Commencement Date”), which in no event shall occur prior to January 1, 2014 and
shall end on July 31, 2029 (“Expiration Date”) or on such earlier date upon
which said term may expire or be terminated as herein provided or pursuant to
law. Landlord shall use commercially reasonable efforts to deliver possession of
the Premises to Tenant in the Delivery Condition on January 1, 2014. Landlord
shall respond to Tenant’s inquiries regarding the anticipated Term Commencement
Date within three (3) business days after request. Landlord shall give Tenant
twenty (20) days prior notice of the anticipated Term Commencement Date. Not
less than fifteen (15) days prior to anticipated Term Commencement Date, each of
Landlord and Tenant shall arrange to have its respective architects walk through
the Premises (the “Walkthrough”)for the purpose of producing a list of punchlist
work (“Landlord’s Punchlist Work”). Landlord shall proceed to complete or repair
all items shown on the list of the Landlord’s Punchlist Work as agreed to
between Landlord and Tenant within thirty (30) days after the Term Commencement
Date, the completion of which shall be confirmed in writing by Tenant’s
architect, acting in good faith.

(b) Upon reasonable prior written notice to Landlord, Tenant shall have access
to the Premises prior to the Term Commencement Date for the following purposes:
layout, surveys, sketching, delivery of materials, construction of on-site
mock-ups and other customary pre-construction activities (“Tenant’s Pre-Term
Commencement Date Work”). Such access shall be subject to: (i) all applicable
terms and conditions of this Lease except those pertaining to the payment of
rent; and (ii) Tenant not interfering with the performance of any of Landlord’s
work within the Premises necessary to deliver the Premises to Tenant in Delivery
Condition, which shall have priority over Tenant’s Pre-Term Commencement Date
Work.

 

6



--------------------------------------------------------------------------------

Section 1.03 (a) The Premises shall be used for the following, but no other
purpose, namely: executive, administrative and general offices (and customary
ancillary uses associated therewith, provided the same do not otherwise violate
the Certificate of Occupancy for the Building or the remaining terms and
conditions of this Lease).

(b) In connection with and incidental to the use of the Premises for offices as
provided in Section 1.03(a), Tenant may, subject to the provisions of this Lease
and so long as such uses are permitted by applicable Requirements and the
Building’s Certificate of Occupancy, use portions of the Premises for the
following ancillary purposes: a kitchen,/cafeteria, board room, pantries, unisex
toilet rooms, private bathrooms events areas, audio/video studios, recording
studios, storage room, shipping/mailroom, computer/data processing room, copy
room, training facility and other ancillary uses which are customarily found in
corporate headquarters office space in Comparable Buildings (as hereinafter
defined in Section 10.02).

Section 1.04 The rent reserved under this Lease for the term hereof shall be and
consist of the amounts of fixed rent (“Fixed Rent”) as set forth in Exhibit C
annexed hereto. Subject to Section 1.10 hereof, the Fixed Rent shall be payable
in equal monthly installments in advance on the first day of each and every
calendar month during said term, plus such additional rent and other charges as
shall become due and payable hereunder, which additional rent and other charges
shall be payable as herein provided; all to be paid to Landlord at Post Office
Box 11183A, New York, NY 10286-1183, or by wire transfer as set forth below:

ACCOUNT NAME: PGREF I 1633 BROADWAY TOWER, L.P.(ZERO BALANCE ACCOUNT)

ACCOUNT NUMBER: 890 0621 362

ABA NUMBER: 021 000 018

BANK: THE BANK OF NEW YORK MELLON

or such other place as Landlord may designate, in lawful money of the United
States of America, by check, subject to collection, or by wire transfer to the
account specified above.

 

7



--------------------------------------------------------------------------------

Section 1.05 (a) Tenant does hereby covenant and agree to pay the Fixed Rent,
additional rent and other charges herein reserved as and when the same shall
become due and payable, without demand therefor (except as may otherwise
expressly be provided for herein), and without any setoff or deduction
whatsoever (except as may otherwise expressly be provided for herein), and to
keep, observe and perform, and permit no violation of, each of Tenant’s
obligations hereunder. It being agreed that except for Fixed Rent, all amounts
payable by Tenant to Landlord under this Lease (whether by way of reimbursement
or otherwise) are deemed to be additional rent under this Lease. If the Fixed
Rent shall commence on any date other than the first day of a calendar month,
the Fixed Rent for such calendar month shall be prorated.

(b) Notwithstanding anything in this Lease to the contrary, if Tenant is
obligated to reimburse Landlord for any costs incurred by Landlord under any
provision of this Lease (unless otherwise specifically provided for in this
Lease), the amount reimbursed shall (i) be the reasonable (and there shall be a
presumption of reasonableness for all such costs incurred by Landlord under or
pursuant to this Lease) and actually incurred out-of-pocket costs, (ii) not
include any profit or mark-up to Landlord and (iii) be made within thirty
(30) days after receipt by Tenant of written request from Landlord accompanied
by reasonably detailed supporting documentation.

Section 1.06 The parties hereby agree that for all purposes of this Lease, the
rentable area of the floors of the Premises shall be as set forth on Exhibit C.
Neither party shall make any claim for either an increase or decrease in Fixed
Rent or additional rent based on the rentable area of the Premises or any
portion thereof being other than as set forth in the preceding sentence unless
Landlord shall use more than a de minimus portion of the Premises for Building
requirements to the extent permitted under Section 6.01 hereof.

Section 1.07 In the event that the Term or Rent Commencement Date or Expiration
Date is not a date certain, then either party agrees to execute promptly after
request from the other, an agreement setting forth such dates, provided however,
that either party’s failure to execute said agreement shall in no way affect
such dates.

Section 1.08 If any of the Fixed Rent or additional rent payable under this
Lease shall be or become uncollectible, reduced or required to be refunded
because of any legal requirements, Tenant shall enter into such agreement(s) and
take such other legally permissible steps as Landlord may reasonably request to
permit Landlord to collect the maximum rents which from time to time during the
continuance of such legal requirements may

 

8



--------------------------------------------------------------------------------

be legally permissible and not in excess of the amounts reserved therefor under
this Lease. Upon the termination of such legal requirements; (a) the rents
hereunder shall be payable in the amounts reserved herein for the periods
following such termination; and (b) Tenant shall pay to Landlord, to the maximum
extent legally permissible, an amount equal to, (i) the rents which would have
been paid pursuant to this Lease but for such legal requirements less (ii) the
rents paid by Tenant during the period such legal requirements were in effect.

Section 1.09 Intentionally deleted.

Section 1.10 (a) Provided that Tenant is not then in default (“Section 1.10
Default”) beyond the expiration of any applicable notice and cure periods of any
of the terms, conditions, covenants or agreements of this Lease on its part to
be performed, the Fixed Rent shall be abated through July 31, 2014 with respect
to floors 4, 7, 8 and 9 (the “Block 1 Rent Abatement Period”). August 1, 2014
shall be the Rent Commencement Date for floors 4, 7, 8 and 9. Provided that a
Section 1.10 Default does not then exist, the Fixed Rent shall be abated through
December 31, 2016 with respect to floors 10 and 11 (the “Block 2 Rent Abatement
Period” and with the Block 1 Rent Abatement Period, the “Rent Abatement
Period”)). January 1, 2017 shall be the Rent Commencement Date for floors 10 and
11. If Tenant cures a Section 1.10 Default (if any), Tenant shall receive the
full abatement of Fixed Rent provided for herein.

(b) In the event Landlord fails to deliver possession of the Premises to Tenant
in the Delivery Condition on or before January 2, 2014 (such date shall be
extended day for day for each day beyond October 1, 2013 that this Lease is not
unconditionally and fully executed and delivered between the parties and such
extended date herein referred to as the, “Extended Date”), unless such failure
is due to any of the causes set forth in Article 21 hereof or the acts or
omissions (where this Lease or applicable law imposes a duty to act), or
negligence of Tenant or its agents or employees, then Tenant, as its sole and
exclusive remedy, shall have the right to receive: (i) for the first thirty
(30) days following the Extended Date, one (1) additional day of Fixed Rent
abatement for each day that delivery of the Premises has been delayed beyond the
Extended Date; (ii) between the 31st day and the 90th day following the Extended
Date, one and one-half (1.5) additional days Fixed Rent abatement for each day
that Delivery of the Premises has been delayed beyond the Extended Date; and
(iii) from and after the 90th day following the Extended Date, two
(2) additional days of Fixed Rent abatement for each day that delivery of the
Premises has been delayed beyond the Extended Date.

 

9



--------------------------------------------------------------------------------

ARTICLE 2

Completion and Occupancy

Section 2.01 (a) Tenant acknowledges that it has inspected the Premises and
except as hereinafter expressly provided in this Lease, agrees to accept
possession of same in its “as-is” physical condition on the date hereof,
ordinary wear and tear and casualty excepted, it being understood and agreed
that subject to Articles 7 and 8 hereof, Landlord shall not be obligated to
perform any alterations, improvements or repairs to the Premises or furnish to
or remove from the Premises any alterations, improvements, fixtures, materials
or any other property whatsoever, except as set forth in Section 2.01(b) below.
Tenant further acknowledges that, except as expressly set forth in this Lease,
Tenant shall not be entitled to any free rent, (except as set forth in
Section 1.10 hereof), concessions, credits or contributions of money (except as
set forth in Section 29.02 hereof) from Landlord with respect to the initial
delivery of the Premises to Tenant.

(b) The following items shall be completed by Landlord, at Landlord’s sole cost
and expense, and shall constitute the “Delivery Condition”:

1. Premises shall be delivered demolished in broom clean condition, including
but not limited to, the removal of all existing installations, existing ductwork
back to the core, electrical conduit and wiring back to the panels that feed
each floor, voice and data cabling (including any power and voice/data cabling
within the cell system), supplemental HVAC units together with all associated
condenser water mains and branch piping back to the core riser on the floor,
plumbing lines demolished and capped and fire alarm system in place per code for
a demolished floor;

2. Legally demised with a first class common corridor if necessary;

3. Landlord shall remove all lead paint, if any;

4. Installation of a temporary sprinkler loop on each floor of the Premises
which is fully operational and code compliant;

5. Delivery of the main HVAC trunk complete with smoke or fire dampers tied into
the Building’s life safety systems at the core on each floor of the office
Premises for Tenant’s build out as well as smoke detectors at each return air
duct if required by code;

 

10



--------------------------------------------------------------------------------

6. All perimeter convector unit enclosures will be repaired or replaced as
necessary and in good working order. All piping, valves, thermostats and
controls shall be in good working order and condition. Landlord shall cooperate
with Tenant in any relocation of thermostats or controls, if applicable, at no
actual cost to Landlord. Landlord to repair any defective or leaking induction
unit, hoses or piping. Landlord shall clean and comb out the coils;

7. All required Building systems brought to the Premises in good working order
and condition and fully operational in accordance with the Building’s
specifications;

8. Landlord to provide code compliant fireproofing and enclosure of any exposed
structural steel;

9. Landlord shall fill and firestop any slab (e.g., core drills) and wall
penetrations;

10. Concrete slab cleaned, scraped and flash patched as needed and major
imperfections will be repaired as needed and floors will be delivered smooth and
reasonably level, all in a similar or better condition as exists as of the date
of this Lease on the northeast corner of the 11th floor of the Building.
Landlord will provide a topping coat to the 4th floor slab where needed to meet
the 11th floor standard set forth above. In the 8th floor freight elevator
lobby, Landlord will repair slab where previous tenant stair existed and make
slab reasonably level ready to receive tenant VCT floor (Tenant will be
responsible for flash patching);

11. Availability of connection points for Tenant’s strobes and related Class E
connections. Landlord, at Landlord’s expense, shall provide adequate points of
connection on each floor to support all base Building fire alarm devices as well
as fire alarm devices installed by Tenant as part of Tenant’s Work. Final
connections to the Building fire alarm system and programming shall be performed
by the Building’s fire alarm vendor, at Tenant’s cost. All fire and safety
systems, including alarms, speakers, communications, etc. shall be in full
service and available on all floors of the Premises. Landlord shall also install
strobes in the core lavatories. Landlord to install hardware to enable
synchronization of strobes. This item number 11 work shall not be part of the
Delivery Condition but shall be completed in conjunction with Tenant’s Work;

 

11



--------------------------------------------------------------------------------

12. Asbestos (including vermiculite) and other Hazardous Materials (as
hereinafter defined in Section 2.03) shall be removed from the Premises or
encapsulated as required by applicable law. Landlord will deliver to Tenant Form
ACP-5 on or prior to December 15, 2013 with respect to the Delivery Condition;

13. Delivery of the Premises with no outstanding construction liens and/or
outstanding violations with the New York Department of Buildings (“DOB”) or the
Fire Marshal that would delay Tenants’ construction;

14. Landlord shall make elevator call buttons and core door hardware and signage
ADA compliant;

15. Landlord to deliver all windows sealed in and in weather tight condition;

16. Repair existing pipe insulation where needed on the 11th floor only; and

17. Central battery inverters: Landlord will leave in place the prior tenant
battery inverters. Landlord approves the installation by Tenant of new battery
inverters (no larger than the existing battery inverters) in the core in the
same locations as the prior tenant had installed inverters on all tenant floors
(either replacing the prior tenant inverts or providing where the inverter is
not there).

(c) The Premises shall be delivered to Tenant vacant, with all rubbish and
debris removed and free of tenancies and occupancies (and any claim with respect
thereto). Landlord represents to Tenant that, as of the date of this Lease,
Landlord knows of no asbestos (including vermiculite) or other Hazardous
Materials existing in the Premises or Shaft Space (as hereinafter defined in
Article 35) and if any such asbestos (including vermiculite) or other Hazardous
Materials (defined as such as of the date of this Lease) shall exist in the
Premises or the Shaft Space, (other than any asbestos (including vermiculite) or
other Hazardous Materials installed by, or at the request of Tenant, Landlord
shall, in a commercially reasonable expeditious fashion and as Landlord’s sole
obligation and liability and at Landlord’s sole cost and expense, (i) remove
such Hazardous

 

12



--------------------------------------------------------------------------------

Materials as required by then existing applicable Requirements, and (ii) restore
the Premises and the Shaft Space to their condition prior to the removal of the
same. To the extent Tenant’s construction, use and occupancy of the Premises is
adversely affected by such removal, there shall be an equitable abatement of
Fixed Rent based upon the portion of the Premises which Tenant is unable to use
and occupy during such removal and restoration (Haz Mat Abatement), which
abatement shall be expressed on a per rentable square foot basis; provided,
however that in the event such removal and restoration shall occur during the
Rent Abatement Period, Tenant shall be entitled to the Haz Mat Abatement after
the expiration of the Rent Abatement Period.

Section 2.02 Landlord and Tenant agree that any failure to deliver the Premises
to Tenant in the Delivery Condition and have the Premises available to Tenant
for its occupancy on a date certain shall in no way affect the validity of this
Lease or the obligations of Tenant hereunder nor shall the same be construed in
any wise to extend the Term or impose any liability on Landlord, except as may
otherwise be expressly provided for in Section 1.10(b) hereof. The provisions of
this Section 2.02 are intended to constitute “an express provision to the
contrary” within the meaning of Section 223-a of the New York Real Property Law
and any other similar law hereafter in force.

Section 2.03 For purposes of this Lease, the term “Hazardous Materials” shall
include any substance or material defined as a hazardous or toxic substance in
Environmental Law. For purposes of this Lease, the term “Environmental Law”
means any law or requirement pertaining to the environment, environmental
conditions and/or any Hazardous Substance, including, without limitation, the
Comprehensive Environmental Petroleum and Response Compensation and Liability
Act, 42 U.S.C. Section 9601 et seq., the Clean Air Act, 33 U.S.C. Section 7401
et seq., the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq., the
Safe Drinking Water Act, 42 U.S.C. Section 300(f) et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801 et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq., the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. Section 1101 et
seq., the Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq., any
so-called “Super Fund” or “Super Lien” law, applicable statutes of the State of
New York and in any regulations adopted or publications promulgated pursuant to
any of the foregoing (as the same may be amended from time to time).

 

13



--------------------------------------------------------------------------------

ARTICLE 3

Use of Premises

Section 3.01 Tenant shall not use the Premises or any part thereof other than as
expressly permitted in Section 1.03 hereof, or permit the Premises or any part
thereof to be used in any manner which would violate the Certificate of
Occupancy for the Building or, for any purpose other than the use hereinbefore
specifically mentioned. A true and complete copy of the Building’s Certificate
of Occupancy is attached hereto as Exhibit D. Landlord shall not amend the
existing Certificate of Occupancy for the Building in any manner which would
prevent, limit or impair Tenant’s right to use the Premises for the purposes
expressly permitted in Section 1.03. Those portions, if any, of the Premises,
identified as toilets and utility areas shall be used by Tenant only for the
purposes for which they are designed.

Section 3.02 (a) Tenant shall not use or permit the use of the Premises or any
part thereof in any way which would violate any of the covenants, agreements,
terms, provisions and conditions of this Lease or for any unlawful purposes or
in any unlawful manner and except as expressly provided or permitted pursuant to
the provisions of this Lease, Tenant shall not suffer or permit the Premises or
any part thereof to be used in any manner or anything to be done therein or
anything to be brought into or kept therein which, in the reasonable judgment of
Landlord, shall in any way impair the character, reputation or appearance of the
Building as a high quality office building, impair or interfere with any of the
Building services or the proper and economic heating, cleaning, air conditioning
or other servicing of the Building or Premises, or, subject to Section 3.02(b)
below, impair or interfere with the use of any of the other areas of the
Building by, or occasion discomfort, inconvenience or annoyance to, any of the
other tenants or occupants of the Building beyond that which is customary in
Comparable Buildings. The foregoing notwithstanding, Landlord acknowledges and
agrees that Tenant’s use of the Building Plaza Area as set forth in
Section 1.01(d)(ii)(z) above shall not, by that fact itself, be deemed to
violate this Section 3.02 provided Tenant uses the Building Plaza Area in
accordance with the other applicable terms and conditions of this Lease,
including without limitation, this Section 3.02.

 

14



--------------------------------------------------------------------------------

(b) Landlord and Tenant acknowledge that in connection with Tenant’s use of the
Premises, noise, by virtue of live or recorded entertainment or other sound
reproduction, music, the playing of musical instruments, radio or television
(all of the foregoing collectively, “Noise”), may have occasion to emanate
outside of the Premises, including the 7th Floor Terrace as a result of Tenant’s
use of such areas into the premises of other tenants or permitted occupants in
the Building (“1633 Occupants”). As a material inducement for Landlord entering
into this Lease, Tenant agrees that it will use commercially reasonable efforts
to prevent any Noise from causing any material annoyance to any 1633 Occupants.
In addition, if Landlord receives chronic written complaints from any 1633
Occupants detailing with reasonable specificity a material impact to such 1633
Occupant from Noise emanating from the Premises, Tenant shall, at its sole
expense, comply with such reasonable requirements as Landlord may determine
(e.g., sound proofing) so as to eliminate such complaints from any 1633
Occupants. If Tenant fails to comply with any of its foregoing obligations
within seven (7) business days after Landlord’s delivery of a notice to Tenant
specifying such failure (provided such seven (7) business day period shall be
extended for such reasonable amount of time as may be required for Tenant to
comply as long as Tenant commences the cure of such non-compliance within such
seven (7) business day period and diligently prosecutes same to completion),
this shall constitute a material breach and default by Tenant under this Lease
and Landlord shall be entitled to exercise any and all rights and remedies
available to it, under the Lease or in law or equity (and for the avoidance of
doubt, Tenant shall indemnify Landlord to the full extent provided for in
Section 5.01(k) hereof). As a further material inducement for Landlord entering
into this Lease, Tenant agrees that its use of the Building Plaza Area shall be
in keeping with the standards of the outside activities which occur in
connection with the current “Toyota Concert Series” on the “Today Show”.

Section 3.03 If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business or other activity carried on in
the Premises (other than the Certificate of Occupancy for the Building or any
other permits and/or licenses that Landlord is legally required to obtain in the
City of New York for the operation of a first class office building), and if the
failure to secure such license or permit might or would, in any material adverse
way, affect Landlord, then Tenant, at Tenant’s expense, shall duly procure and
thereafter maintain such license or permit and submit the same to inspection by
Landlord upon Landlord’s request therefor. Tenant, at Tenant’s expense, shall at
all times comply with the requirements of each such license or permit.

 

15



--------------------------------------------------------------------------------

Section 3.04 Landlord agrees to reasonably cooperate with Tenant in obtaining an
amendment to the Building’s Certificate of Occupancy (including amending the
Certificate of Occupancy to add a permanent place of assembly within the
Premises) if required in order to allow the use of the Premises for any of the
uses permitted by Section 1.03 hereof, provided that: (i) Tenant reimburses
Landlord for any and all costs incurred by Landlord in connection therewith
(including without limitation, all actual, out of pocket costs incurred for any
subsequent amendment to the Certificate of Occupancy as may be required to
discontinue the use of the Premises permitted by the original amendment obtained
hereunder); and, (ii) all of the uses currently permitted by the Certificate of
Occupancy for the respective portions of the Building other than the Premises
must continue to be permitted subsequent to the amendment.

ARTICLE 4

Appurtenances, Etc., Not to be Removed

Section 4.01 (a) All alterations, additions, fixtures, equipment, improvements,
installations and appurtenances permanently attached to, or built into the
Premises prior to, at the commencement of or during the term hereof
(“Appurtenances”), whether or not furnished or installed at the expense of
Tenant or by Tenant, including without limitation, Tenant’s Changes (as defined
in Section 5.01(e) hereof), shall be and remain part of the Premises and be
deemed the property of Landlord and shall not be removed by Tenant, except as
otherwise expressly provided in this Lease. Appurtenances shall include, without
limitation, all wiring, cables, risers and similar installations appurtenant
thereto installed by Tenant in the risers or other common areas of the Building.
Notwithstanding anything contained in this Section 4.01 to the contrary but
subject to the provisions of Section 4.01(b) hereof, all of Tenant’s furniture,
fixtures, equipment and personal property (including, without limitation,
audio-visual and other equipment) (collectively, “Tenant’s Property”) shall
remain the property of Tenant and may be removed from the Premises and the
Building by Tenant at any time from time to time prior to the Expiration Date.
Notwithstanding anything contained herein to the contrary, Tenant shall have the
right to remove Appurtenances during the Term if Tenant is renovating or
replacing the same or if Tenant determines in its sole discretion that such
Appurtenance is no longer necessary or desirable in the Premises; provided,
however, that in all such cases, Tenant shall repair at its own cost all damage
resulting from such removal. Subject to Section 4.01(b) below, Landlord may
require Tenant to remove all Appurtenances, Tenant’s Property and Tenant’s
Changes at the end of

 

16



--------------------------------------------------------------------------------

the Term in accordance with the terms and conditions of this Lease, and if so
required, Tenant shall repair, restore, replace and/or rebuild (as the
circumstances may require), in a good and workmanlike manner any damage to the
Premises or the Building caused by such removal. If any of the Appurtenances,
Tenant’s Property or Tenant’s Changes required by Landlord to be removed from
the Building are not so removed in accordance with the immediately preceding
sentence, then Landlord (in addition to all other rights and remedies to which
Landlord may be entitled at any time) may at its election upon ten (10) business
days’ notice to Tenant deem that the same has been abandoned by Tenant to
Landlord, but no such election shall relieve Tenant of Tenant’s obligation to
pay the reasonable expenses of removing the same from the Premises or the
expense of repairing, restoring, replacing and/or rebuilding (as the
circumstances may require) damage to the Premises or to the Building arising
from such removal, which obligation shall survive the Expiration Date.

(b) Notwithstanding anything contained in Section 4.01(a) to the contrary,
Tenant shall not be required to remove any Appurtenances or Tenant’s Changes
that are non-structural, do not involve the perforation of a floor slab (other
than “poke-throughs”) or the exterior facade or the redistribution of
electricity within the Premises, are not visible from outside the Premises
(standing on the sidewalk) and are otherwise consistent with customary office
usage. Subject to the last sentence in this Section 4.01(b), Tenant may be
required to remove over standard and/or structural alterations, structural steel
installed below existing members (which affect ceiling heights below or create
unleveled conditions above the slab), vaults, cooking kitchens and associated
installations and equipment and all Roof Equipment (as defined in Article 36
hereof), signage permitted pursuant to Article 38 hereof, internal stairways,
raised flooring and any bathrooms other than the base Building core area
bathrooms. Notwithstanding the foregoing, Tenant shall not be required to remove
any Tenant’s Changes unless so designated for removal by Landlord at the time
Landlord approves the plans and specifications for such Tenant Changes (“Tenant
Plans”).

(c) Any items which Landlord may require Tenant to remove upon the Expiration
Date pursuant to this Section 4.01 are herein referred to as “Removal Items.” No
later than twelve (12) months prior to the Expiration Date, Landlord and Tenant
shall meet to agree upon the cost to remove the Removal Items. The parties agree
to use reasonable efforts to reach such agreement and failing to do so, Tenant
shall remove the Removal Items within thirty (30) days after the Expiration
Date.

 

17



--------------------------------------------------------------------------------

Section 4.02 Except as otherwise expressly provided in this Lease to the
contrary and subject to Tenant’s rights under Section 1.01(d)(i) and
1.01(d)(ii)(y), all the perimeter walls and doors of the Premises, any
balconies, terraces or roofs adjacent to the Premises and any space in and/or
adjacent to the Premises used for shafts, stairways, stacks, pipes, vertical
conveyors, mail chutes, pneumatic tubes, conduits, ducts, electric or other
utilities, rooms containing elevator or air conditioning machinery and
equipment, sinks, or other similar or dissimilar Building facilities, and the
use thereof, as well as access thereto (including the right to secure same)
through the Premises for the purpose of such use and the operation, improvement,
alteration, replacement, addition, repair, cleaning, maintenance, safety,
security, and/or decoration thereof, are expressly reserved to Landlord.
Notwithstanding anything contained herein to the contrary, Landlord shall not
store window washing equipment on the 7th Floor setback adjacent to the 7th
Floor Terrace except on the far northerly side for temporary storage if required
under the circumstances.

ARTICLE 5

Various Covenants

Section 5.01 Tenant covenants and agrees that Tenant will:

(a) Take good care of and maintain in good order, condition and repair the
Premises and Appurtenances and at Tenant’s sole cost and expense, make all
non-structural repairs, restorations and/or replacements thereto as may be
required to keep the Premises and Appurtenances in good order and condition,
except for those portions of the Building systems, including elevators and
elevator systems servicing the Premises, the Building’s mechanical rooms and
common areas of the Building (which do not include core restrooms, corridors and
elevator lobbies on floors where Tenant leases the entire rentable area of such
floor, the repair and maintenance of which shall be Tenant’s obligation) that
Landlord is obligated to repair and maintain pursuant to the provisions of this
Lease. Tenant shall also be responsible for the cost of all repairs, interior
and exterior, structural and non-structural, ordinary and extraordinary,
foreseen or unforeseen, in and to the Building and the facilities and systems
thereof, the need for which arises solely due to: (i) the performance or
existence (as to existence only, except if such Tenant’s Changes have been
approved by Landlord) of Tenant’s Changes (herein defined); (ii) the

 

18



--------------------------------------------------------------------------------

installation, use or operation of Tenant’s Property; (iii) the moving of
Tenant’s Property into or out of the Premises or the Building; (iv) Tenant’s
compliance or non-compliance with any legal requirements (except, in such case,
Tenant shall not be responsible for any structural or non-structural repairs so
long as the need for same does not arise due to Tenant’s particular use of the
Premises not permitted pursuant to Article 3 hereof; or (v) the negligence,
wrongful act or omission (where this Lease or applicable law imposes a duty to
act) of Tenant or any of its subtenants or its or their agents, licensees or
invitees (but only to the extent not covered by Landlord’s insurance on the
Building). Any of the repairs referred to in the immediately preceding sentence
in or to the Building and/or the facilities and systems thereof for which Tenant
is so responsible shall be performed by Landlord at Tenant’s expense and Tenant
shall pay Landlord’s actual out-of-pocket costs (without profit or mark-up)
therefor as additional rent hereunder within thirty (30) days after Landlord
gives Tenant an invoice therefor together with reasonable back-up documentation,
provided Tenant has been given five (5) business days prior written notice
before such work commences except in emergencies in which event, notice shall be
given as soon as reasonably practical after such work commences. All repairs and
replacements made by or on behalf of Tenant or any person claiming through or
under Tenant shall be made in conformity with the provisions of this Lease and
shall be at least equal in quality and class to the original work or
installation.

(b) Faithfully observe and comply (and cause its agents, employees, invitees and
licensees to observe and comply) with the rules and regulations annexed hereto
and such additional reasonable rules and regulations as Landlord hereafter at
any time or from time to time may make and may communicate in writing to Tenant
(on at least ten (10) business days prior notice to Tenant), provided, however,
that in the case of any conflict between the provisions of this Lease and such
rule or regulation, the provisions of this Lease shall control; and provided
further that nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the rules and regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and; provided further that Landlord shall not be liable to Tenant for violation
of the same by any other tenant, its employees, agents, visitors, invitees,
subtenants or licensees. In enforcing the rules and regulations, Landlord agrees
to treat similarly situated tenants in a similar fashion and not to enforce same
in a discriminatory manner. Any additional rules and regulations adopted by
Landlord shall not adversely affect Tenant’s conduct of business in the Premises
or access to the Premises or conflict with the provisions of this Lease.

 

19



--------------------------------------------------------------------------------

(c) Subject to Sections 5.02(a) and 5.02(b) hereof, permit Landlord and any
mortgagee of the Building and/or the Land or of the interest of Landlord therein
and any lessor under any ground or underlying lease, and their representatives,
to enter the Premises at all reasonable hours upon at least twenty-four
(24) hours prior written notice, which, for purposes of this section, may
include notices sent via electronic mail (except in the case of an emergency
when no such prior written notice will be required) for the purposes of
inspection, or of making repairs, replacements or improvements in or to the
Premises or the Building or equipment, or of complying with all laws, orders and
requirements of governmental or other authority or of fulfilling any obligation
or exercising any right reserved to Landlord by this Lease.

(d) Make no claim against Landlord, or any lessor under any ground or underlying
lease (“Ground Lessor”), or any mortgagee under any mortgage or trust indenture
(“Mortgagee” and with the Ground Lessor, the “Underlying Indemnitees”) for any
damage to property entrusted to employees of Landlord or for any loss of or
damage to any property by theft (including damage resulting from theft or
attempted theft) or any injury or damage to Tenant or other persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of the Building or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or by dampness, or caused by other tenants in the Building, or by
any other cause of whatsoever nature (including, without limitation, damage or
injury caused by any hazardous or dangerous condition, waste, material and/or
substance (as the same may be defined in any local, state or federal rule,
regulation or statute)), except to the extent caused by or due to the acts,
omissions (where this Lease or applicable law imposes a duty to act),
negligence, misconduct or breach of this Lease by Landlord, its officers,
directors, partners, members, agents, contractors, servants or employees
(collectively, “Landlord Parties”), subject to Sections 7.03 and 7.04 hereof.

(e) (i) Make no alterations, installations, repairs, additions, improvements or
replacements including Tenant’s initial work in the Premises necessary for
Tenant’s occupancy thereof (herein collectively called “Tenant’s Changes”) in,
to or about the Premises without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
Landlord agrees that Tenant shall not be

 

20



--------------------------------------------------------------------------------

required to obtain Landlord’s prior written consent to Tenant’s Changes which
(a) are cosmetic in nature; and (b) are non-structural, and do not require a
building permit from the DOB and do not cost in each instance of (a) and
(b) above in excess of Three Hundred Fifty Thousand and 00/100 Dollars
($350,000.00) in the aggregate in any twelve (12) month period with respect to
such items that are not cosmetic in nature, provided as to Tenant’s Changes set
forth in clause (b) above, Tenant gives Landlord no less than seven (7) business
days’ prior written notice of its intention to so perform such Tenant’s Changes,
which notice shall contain a reasonably detailed description of the work to be
performed. If any Tenant’s Changes shall adversely affect any Building system,
Tenant shall, at its sole expense, mitigate such adverse effect to Landlord’s
reasonable satisfaction. Notwithstanding anything contained herein to the
contrary, Landlord shall be reasonable (and not unreasonably delay or condition)
in granting or withholding its consent to any other Tenant’s Changes, including
without limitation, Tenant structurally reinforcing the floors in portions of
the Premises, including the 7th Floor Terrace, Tenant putting intumescent paint
on all cross-bracings that need it on all floors within the Premises (and, to
the extent Landlord is permitted to do so, providing any access to other tenant
spaces as may be required to accomplish the same) and to the construction of
internal stairways and double height ceilings within the Premises. Tenant shall
have the right to submit preliminary Tenant Plans requiring Landlord’s consent
hereunder for Landlord’s preliminary approval prior to the submission of
complete Tenant Plans, provided nothing contained in any preliminary approval
shall be deemed to constitute final approval as required herein, and further
provided, Landlord may not change or modify any preliminary approvals of the
same items shown on the final Tenant Plans as long as there are no material
deviations in the final Tenant Plans from the preliminary Tenant Plans. Any
Landlord’s consent required under this Section 5.01(e) (i) shall be subject to
the Landlord’s deemed approval provisions contained in Section 5.01(e)
(ii) hereof. Tenant’s Changes involving structural or base Building systems work
shall only be performed by contractors, subcontractors or mechanics set forth on
Exhibit E attached hereto and all other Tenant’s Changes shall be performed by
such other contractors, subcontractors or mechanics as approved by Landlord
which approval shall not be unreasonably withheld, conditioned or delayed.
Tenant shall have the right to supplement Exhibit E with additional contractors
subject to Landlord’s reasonable approval. Tenant may select its own architects,
engineers and other construction consultants, subject to Landlord’s reasonable
approval. Tenant’s Changes shall be done at Tenant’s sole expense in accordance
with the applicable Building Standard rules and regulations.

 

21



--------------------------------------------------------------------------------

(ii) Prior to the commencement of any Tenant’s Changes for which Landlord’s
consent shall be required, Tenant shall submit to Landlord, for Landlord’s
written approval, three (3) complete sets of Tenant Plans (to be prepared by and
at the expense of Tenant) of such proposed Tenant’s Changes in detail consistent
with good construction practices and reasonably satisfactory to Landlord.
Tenant’s Changes shall be completed as follows: (A) free and clear of all liens,
conditional bills of sale, security agreements and other claims, charges and
encumbrances (other than security agreements or other encumbrances in favor of
any mortgagee of Landlord or Tenant or any equipment lessors); and (B) in
accordance with the requirements of this Lease. Landlord shall respond to
Tenant’s request for approval of Tenant Plans within ten (10) business days
after Landlord’s initial receipt of such plans and within five (5) business days
after any re-submissions. Landlord shall describe in reasonable detail the basis
for any such disapproval of Tenant’s plans. If Landlord fails to respond to such
request for approval or to any resubmissions within the above time periods,
Tenant may send written notice (in strict accordance with the requirements of
Section 11.01(a) hereof) of such failure to Landlord, which notice shall specify
that Landlord’s continued failure to so respond within an additional three
(3) business days after Landlord’s receipt of such notice shall constitute
approval of Tenant Plans and, if Landlord fails to so respond within such
additional three (3) business days after Landlord’s receipt of such notice,
Tenant Plans shall be deemed approved. In no event shall any material or
equipment be incorporated in or to the Premises in connection with any such
Tenant’s Changes which is subject to any lien, security agreement, charge,
mortgage or other encumbrance of any kind whatsoever or is subject to any
conditional sale or other similar or dissimilar title retention agreement. Any
mechanic’s lien filed against the Premises or the Building for work done for, or
claimed to have been done for, or materials furnished to, or claimed to have
been furnished to, Tenant shall be discharged or bonded by Tenant within fifteen
(15) days after Tenant is notified of such filing, at Tenant’s expense, by
filing the bond required by law or otherwise.

(iii) All Tenant’s Changes shall at all times comply with: (x) all applicable
Requirements, rules, orders and regulations of governmental authorities having
jurisdiction thereover and all applicable insurance requirements; (y) the rules
and regulations of Landlord for tenant alterations, the construction rules and
regulations being attached hereto as Exhibit F (and Landlord may adopt or amend
these rules and

 

22



--------------------------------------------------------------------------------

regulations in the same fashion with respect to Building rules and regulations
set forth in Section 5.01(b) hereof, provided such additional or amended rules
and regulations shall not adversely affect Tenant’s conduct of business in the
Premises or access to the Premises or conflict with the provisions of this
Lease); and (z) the plans and specifications submitted to and approved by
Landlord, if applicable. In connection with any Tenant’s Changes, Tenant shall
pay to Landlord, as additional rent, within thirty (30) days after written
demand therefor accompanied by reasonably supporting documentation a fee equal
to the actual and reasonable out-of-pocket costs incurred by Landlord (without
any Landlord supervisory fee) in connection with, or relating to, Landlord’s
review of Tenant Plans in connection with any such Tenant’s Changes. For any
cosmetic and/or non-structural Tenant’s Changes which are part of Tenant’s Work,
the fee payable by Tenant pursuant to the immediately preceding sentence shall
be capped at $5,000.00 (per Tenant’s Change) and such fee for Tenant’s Changes
subsequent to Tenant’s Work shall be capped at $3,000.00 (per Tenant’s Change).
No Tenant’s Changes requiring Landlord’s consent shall be undertaken, started or
begun by Tenant or by its agents, employees, contractors or anyone else acting
for or on behalf of Tenant until Landlord has approved Tenant Plans or a
detailed sketch, as the case may be, and no amendments or additions to such
plans and specifications (other than minor field changes made in accordance with
industry standard construction practices) shall be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Unless all of the conditions contained in this
Section 5.01(e) are fully satisfied, Landlord shall have the right, in
Landlord’s sole and absolute discretion, to withhold its consent to any Tenant’s
Changes. Landlord’s consent to Tenant Plans shall create no responsibility or
liability on the part of Landlord with respect to their completeness, design
sufficiency or compliance with all applicable Requirements and/or insurance
requirements; nor shall Landlord’s execution of any documents required to be
filed with any governmental authority in connection with Tenant’s installations
or changes create any responsibility or liability on the part of Landlord to
take remedial measures to bring any Tenant’s installations or changes into
compliance with applicable legal and/or insurance requirements (such
responsibility or liability being allocated hereunder to Tenant). If any
Tenant’s Changes are made or installed in violation of this Section 5.01(e),
Landlord may, if such Tenant’s Changes are not removed or corrected by Tenant
within fifteen (15) days (or such additional period of time as is reasonably
required to remove or correct same) after notice to

 

23



--------------------------------------------------------------------------------

Tenant, at Tenant’s sole cost and expense, without incurring any liability to
Tenant whatsoever, enter upon the Premises and remove such illegitimate Tenant’s
Changes in violation of this Section 5.01(e) and repair any damage caused by the
installation and/or removal of the same.

(iv) In connection with the completion of Tenant’s Changes or in the performance
of any other activities within the Building by or on behalf of Tenant:
(a) neither Tenant nor its agents, contractors or subcontractors shall interfere
(with the operations of the Building or any work being done by Landlord or its
agents, contractors or subcontractors in the Building (and Landlord will
cooperate (at no cost to Landlord) in endeavoring to mitigate such
interference); (b) Tenant shall comply with any reasonable work schedule,
applicable Building rules and regulations; (c) Tenant shall not do or permit
anything to be done that would reasonably be expected to create any work
stoppage, picketing or other labor disruption or dispute; and (d) the labor
employed or contracted for by Tenant shall be compatible with the union labor
employed or contracted for by Landlord in the Building, it being agreed that, if
Tenant’s labor is incompatible or causes disharmony, Tenant shall, promptly
after receipt of Landlord’s written demand (electronic mail being sufficient
demand for this purpose) therefor, withdraw Tenant’s labor from the Premises.
Landlord shall cooperate (at no cost to Landlord) in endeavoring to mitigate
such disharmony. If Tenant fails to take any such actions regarding labor
matters, Landlord shall have the right, in addition to any other rights and
remedies available to it under this Lease or pursuant to law or equity, to seek
immediate injunctive relief. Tenant further agrees that it will, prior to the
commencement of any work in the Premises, deliver to Landlord original
certificates of insurance evidencing worker’s compensation, public liability,
property damage and such other reasonable insurance coverages in such amounts as
set forth in Exhibit F in connection with Tenant’s Changes. Tenant shall keep
records of Tenant’s Changes costing in excess of Two Hundred Fifty Thousand and
00/100 ($250,000), and of the cost thereof for a period of two (2) years. Tenant
shall, within sixty (60) days after written demand by Landlord, furnish to
Landlord copies of such records. Upon completion of any Tenant Changes, Tenant
shall deliver to Landlord dimensioned reproducible mylars and CADD disk of
“as-built” plans or, in lieu thereof, final Tenant Plans with field notes for
such Tenant Changes which require Landlord’s consent hereunder. During the
performance of Tenant’s Work, Landlord may require drain-down or isolation of
the sprinkler system within the Premises. Tenant shall pay for the supervision
of the Building’s engineer (in accordance with Exhibit I) if such drain down or
isolation work is done during non-Business Hours; if such work is done during
Business Hours, such work shall be done under the supervision of the Building’s
engineer, but at no cost to Tenant.

 

24



--------------------------------------------------------------------------------

(f) Not do or permit to be done any act or thing in the Premises which will
invalidate or be in conflict with fire insurance policies generally issued for
office buildings in the Borough of Manhattan, City of New York, and not do
anything or permit anything to be done, or keep anything or permit anything to
be kept, in the Premises which would result in insurance companies of good
standing refusing to insure the Building or any such property in amounts and
against risks as reasonably determined by Landlord, or otherwise result in
non-compliance with any applicable legal requirements. If solely by reason of
failure of Tenant to comply with the provisions of this paragraph including, but
not limited to, the specific use to which Tenant puts the Premises (as opposed
to mere office use and all other uses permitted under Section 1.03 hereof), the
fire insurance rate payable by Landlord shall at the beginning of this Lease or
at any time thereafter be higher than it otherwise would be, then Tenant shall
reimburse Landlord, as additional rent hereunder, for that part of all fire
insurance premiums thereafter paid by Landlord which shall have been charged
solely because of such failure or use by Tenant, and shall make such
reimbursement upon the first day of the month following such outlay by Landlord
and demand upon Tenant together with reasonable back-up documentation. In any
action or proceeding wherein Landlord and Tenant are parties, a schedule or
“make up” rate for the Building or Premises issued by the New York Fire
Insurance Rating Organization, or other body making fire insurance rates for the
Premises, shall be prima facie evidence of the facts therein stated and of the
several items and charges in the fire insurance rate then applicable to the
Premises.

(g) Subject to Section 5.02(b) hereof, permit Landlord, at reasonable times upon
reasonable prior written notice (which, for purposes of this Section, may
include notices sent via electronic mail), to show the Premises to any lessor
under any ground or underlying lease, or any lessee or mortgagee, or any
prospective purchaser, lessee, mortgagee, or assignee of any mortgage of the
Building and/or the Land or of Landlord’s interest therein, and their
representatives, and during the period of twelve (12) months immediately
preceding the Expiration Date with respect to any part of the Premises similarly
show any part of the Premises to any person contemplating the leasing of all or
a portion of the same.

 

25



--------------------------------------------------------------------------------

(h) At the end of the term, quit and surrender to Landlord the Premises “broom
clean” and in good order and condition, reasonable wear and tear and loss by
Casualty (as hereinafter defined in Section 7.01) and Condemnation (as
hereinafter defined in Section 8.01) excepted, and Tenant shall remove Tenant’s
Changes and/or Tenant’s Property as Landlord elects to have Tenant and Tenant is
required to remove all in accordance with Section 4.01 hereof. Tenant shall give
Landlord sixty (60) days’ prior written notice of the day it intends to vacate
the Premises (which may be either upon the Expiration Date or the Expiration
Date as extended pursuant to Article 32 hereof), but the failure to do so, shall
not result in any liability except as expressly provided below in this paragraph
(h). Upon receipt of said notice Landlord and Tenant shall agree on a mutually
convenient time, but in no event later than thirty (30) days prior to the
Expiration Date, in order to perform a joint inspection of the Premises. Tenant
expressly waives, for itself and for any person claiming through or under
Tenant, any rights which Tenant or such person may have under the provisions of
Section 2201 of the New York Civil Practice Law and Rules and any similar
successor law of the same import then in force, in connection with any holdover
proceedings which Landlord may institute to enforce the provisions of this
paragraph (h) following the expiration or earlier termination of this Lease. If
Tenant shall remain in possession of the Premises after the Expiration Date
without the execution of a new lease (whether or not with the consent or
acquiescence of Landlord), Tenant’s occupancy shall be deemed to be that of a
tenancy-at-will, and in no event from month-to-month or from year-to-year, and
it shall be subject to all of the other terms of this Lease applicable thereto,
including those set forth in this paragraph (h). In the event that Tenant
remains in possession of the Premises or any part thereof after the expiration
of the tenancy-at-will created hereby then Tenant’s occupancy shall be deemed a
tenancy-at sufferance and not a tenancy-at-will. Nothing contained herein shall
be construed to constitute Landlord’s consent to Tenant holding over after the
Expiration Date or to give Tenant the right to hold over after the Expiration
Date. During the period in which Tenant holds over, Tenant shall pay rent to
Landlord at a monthly rental equal to the greater of: (i) 1.25 times the monthly
Fixed Rent, plus all Article 26 additional rent last payable by Tenant hereunder
for the first sixty (60) days of holdover, then, 1.5 times the monthly Fixed
Rent, plus all Article 26 additional rent last payable by Tenant hereunder; or
(ii) the price, on a monthly basis, for comparable space in the Building
Landlord is then obtaining as evidenced by comparable recent leases (or, if
Landlord shall have no such recent comparable leases, the monthly rental equal
to the prevailing rate for comparable space in comparable buildings in the
vicinity of the Building). Tenant’s obligations under this paragraph (h) shall
survive the expiration of this Lease.

 

26



--------------------------------------------------------------------------------

(i) At any time and from time to time upon not less than ten (10) business days’
prior notice by Landlord to Tenant, execute, acknowledge and deliver to Landlord
or any of Landlord’s affiliates, or to any prospective or current superior
lessor, mortgagee, lender or partner or a prospective purchaser or investor in
the Building, a statement of Tenant (or if Tenant is a corporation or another
entity, an appropriate officer or director of Tenant) in writing certifying to
Landlord or to anyone else Landlord shall reasonably designate that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), specifying the dates to which the Fixed Rent, additional rent
and other charges have been paid in advance, if any, and stating whether or not
to the best knowledge of the signer of such certificate Landlord is in default
in the performance of any provision of this Lease and, if so, specifying each
such default of which the signer may have knowledge, and further stating such
other items or information as Landlord or Landlord’s designee may reasonably
request and as are known to Tenant; it being intended that any such statement so
delivered may be relied upon by the person to whom the statement is given. If
Tenant fails to execute and deliver the statement as and when required by this
Section 5.01(i), then notwithstanding any other provision of this Lease, if such
failure shall not be cured within five (5) business days after receipt of the
second notice and demand by Landlord, such failure shall constitute a default
under this Lease beyond any applicable cure period entitling Landlord to the
same rights and remedies as if such default was with respect to nonpayment of
Fixed Rent, provided that such failure to deliver such statement within five
(5) business days after receipt of the second notice shall be stated in bold in
such second notice. Landlord agrees to provide Tenant or to anyone else Tenant
shall reasonably designate within ten (10) business days after Tenant so
requests, a certificate as to whether (i) this Lease has been modified and, if
so, a list of the documents modifying this Lease, (ii) this Lease is then in
full force and effect, (iii) Tenant is then current in the payment of Fixed Rent
and additional rent, and (iv) Landlord has given any notice of default under
this Lease which remains uncured. This certificate shall state such other
information regarding the Lease as Tenant or Tenant’s designee shall reasonably
request, it being intended that any such statement so delivered may be relied
upon by the person to whom the statement is given.

 

27



--------------------------------------------------------------------------------

(j) Not move any safe, heavy machinery, heavy equipment, freight, bulky matter
or fixtures into or out of the Building without Landlord’s prior written consent
not to be unreasonably withheld, delayed or conditioned. If such safe,
machinery, equipment, freight, bulky matter or fixtures require special
handling, Tenant agrees to employ only persons holding a Master Rigger’s License
to do said work, and that all work in connection therewith shall comply with the
Administrative Code of the City of New York. Notwithstanding said consent of
Landlord, Tenant shall defend and indemnify Landlord for, and hold Landlord
harmless and free from, all loss, costs, liabilities and damages sustained by
person or property arising out of the moving of such items into or out of the
Building except to the extent caused by the acts, omissions, negligence,
misconduct or breach of this Lease by Landlord or any Landlord Parties, as well
as for all reasonable expenses and reasonable attorneys’ fees incurred in
connection therewith, and all costs incurred in repairing any damage to the
Building or Appurtenances (including, without limitation, Landlord’s reasonable
charge for any repairs performed by Landlord’s employees).

(k) To the extent not prohibited by applicable Requirements and to the extent
not caused by the acts, omissions (where this Lease or applicable law imposes a
duty to act), negligence, misconduct or breach of this Lease by Landlord or any
Landlord Parties and subject to Sections 7.03 and 7.04, indemnify, defend and
save harmless, Landlord and the Underlying Indemnitees, and their respective
officers, directors, contractors, agents and employees, from and against any and
all liability (statutory or otherwise), claims, actions, suits, demands,
damages, judgments, costs, interest and expenses of any kind or nature of anyone
whomsoever (including, but not limited to, reasonable third-party counsel fees
and disbursements incurred in the defense of any action or proceeding including
in enforcing the foregoing indemnification) (collectively, “Loss”), to which
they may be subject or which they may suffer by reason of any claim for, any
injury to, or death of, any person or persons, theft or damage to property
(including any loss of use thereof) or damage to the Building or Appurtenances
or otherwise arising from or in connection with the use of or from any work,
installation or thing whatsoever done (other than by Landlord or its agents,
employees or contractors) in or about the Premises and/or the Building by Tenant
or any of Tenant’s officers, directors, agents, contractors, employees,
subtenants, licensees or invitees, during or subsequent to (in the case of a
holdover), the Term, or arising from any condition of the Premises and/or the
Building due to or resulting from any default by Tenant in the performance of
Tenant’s

 

28



--------------------------------------------------------------------------------

obligations under this Lease or from any wrongful act, omission (where this
Lease or applicable law imposes a duty to act) or negligence of Tenant or any of
Tenant’s officers, directors, agents, contractors, employees, subtenants,
licensees or invitees. Where not prohibited by applicable Requirements, no
workers’ compensation claim by any of Tenant’s employees will be subrogated
against Landlord.

Whenever this Lease requires either Landlord or Tenant to indemnify the other,
then the parties shall comply with the following procedures and requirements:

 

  (i) Notice to Indemnitor. The party being indemnified (the “Indemnitee”) shall
promptly notify the party with the obligation to indemnify (the “Indemnitor”) in
writing of any Loss for which it is seeking indemnification hereunder.

 

  (ii) Selection of Counsel. Indemnitor shall select counsel reasonably
acceptable to Indemnitee and to Indemnitor’s insurance carrier. Counsel chosen
by Indemnitor’s insurance carrier shall be deemed satisfactory. Even though
Indemnitor shall defend the action, Indemnitee may, at its option and its own
expense, engage separate counsel to advise it regarding the claim and its
defense. Indemnitor’s counsel shall consult with Indemnitee’s counsel; provided,
however, that Indemnitor and its counsel shall fully control the defense of such
Loss.

 

  (iii) Cooperation. Indemnitee shall reasonably cooperate (at no cost to
Indemnitee) with Indemnitor’s defense.

 

  (iv) Settlement. Indemnitor may, with Indemnitee’s consent, not to be
unreasonably withheld, conditioned or delayed, settle the claim. Indemnitee’s
consent shall not be required for any settlement by which: (i) Indemnitor
procures (by payment, settlement, or otherwise) a release of Indemnitee by which
Indemnitee need not make any payment to the claimant; and (ii) neither
Indemnitee nor Indemnitor on behalf of Indemnitee admits liability.

 

  (v) Survival. Each of Landlord’s and Tenant’s indemnification obligations
contained in this Lease shall survive the expiration or earlier termination of
this Lease.

 

29



--------------------------------------------------------------------------------

(l) Not do or permit to be done any act or thing which would cause any hazardous
or dangerous condition, waste, material and/or substance (as the same may be
defined in any local, state or federal rule, regulation or statute) to be used,
stored, transported, released, handled, produced, created, disposed of, or
installed in, on, from, or at the Premises and/or the Building, except for small
amounts of standard office and cleaning and other supplies customarily used in
the ordinary course of businesses being conducted at the Premises in accordance
with this Lease; provided that all such materials and/or substances: (i) shall
at all times be used, stored, transported, released, handled, produced, created,
disposed of, and/or installed in compliance with all applicable legal and/or
insurance requirements; (ii) shall not create any additional burden on Landlord
to notify other tenants, the public or any governmental authority of the
existence of such materials and/or substances; and (iii) shall not cause any
increase in Landlord’s insurance rates by reason of any wrongful acts or
omissions (where this Lease or applicable law imposes a duty to act) that are
not permitted by the provisions of this Lease.

Section 5.02 Landlord covenants and agrees that Landlord will:

(a) use reasonable efforts not to interfere with the businesses being conducted
at the Premises in accordance with this Lease during such times as Landlord
exercises its rights under the various provisions of this Lease which permit
Landlord to perform work, repairs, improvements, maintenance and/or alterations
to the Building (including the Premises) but Landlord shall not be required to
perform the same on an overtime or premium pay basis unless required to remedy
an emergency situation or Tenant agrees in writing to reimburse Landlord for the
incremental cost of such overtime or premium pay basis or unless such work
adversely interferes with the use of the Premises for the conduct of business in
the Premises;

(b) give Tenant reasonable prior written notice, which, for purposes of this
section, may include notices sent via electronic mail of all entry into the
Premises and afford Tenant the right to have a representative present (except in
the case of an emergency when no such notice or representative shall be required
except for such notice, if any, as is practical under the circumstances);

 

30



--------------------------------------------------------------------------------

(c) to the extent not prohibited by applicable Requirements and to the extent
not caused by the acts, omissions (where this Lease or applicable law imposes a
duty to act), negligence, misconduct or breach of this Lease by Tenant, its
agents, employees or contractors or any Tenant Parties (as hereinafter defined
in Section 10.01 hereof) and subject to Sections 7.03 and 7.04, indemnify,
defend and save harmless, Tenant and its partners, members, principals, agents,
officers, directors, contractors and employees from and against any and all
liability (statutory or other), claims, actions, suits, demands, damages,
judgments, costs, interest and expenses of any kind or nature of anyone
whomsoever (including, but not limited to, reasonable third party counsel fees
and disbursements incurred in the defense of any action or proceeding, including
in enforcing the foregoing indemnification) to which they may be subject or
which they may suffer by reason of any claim for, any injury to, or death of,
any person or persons, injury or loss, theft or damage to property (including
any loss of use thereof) arising from any wrongful act, omission (where this
Lease or applicable law imposes a duty to act) or negligence of Landlord or any
of its agents, employees, officers, directors and contractors;

(d) cure any violation of the New York City building code caused by any
condition existing within the Building and not caused by Tenant, in a
commercially diligent fashion, if such violation prevents or impedes Tenant from
obtaining a building permit, work permit, approval or sign-off or obtain a
temporary certificate of occupancy for all or a portion of the Premises to
perform and complete Tenant’s Work or obtain an amendment to the Building’s
Certificate of Occupancy pursuant and subject to the provisions of Section 3.04
hereof. Tenant shall reimburse Landlord for the actual out-of-pocket cost
without mark-up or surcharge of curing any violation caused by any condition
created by Tenant;

(e) to execute within five (5) business days after written request, DOB forms,
pre-determination application, permits and related documentation (collectively,
“DOB Applications”) required in order for Tenant’s Work to be appropriately
filed and provide at such time all original ACP-5 certificates required to be
delivered in connection with the Delivery Condition in the quantity required by
Tenant for Tenants’ filings with the DOB. If requested by Tenant, Landlord
agrees to sign the DOB Applications prior to submission of Tenant Plans provided
that Tenant Plans shall be subject to Landlord’s reasonable review as provided
in Article 5 hereof. Notwithstanding the foregoing: (i) Landlord’s execution of
any DOB Applications shall not be construed as approval of Tenant’s plans or
specifications for any work involved; and (ii) no work may be commenced by
Tenant until such final plan approval is received from Landlord in accordance
with the terms and conditions of this Lease. Tenant’s architect and MEP engineer
may self-certify

 

31



--------------------------------------------------------------------------------

Tenant’s final plans and specifications for Tenant’s Work for purposes of
expediting DOB filings, provided however, Tenant, at its sole expense, shall be
responsible to make any corrections required by the DOB in Tenant’s Work and
Tenant shall indemnify Landlord for all Loss sustained by Landlord as a result
of this self-certification to the fullest extent provided for in
Section 5.01(k); and

(f) to the extent and for such period of time as applicable Requirements shall
permit the same, not enter into any new lease at the Building with or seek any
lease guarantee from any of the entities listed on Exhibit O annexed hereto (or
to any successor entity to any entity listed thereon) provided any such entity
or successor entity has as its primary business the WMG Primary Business. For
purposes of this Lease, the term “WMG Primary Business” shall mean the media,
entertainment and music-based content business and any business that is a direct
extension, development or expansion thereof. Exhibit O may be amended by Tenant
no more often than once every three (3) years, provided any amended entity must
be engaged in the WMG Primary Business and Exhibit O may never contain more than
four (4) entities. The foregoing restriction shall not apply to leases and
occupancy agreements within the Building existing as of the date of this Lease
nor shall such restriction apply to any assignments, sublettings or license
agreements under any such existing leases; provided however that in the event
Landlord’s consent is required for such assignment, subletting or license,
Landlord agrees that it shall not provide such consent as long as Landlord’s not
providing such consent shall not, in Landlord’s reasonable and good faith
opinion, subject Landlord to any legal liability. This Section 5.02(f) shall
terminate and have no further force or effect upon the occurrence of any of the
following events: (i) the expiration or termination of this Lease, (ii) the
occurrence of any default by Tenant under this Lease which is not cured beyond
the applicable notice and cure period, (iii) the failure of Tenant to no longer
operate the WMG Primary Business for a period in excess of ninety (90) days;
(iv) Tenant under this Lease is not WMG ACQUISITION CORP. or its permitted
Affiliates or its permitted Successor Entity (as such terms are hereinafter
defined in Section 25.02) or Tenant is not in occupancy for the conduct of its
business of at least four (4) full floors of the Premises; or (v) any of the
entities listed on Exhibit O (or any successors thereto) acquires a controlling
interest in the Building.

 

32



--------------------------------------------------------------------------------

ARTICLE 6

Changes or Alterations by Landlord

Section 6.01 Landlord reserves the right to make such changes, alterations,
additions, improvements, repairs or replacements in or to the Building
(including the Premises, provided the usable square footage of the Premises
shall not be reduced by more than fifty (50) square feet per floor in the
Premises (a “de minimus reduction”) and if such de minimus reduction occurs,
Fixed Rent shall be proportionately reduced based upon the amount of such de
minimus reduction) and the fixtures and equipment thereof, as well as in or to
the street entrances, halls, passages, elevators, escalators, stairways and
other parts thereof (provided only necessary repairs, maintenance or
replacements required for the Building may be made within the 7th Floor
Terrace), and to erect, maintain and use pipes, ducts and conduits in and
through the Premises (provided same are, to the extent possible, concealed
behind then existing walls and ceilings of the Premises and, if not concealed
areas, then adjacent to then existing walls and ceilings and appropriately boxed
and concealed using the same materials and workmanship then existing in such
portion of the Premises so that it becomes part of the existing décor of the
Premises in such area of the Premises), all as Landlord may deem necessary or
desirable; provided, however, Landlord agrees that the end result of any of the
foregoing shall not adversely interfere with the use of the Premises and
necessary facilities or access thereto. Nothing contained in this Article 6
shall relieve Tenant of any duty, obligation or liability of Tenant set forth in
this Lease with respect to making any repair, replacement or improvement or
complying with any law, order or requirement of any governmental or other
authority.

Section 6.02 Landlord reserves the right to name the Building and to change the
name or address of the Building at any time and from time to time. Except as
expressly set forth herein, neither this Lease nor any use by Tenant shall give
Tenant any easement or other right in or to the use of any door or any passage
or any concourse or any plaza connecting the Building with any subway or any
other building or to any public conveniences, and the use of such doors,
passages, concourses, plazas and conveniences may, without notice to Tenant be
regulated or discontinued at any time by Landlord. If at any time any windows of
the Premises are: (i) temporarily obstructed incident to or by reason of
repairs, replacements, maintenance and/or cleaning in, on, to or about the
Building or any parts thereof; or (ii) permanently or temporarily closed or
obstructed as a result of any reason beyond Landlord’s control including
applicable Requirements, then Landlord shall not be liable for any damage Tenant
may sustain thereby and Tenant

 

33



--------------------------------------------------------------------------------

shall not be entitled to any compensation therefor or abatement of rent nor
shall the same release Tenant from its obligations hereunder or constitute an
eviction. Landlord represents to Tenant that as of the Term Commencement Date,
and Landlord covenants that during the Term, Landlord shall make any required
repairs to keep, all windows within the Premises watertight and in good
condition and that those portions of the Building façade within the Premises
shall be watertight.

Section 6.03 Except as provided in the Haz Mat Abatement, Articles 7 and 8 and
Section 17.05 of this Lease, there shall be no allowance to Tenant for a
diminution of rental value, the same shall not constitute an eviction of Tenant
in whole or in part and Landlord shall incur no liability (except for the
wrongful acts, omissions, negligence or willful misconduct of Landlord or
Landlord Parties or the breach by Landlord of this Lease) whatsoever by reason
of inconvenience, annoyance, or injury to business arising from Landlord, Tenant
or others making any changes, alterations, additions, improvements, repairs or
replacements in or to any portion of the Building or the Premises or in the
Appurtenances thereof or in the taking of material in the Premises in connection
therewith and no liability shall be incurred by Landlord for failure of Landlord
or others to make any changes, alterations, additions, improvements, repairs or
replacements in or to any portion of the Building or the Premises, or in the
Appurtenances except to the extent Landlord is obligated to make repairs or
replacements or to maintain the Building as provided hereunder. Nothing
contained herein shall be construed as a waiver by Tenant of any of its rights
(subject to the provisions of this Lease) to enforce Landlord’s obligations
under this Lease.

ARTICLE 7

Damage by Fire, Etc.

Section 7.01 Subject to Section 7.02, if any part of the Premises shall be
damaged by fire or other casualty (the “Casualty”), Tenant shall give prompt
written notice thereof to Landlord and Landlord shall proceed with reasonable
diligence to repair such damage in a good and workmanlike manner substantially
to the same condition as existed before the Casualty, and if any part of the
Premises shall be rendered untenantable by reason the Casualty, the annual Fixed
Rent and Article 26 additional rent payable hereunder and other additional rent
for any service or item not then being supplied to Tenant shall be abated to the
extent that such Fixed Rent and Article 26 additional rent and other additional
rent for any service or item not then being supplied to

 

34



--------------------------------------------------------------------------------

Tenant relates to such part of the Premises for the period from the date of such
damage to the date when such part of the Premises shall have been made
tenantable or to such earlier date upon which the full Term with respect to such
part of the Premises shall expire or terminate. If Landlord or any holder of any
superior mortgage (as herein defined) or any lessor under any superior lease (as
herein defined) shall be unable to collect insurance proceeds (including rent
insurance) applicable to such damage solely because of the willful misconduct of
Tenant subsequent to the Casualty, then Tenant shall be liable for any actual
damages directly resulting from such willful misconduct (and not any
consequential or indirect damages); provided however, in no event, shall the sum
of the damages resulting therefrom exceed the amount of uncollected insurance
proceeds (and if Landlord or any such superior holder shall thereafter collect
any proceeds previously recouped from Tenant, then Landlord shall promptly
reimburse Tenant the amount thereof or credit Tenant a like amount against the
next installments of Fixed Rent and Article 26 additional rent then payable).
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
repair thereof, provided however, Landlord shall comply with Section 5.02(a) in
performing such repair work. Tenant acknowledges and agrees that Landlord shall
not: (i) carry insurance of any kind on any Appurtenances, Tenant’s Property, or
Tenant’s Changes; or (ii) be obligated to repair any damage thereto or replace
any of same, which obligation shall be the sole responsibility of Tenant.

Section 7.02 If (a) substantial alteration or reconstruction of the Building
shall, in the good faith reasonable opinion of Landlord’s architect, be required
as a result of damage by Casualty (whether or not the Premises shall have been
damaged by such Casualty), or (b) all or any material portion of the Premises
shall be damaged by Casualty during the last two (2) years of the Term, then
Landlord shall have the right to terminate this Lease. If all or any material
portion of the Premises shall be damaged by Casualty during the last twenty-four
(24) months of the Term, then Tenant shall have the right to terminate this
Lease. If either party shall have the right to terminate this Lease pursuant to
this Section 7.02, it shall give to the other party within one hundred twenty
(120) days after the date of such damage written notice specifying a date, not
less than thirty (30) days after the giving of such notice, for such
termination. In all cases set forth in this Article 7 in which Landlord shall
have the right to terminate this Lease, Landlord shall act in a manner that does
not discriminate against Tenant, including, without limitation terminating the
leases of all similarly situated tenants in the Building to the extent Landlord
is permitted to do so by the leases of such tenants.

 

35



--------------------------------------------------------------------------------

Section 7.03 Landlord and Tenant shall each secure an appropriate clause in, or
an endorsement upon, each “all risk” or “special risk” property damage policy
obtained by it with respect to the Building in the case of Landlord and with
respect to the Premises and/or Tenant’s Property in the case of Tenant pursuant
to which the respective insurance companies shall waive subrogation or permit
the insured, prior to any loss, to waive any claim it might have against the
other (including, in the case of Landlord, for the benefit of Tenant’s
subtenants at all levels as herein permitted). Provided the terms of the
applicable insurance policy will not be violated or rendered unenforceable, the
waiver of subrogation or permission for waiver of any claim hereinbefore
referred to shall extend to the agents of each party.

Section 7.04 Notwithstanding any other provision of this Lease to the contrary
(other than the second sentence of Section 7.01) with respect to any property
whether insured or not, each party hereby releases the other and its partners,
members, principals, agents, employees, officers, directors and shareholders
with respect to any claim (including a claim for negligence) which it might
otherwise have against the other party for loss, damage or destruction with
respect to its property by fire or other casualty (including rental value or
business interruption, as the case may be) occurring during the term of this
Lease. Nothing in this Section 7.04 shall relieve Tenant or Landlord of its
obligations to make repairs to the Premises in accordance with the terms of this
Lease.

Section 7.05 This Lease shall be considered an express agreement governing any
case of damage to or destruction of the Building or any part thereof by
Casualty, and Section 227 of the Real Property Law of the State of New York
providing for such a contingency in the absence of express agreement, and any
other law of like import now or hereafter in force, shall have no application in
such case.

Section 7.06 Notwithstanding anything contained herein to the contrary, in the
event that twenty-five percent (25%) or more of the Premises shall be
substantially damaged by Casualty and restoration is not substantially completed
by Landlord within twelve (12) months after the occurrence of said casualty,
subject to reasonable extensions not to exceed six (6) additional months for
circumstances beyond Landlord’s reasonable control (the “Restoration Period”),
then Tenant shall be entitled to terminate

 

36



--------------------------------------------------------------------------------

this Lease provided Landlord receives a written termination notice (which shall
be deemed irrevocable) from Tenant within thirty (30) business days after the
expiration of the Restoration Period (TIME BEING OF THE ESSENCE). In the event
that Landlord does not receive said notice within said thirty (30) business day
period, then Tenant’s right to terminate pursuant to this Section 7.06 shall be
void and of no further force or effect. Notwithstanding anything contained
herein to the contrary, in the event that Landlord’s architect or engineer
reasonably and in good faith estimates (a copy of which estimate will be given
to Tenant within sixty (60) days following the casualty) that it will take
longer than twelve (12) months (excluding circumstances beyond Landlord’s
reasonable control) from the date of the Casualty to substantially complete such
restoration, then Tenant, shall be entitled to terminate this Lease by giving
notice to Landlord of its election to do so within thirty (30) business days
after receipt of such architect’s estimate (TIME BEING OF THE ESSENCE as to the
giving of such notice), which notice shall specify a date for the termination of
this Lease, not more than ninety (90) days after the giving of such notice. The
estimate of Landlord’s architect or engineer shall be agreed to by Tenant’s
architect or engineer and failing such agreement, the estimate of a third
architect or engineer selected by Landlord’s architect or engineer and Tenant’s
architect or engineer shall govern. If Landlord’s architect or engineer and
Tenant’s architect or engineer shall fail to select a third architect or
engineer, the selection of the third architect or engineer shall be determined
by submitting the question for decision to the Chairman of the Board of
Directors of the Management Division of the Real Estate Board of New York, Inc.,
or to such impartial person as he/she may designate, whose determination shall
be final and conclusive upon the parties hereto.

ARTICLE 8

Condemnation

Section 8.01 (a) In the event that the whole of the Premises shall be lawfully
condemned or taken in any manner for any public or quasi-public use by a
competent condemning authority (any such lawful condemnation or taking, a
“Taking”), this Lease and the term and estate hereby granted shall forthwith
cease and terminate as of the date of vesting of title.

(b) In the event of a Taking of more than twenty-five percent (25%) of the
rentable area of the Premises, Tenant shall have the right (but not the
obligation) to terminate this Lease with not less than one hundred twenty
(120) days following the

 

37



--------------------------------------------------------------------------------

vesting of title of the portion of the Premises taken. If Tenant shall provide
Landlord with such notice of termination, this Lease and the term and estate
hereby granted shall expire as of the date specified therefor in such notice
(but not less than thirty (30) days after the giving of such notice).

(c) In the event of a Taking of less than twenty-five percent (25%) of the
rentable area of the Premises then, (i) this Lease shall not terminate,
(ii) effective as of the date of vesting of title, the Fixed Rent and Article 26
additional rent hereunder shall be abated in an amount thereof apportioned
according to the area of the Premises so condemned or taken and (iii) Landlord
will, with reasonable diligence and at its expense, restore the remainder of the
Premises as closely as practicable to the same condition as the Premises existed
in prior to such Taking; provided, however, that Landlord shall not be obligated
to repair any damage to Tenant’s Property or replace the same.

(d) In the event of a Taking of the whole Building or such portions of the
Building that are critical or necessary for the proper functioning, use and
occupancy of the Building, then Landlord (whether or not the Premises be
affected) may, at Landlord’s option, terminate this Lease by notifying Tenant in
writing of such termination within one hundred twenty (120) days following the
date on which Landlord shall have received notice of vesting of title; provided,
however that Landlord shall also terminate the leases of all other similarly
situated tenants in the Building to the extent Landlord is permitted to do so by
the leases of such tenants.

Section 8.02 In the event of a termination of this Lease pursuant to
Section 8.01 of this Article 8, this Lease and the term and estate hereby
granted shall expire as of the date of such termination with the same effect as
if that were the date hereinbefore set for the expiration of the full Term, and
the Fixed Rent and Article 26 additional rent payable hereunder shall be
apportioned as of such date.

Section 8.03 Except as otherwise set forth in Section 8.04 below, in the event
of any condemnation or taking hereinbefore mentioned of all or a part of the
Building, Landlord shall be entitled to receive the entire award in the
condemnation proceeding, including any award made for the value of the estate
vested by this Lease in Tenant, and Tenant hereby expressly assigns to Landlord
any and all right, title and interest of Tenant now or hereafter arising in or
to any such award or any part thereof, and Tenant shall be entitled to receive
no part of such award. The

 

38



--------------------------------------------------------------------------------

foregoing shall not prohibit Tenant’s independent claim for the value of
Tenant’s trade fixtures and moving expenses and any other claim permitted under
law so long as any award made to Tenant based upon such claim does not reduce
the award otherwise payable to Landlord.

Section 8.04 In the event of a Temporary Taking (as hereinafter defined) of all
or any portion of the Premises, this Lease shall not terminate and Tenant shall
continue to perform or observe all of Tenant’s obligations hereunder as though
such condemnation or taking had not occurred, except to the extent that Tenant
may be prevented from so doing because such Temporary Taking interferes with or
prevents the lawful use and occupancy of the Premises or the portion thereof
affected by the Temporary Taking. In the event of such Temporary Taking, Tenant
shall be entitled to receive the award with respect to the Premises or portion
thereof covered by such condemnation or taking (whether paid as damages, rent or
otherwise), unless the period of occupancy extends beyond the termination of
this Lease, in which case Landlord shall be entitled to such part of such award
as shall be properly allocable to the cost of restoration of the Premises and
the balance of said award shall be apportioned between Landlord and Tenant as of
the scheduled Expiration Date. For purposes of this Article 8 and
notwithstanding anything contained in this Section 8.04 to the contrary, a
“Temporary Taking” shall mean a Taking for a period of no more than eighteen
(18) months. Any Taking that is initially described as a Temporary Taking but
which exceeds eighteen (18) months shall be deemed a permanent Taking governed
by the terms and conditions of Sections 8.01-8.03, as applicable.

ARTICLE 9

Compliance with Laws

Section 9.01 Tenant, at Tenant’s expense, shall comply with all laws and
ordinances, and all rules, orders and regulations of applicable Requirements (as
hereafter defined in Section 9.03) at any time duly issued or in force,
applicable to the Premises or any part thereof or to the use or alteration
thereof, except that Tenant shall not hereby be under any obligation to comply
with applicable Requirements unless such compliance is required by reason of a
condition which has been created by, or at the instance of Tenant, or is
attributable to the specific manner of use (as opposed to mere office use) to
which Tenant puts the Premises, or Tenant’s alteration thereof, or is required
by reason of a breach of any of Tenant’s covenants and agreements hereunder.

 

39



--------------------------------------------------------------------------------

Section 9.02 Landlord, at its sole cost and expense (but subject to recoupment
as provided in Article 26 hereof), shall comply with all other Requirements
applicable to the Premises and the Building other than those Requirements with
which Tenant or other tenants or occupants of the Building shall be required to
comply, subject to Landlord’s right to contest the applicability or legality
thereof. Landlord hereby represents that, to its knowledge, as of the date
hereof the Building is in compliance with all Requirements as to which
non-compliance would impair or prevent Tenant’s right to occupy and use the
Premises for the uses expressly permitted hereunder. If any violation of any
Requirement which Landlord is obligated to comply with pursuant to the terms
hereof shall materially delay or prevent the performance of Tenant Changes,
including obtaining any permits in connection therewith, Tenant shall notify
Landlord of same, which notice shall include a detailed description of the delay
or prevention caused by such non-compliance and a detailed description of the
aspect of such Tenant Change subject to such delay or prevention. Landlord shall
promptly commence and diligently prosecute to completion the cure and removal of
such violation.

Section 9.03 For purposes of this Lease, the term “Requirements” shall mean all
present and future laws, rules, orders, ordinances, regulations, statutes,
requirements, codes and executive orders, extraordinary as well as ordinary, of
all governmental authorities now existing or hereafter created, and of any and
all of their departments and bureaus, affecting the Land, Building and Premises
or any portion thereof, as applicable, or any street, avenue or sidewalk
comprising a part of or in front thereof or any vault in order under the same,
or requiring removal of any encroachment, or affecting the maintenance, use or
occupation of the Land, Building and Premises or any portion thereof.

ARTICLE 10

Accidents to Plumbing and Other Systems

Section 10.01 Tenant shall give to Landlord prompt written notice of any damage
to, or defective condition in, any part or appurtenance of the Building’s
plumbing, electrical, heating, air conditioning (excluding any supplemental air
conditioning units and equipment servicing the Premises which shall be Tenant’s
responsibility to repair, maintain and replace) or other systems serving,
located in, or passing through the Premises (collectively, the “Systems”),
provided however, failure by Tenant to give such notice shall not be deemed a
default under this Lease.

 

40



--------------------------------------------------------------------------------

Following such notice (or if Landlord otherwise has or receives knowledge
thereof), any such damage to or defective condition of the Systems shall be
remedied by Landlord with reasonable diligence, but if such damage or defective
condition was caused by, or resulted solely from the improper use by, Tenant or
by the employees, agents, licensees or invitees of Tenant (the “Tenant
Parties”), Landlord’s reasonable charge for the remedy thereof shall be paid by
Tenant. Tenant shall not be entitled to claim any eviction by reason of any such
damage or defective condition or any damages arising from any such damage or
defective condition unless the same shall have been caused by the act, omission
(where there is a duty to act imposed by this Lease or applicable law),
negligence, misconduct or breach of this Lease by Landlord in the operation or
maintenance of the Premises or Building and the same shall not have been
remedied by Landlord with reasonable diligence after written notice thereof from
Tenant to Landlord.

Section 10.02 Landlord shall, at its sole cost and expense (except as otherwise
provided in Section 5.01(a) hereof), keep and maintain in good repair and
working order and make all repairs to and perform necessary maintenance upon the
Building, the Systems and all parts thereof, including structural elements,
life-safety, plumbing, electrical and HVAC systems within the Building which
generally service the Building and are required in the normal maintenance and
operation of the Building and shall operate, maintain and repair the Building
(excluding the Premises and other tenant space in the Building) so that the same
shall be kept and maintained in a condition consistent with comparable
first-class office building located in midtown Manhattan similar to the Building
(“Comparable Buildings”).

ARTICLE 11

Notices and Service of Process

Section 11.01 (a) Except as otherwise set forth herein, any notice, consent,
approval, demand or statement hereunder by either party to the other party shall
be in writing and shall be deemed to have been duly given only if sent by:
(i) certified mail, return receipt requested; or (ii) by hand delivery or by
nationally recognized overnight courier with next business day delivery
(requiring signed receipt), or (iii) by electronic mail as expressly provided
herein (e.g. for access to the Premises or for overtime services), in either
event addressed to such other party as follows:

 

41



--------------------------------------------------------------------------------

If Landlord:

Paramount Group, Inc. as Agent for PGREF I 1633 Broadway Tower, L.P., 1633
Broadway, Suite 1801, New York, NY 10019; Attn: Senior Vice President – Counsel,
Leasing & Property Management

With copes to:

Paramount Group, Inc. as Agent for PGREF I 1633 Broadway Tower, L.P., 1633
Broadway, Suite 1801, New York, NY 10019; Attn: Senior Vice President- Property
Management

And:

Paramount Group, Inc. as Agent for PGREF I 1633 Broadway Tower, L.P., 1633
Broadway, Building Office, New York, NY 10019 Attn: Property Manager

If to Tenant:

Prior to Tenant’s occupancy in the Premises:

WMG Acquisition Corp., 75 Rockefeller Plaza, New York, NY, 10019, Attn: Paul
Robinson, General Counsel

With copies to:

WMG Acquisition Corp., 75 Rockefeller Plaza, New York, NY 10019 Attn: Brian
Roberts, Chief Financial Officer

And to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attn: Chris M. Smith, Esq.

After Tenant’s occupancy in the Premises:

WMG Acquisition Corp., 1633 Broadway, New York, NY 10019 Attn: Paul Robinson,
General Counsel

With copies to:

WMG Acquisition Corp., 1633 Broadway, New York, NY 10019 Attn: Brian Roberts,
Chief Financial Officer

 

42



--------------------------------------------------------------------------------

And to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attn: Chris M. Smith, Esq.

Either party may at any time change the address for such notices, consents,
approvals, demands or statements by mailing, as aforesaid, to the other party a
notice stating the change and setting forth the changed address. If the term
“Tenant”, as used in this Lease, refers to more than one person, any notice,
consent, approval, demand or statement given as aforesaid to any one of such
persons shall be deemed to have been duly given to Tenant. Any notice, consent,
approval, demand or statement given pursuant to the above shall be deemed
received on the day of delivery (with signed receipt) or rejection, as the case
may be.

(b) Landlord and Tenant acknowledge and agree that with the exception of
disputes arising under Sections 7.06, 24.03, 26.10, 32.01 and 34.04, all
disputes arising, directly or indirectly, out of or relating to this Lease
should be dealt with by application of the laws of the State of New York and
adjudicated in the state courts of the State of New York sitting in New York
County or the Federal courts sitting in the State of New York in New York
County; and hereby expressly and irrevocably submit to the jurisdiction of such
courts in any suit, action or proceeding arising, directly or indirectly, out of
or relating to this Lease. So far as is permitted under the applicable law, this
consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process in one of the manners
permitted by law, shall be necessary in order to confer jurisdiction upon such
party in any such court. Provided that service of process is effected upon
Landlord or Tenant, as the case may be, in one of the manners permitted by law,
such party irrevocably waives, to the fullest extent permitted by law, and
agrees not to assert, by way of motion, as a defense or otherwise: (i) any
objection which it may have, or may hereafter have to the laying of the venue of
any such suit, action or proceeding brought in such a court as is mentioned in
this Section 11.01(b); (ii) any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum; or (iii) any
claim that it is not personally subject to the jurisdiction of the above-named
courts.

 

43



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in this Lease to the contrary, bills for
additional rent shall be deemed to have been duly given if sent to Tenant only
(and no other party need receive it in order for the same to be deemed duly
given) at the Premises (or Tenant’s address as hereinbefore set forth if mailed
prior to Tenant’s occupancy of the Premises) by first class mail (and which need
not be registered, certified or return receipt requested) or by messenger or
recognized overnight courier without, in any case, the requirement of a signed
receipt.

Section 11.02 Any notice provided by Landlord to Tenant prior to Landlord’s
receipt of notice of an assignment of this Lease shall be binding on such
assignee regardless of whether such assignee received a copy of such notice. Any
outcome of any action that Landlord may institute against Tenant prior to
Landlord’s receipt of notice of an assignment of this Lease shall be binding
upon any such assignee regardless of whether such assignee was a party to such
action. This Section 11.02 shall not be construed as negating the requirement of
obtaining Landlord’s prior written consent under Article 25 in those instances
where the same is required.

ARTICLE 12

Conditions of Limitation

Section 12.01 This Lease and the term and estate hereby granted are subject to
the limitation that:

(a) in case Tenant shall make an assignment of its property for the benefit of
creditors or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition under any bankruptcy or insolvency law shall be
filed against Tenant and such involuntary petition is not dismissed within
ninety (90) days after the filing thereof,

(b) in case a petition is filed by or against Tenant under the reorganization
provisions of the United States Bankruptcy Code or under the provisions of any
law of like import, unless such petition under said reorganization provisions be
one filed against Tenant which is dismissed within one hundred eighty (180) days
after its filing,

(c) in case a receiver, trustee or liquidator shall be appointed for Tenant or
of or for all or substantially all of the property of Tenant, and such receiver,
trustee or liquidator shall not have been discharged within sixty (60) days from
the date of his appointment,

 

44



--------------------------------------------------------------------------------

(d) in case Tenant shall default in the payment of any Fixed Rent or any
recurring (on a monthly basis at the time of such default) additional rent
payable hereunder by Tenant to Landlord on any date upon which the same becomes
due, and such default shall continue for five (5) business days’ after Landlord
shall have given to Tenant a written notice specifying such default; or in case
Tenant shall default in the payment of any non-recurring additional rent payable
by Tenant to Landlord hereunder on any date upon which the same becomes due, and
such default shall continue for ten (10) business days’ after Landlord shall
have given to Tenant a written notice specifying such default,

(e) in case Tenant shall default in the due keeping, observing or performance of
any of Tenant’s obligations hereunder (other than a default of the character
referred to in clause (d) of this Section 12.01), and if such default shall
continue and shall not be remedied by Tenant within twenty (20) days after
Landlord shall have given to Tenant a written notice specifying the same, or, in
the case of such a default which for causes beyond Tenant’s control (which shall
not include insufficiency of funds) cannot with due diligence be cured within
said period of twenty (20) days, if Tenant: (i) shall not, promptly upon the
giving of such notice, advise Landlord in writing of Tenant’s intention to take
all steps necessary to remedy such default with due diligence; (ii) shall not
duly institute and thereafter diligently prosecute to completion all steps
necessary to remedy the same; and (iii) shall not remedy the same within a
reasonable time after the date of the giving of said notice by Landlord,

(f) in case any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the term hereof
has, by operation of law or otherwise, devolved upon or passed to any firm,
association, corporation, person or entity other than Tenant except as expressly
permitted under Article 25 hereof,

then, in any of said cases, Landlord may give to Tenant a notice of intention to
end the Term at the expiration of three (3) days from the date of the giving of
such notice, and, in the event such notice is given, the expiration of said
three (3) day period shall become the Expiration Date, but Tenant shall remain
liable for damages as provided in this Lease or pursuant to applicable
Requirements. The specified conditions of limitation in this Article 12 are not
intended to be exclusive of Landlord’s remedies at law or in equity and Landlord
may invoke any additional remedies and/or rights which it may have at law or in
equity.

Section 12.02 Intentionally deleted.

 

45



--------------------------------------------------------------------------------

ARTICLE 13

Re-entry by Landlord

Section 13.01 If this Lease shall terminate as provided in Article 12 hereof
provided, Landlord or Landlord’s agents may immediately or at any time
thereafter re-enter the Premises, or any part thereof, either by summary
dispossess proceedings or by any suitable action or proceeding at law, or by
force to the extent permitted by applicable Requirements, without being liable
to indictment, prosecution or damages therefor, and may repossess the same, and
may remove any persons therefrom, to the end that Landlord may have, hold and
enjoy the Premises again as and of its first estate and interest therein. The
words “re-enter”, “re-entry” and “re-entering” as used in this Lease are not
restricted to their technical legal meanings.

Section 13.02 In the event of any termination of this Lease under the provisions
of Article 12 hereof or in the event that Landlord shall re-enter the Premises
under the provisions of this Article 13 or in the event of the termination of
this Lease (or of re-entry) by or under any summary dispossess or other
proceeding or action or other measure undertaken by Landlord for the enforcement
of its aforesaid right of re-entry or any provision of law (any such termination
of this Lease being herein called a “Default Termination”), Tenant shall
thereupon pay to Landlord the Fixed Rent, additional rent and any other charge
payable hereunder by Tenant to Landlord up to the time of such Default
Termination or of such recovery of possession of the Premises by Landlord, as
the case may be, and shall also pay to Landlord damages as provided in Article
14 hereof or pursuant applicable Requirements. Also, in the event of a Default
Termination Landlord shall be entitled to retain all moneys, if any, paid by
Tenant to Landlord, whether as advance rent, security or otherwise, but such
moneys shall be credited by Landlord against any Fixed Rent, additional rent or
any other charge due from Tenant at the time of such Default Termination or, at
Landlord’s option, against any damages payable by Tenant under Article 14 hereof
or pursuant to applicable Requirements.

 

46



--------------------------------------------------------------------------------

Section 13.03 In the event of a breach or threatened breach on the part of
either Landlord or Tenant of its respective obligations hereunder, Landlord and
Tenant shall each have the right to seek injunction against the breaching party.
The specified remedies to which Landlord or Tenant may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies or means
of redress to which Landlord or Tenant, as the case may be, may lawfully be
entitled at any time and Landlord or Tenant, as the case may be, may invoke any
remedy allowed at law or in equity as if specific remedies were not herein
provided for.

ARTICLE 14

Damages

Section 14.01 In the event of a Default Termination of this Lease, Tenant will
pay to Landlord as damages, at the election of the Landlord, either:

(a) a sum which at the time of such Default Termination represents the then
value of the excess, if any, of the Present Value, as hereinafter defined, of
(1) the aggregate of the Fixed Rent and the additional rent under Article 26 (if
any) which would have been payable hereunder by Tenant for the period commencing
with the day following the date of such Default Termination and ending with the
scheduled Expiration Date, over (2) the aggregate fair rental value of the
Premises for the same period as determined by an independent real estate
appraiser reasonably satisfactory to Tenant and Landlord and employed at
Tenant’s expense, in which case such liquidated damages shall be accelerated to
be due and payable to Landlord in one lump sum on demand at any time commencing
with the day following the date of such Default Termination and shall bear
interest at the Default Rate, as herein defined, until paid; or

(b) sums equal to the aggregate of the Fixed Rent and the additional rent under
Article 26 (if any) which would have been due and payable by Tenant during the
remainder of the term had this Lease not terminated by such Default Termination,
in which case such liquidated damages shall be computed and payable in monthly
installments, in advance, on the first day of each calendar month following
Default Termination of this Lease and continuing until the scheduled Expiration
Date but for such Default Termination; provided, however, that if Landlord shall
relet all or any part of the Premises for all or any part of said period,
Landlord shall credit Tenant with the net rents received by Landlord from such
reletting until the scheduled Expiration Date, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such reletting the expenses incurred or

 

47



--------------------------------------------------------------------------------

paid by Landlord in terminating this Lease and of re-entering the Premises and,
to the extent applicable, of securing possession thereof, as well as the
reasonable expenses of reletting, including altering and preparing the Premises
for new tenants, brokers’ commissions and all other expenses properly chargeable
against the Premises and the rental therefrom in connection with such reletting,
it being understood that any such reletting may be for a period equal to or
shorter or longer than said period; provided, further that: (i) in no event
shall Tenant be entitled to receive any excess of such net rents over the sums
payable by Tenant to Landlord hereunder; (ii) in no event shall Tenant be
entitled, in any suit for the collection of damages pursuant to this clause (b),
to a credit in respect of any net rents from a reletting except to the extent
that such net rents are actually received by Landlord; and (iii) if the Premises
or any part thereof should be relet in combination with other space, then
appropriate apportionment on a square foot rentable area basis shall be made of
the rent received from such reletting and of the expenses of reletting. Landlord
shall have no obligation whatsoever to mitigate its damages upon Tenant’s
default under this Lease and Landlord shall not be liable in any way whatsoever
for the failure to relet all or any portion of the Premises.

For the purposes of subdivision (a) of this Section 14.01, the amount of
additional rent which would have been payable by Tenant under Article 26 hereof,
for each Tax Year and/or Operating Year (as herein defined) ending after such
Default Termination, shall be deemed an amount equal to the amount of such
additional rent payable by Tenant for the Tax Year and/or Operating Year (as the
case may be) ending immediately preceding such Default Termination. Suit or
suits for the recovery of such damages, or any installments thereof, may be
brought by Landlord from time to time at its election commencing at any time
following a Default Termination, and nothing contained herein shall be deemed to
require Landlord to postpone suit until the scheduled Expiration Date. “Present
Value” shall be computed by discounting such amount to present value at a
discount rate equal to the rate on US Treasury Bills or Notes having a term
equal to the period between the date of Default Termination and the Expiration
Date. “Default Rate” shall mean the lesser of: (i) the prime rate as published
in The Wall Street Journal (or its successor) plus five percent (5%) per annum;
or (ii) the highest rate of interest permitted by New York State law.

 

48



--------------------------------------------------------------------------------

Section 14.02 Except as may be limited by the terms of this Lease, neither
Landlord nor Tenant shall be precluded from recovery against the other party for
sums or damages to which such party may lawfully be entitled by reason of any
uncured default hereunder on the part of the breaching party. Except in such
instances where a court of competent jurisdiction has determined that Landlord
has acted in an arbitrary and capricious manner and in bad faith, Tenant shall
make no claim for money damages wherever in this Lease it is provided that
Landlord shall not unreasonably withhold or delay any consent or approval, in
the event that Landlord shall unreasonably withhold or delay such consent or
approval, nor shall Tenant claim any such money damages by way of setoff,
counterclaim or defense.

Section 14.03 Notwithstanding any provision of this Lease to the contrary, in no
event shall Landlord, any Underlying Indemnitee or Tenant be liable for
consequential, incidental or punitive damages in connection with any claimed or
actual breach of this Lease.

ARTICLE 15

Waivers by Tenant

Section 15.01 Tenant, for Tenant, and on behalf of any persons or entities
claiming through or under Tenant, does hereby waive and surrender all right and
privilege which they or any of them might have under or by reason of any present
or future law to redeem the Premises or to have a continuance of this Lease for
the full term hereby demised after Tenant is dispossessed or ejected therefrom
by process of law or under the terms of this Lease or after the termination of
this Lease as herein provided or pursuant to applicable Requirements. If
Landlord commences any summary proceeding, Tenant agrees that Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceeding (except compulsory counterclaims).

ARTICLE 16

Waiver of Trial by Jury

Section 16.01 It is mutually agreed by and between Landlord and Tenant that,
except in the case of any action, proceeding or counterclaim brought by either
of the parties against the other for personal injury or property damage, the
respective parties hereto shall, and they hereby do, waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of landlord and tenant, Tenant’s use
or occupancy of the Premises, and any emergency or any other statutory remedy.

 

49



--------------------------------------------------------------------------------

ARTICLE 17

Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.

Section 17.01 There are six (6) passenger elevators that service floors 2
through 10 and six (6) passenger elevators that service floors 11 through 18
that shall be subject to call during Business Hours, subject to interruptions
for repairs or maintenance as permitted by this Lease, for temporary dedications
for use by Landlord (no more than one (1) elevator at a time for these temporary
dedications) and for compliance with any applicable Requirements. Tenant hereby
elects to require Landlord to make the 10th floor a cross-over floor by
programming two (2) elevators (elevator cars designated No. 7 and No. 12 as of
the date hereof) (the “Cross-Over Cars”) to stop on the 10th floor that will
access floors 2 through 10 and floors 11 through 18 (the “10th Floor Cross-Over
Work”). The performance of the 10th Floor Cross-Over Work shall be performed
within a timeframe mutually agreed to by Landlord and Tenant provided that such
work shall be performed before the Term Commencement Date and the actual,
out-of-pocket cost of all such work shall be reimbursed by Tenant to Landlord
within thirty (30) days after Landlords’ written demand therefor, together with
reasonable supporting documentation. Landlord agrees to perform the 10th Floor
Cross-Over Work in a commercially reasonable diligent and expeditious manner.
Landlord will have at least two (2) passenger elevators serving the Premises
subject to call during the other hours plus one (1) of the two Cross-Over Cars.
Landlord shall use commercially reasonable efforts to enforce the provisions of
its elevator maintenance contract in effect as of the date of this Lease and any
future elevator maintenance contracts. “Business Hours”, as used in this Lease,
means the hours of 8:00 A.M. to 6:00 P.M. of days other than Saturdays, Sundays
and holidays observed by the State or Federal Government as legal holidays and
such days as may now or hereafter be celebrated as holidays under the contract
from time to time in effect between Locals 32B and 32J of the Buildings’ Service
Employees Union AFL-CIO (and successor thereto) and the Real Estate Advisory
Board, Inc. (and any successor thereto).

Section 17.02 Landlord will cause the Premises to be cleaned in accordance with
the specifications attached hereto as Exhibit G (provided Landlord shall not be
required to clean portions of the Premises to the extent Tenant interferes with

 

50



--------------------------------------------------------------------------------

Landlord’s ability to clean such portions in accordance with the customs of
Comparable Buildings), except any private/executive bathrooms (but Landlord, at
Landlord’s expense, shall clean core ADA toilets) and/or any portions of the
Premises which may be used for the preparation, dispensing or consumption of
food or beverages (pantries shall be cleaned by Landlord in accordance with
Exhibit G) or for storage, shipping room, classroom or similar purposes
(excluding conference rooms and mail room) or for the operation of a computer,
data processing or similar operation, all of which portions Tenant shall cause
to be kept clean at Tenant’s own expense. If Tenant notifies Landlord of any
deficiencies in the quality of the Exhibit G cleaning services provided by the
cleaning contractor designated by Landlord from time to time as the Building’s
cleaning contractor (the “Building Cleaning Contractor”), Landlord shall use
good faith efforts to address in a prompt manner such objections with the
Building Cleaning Contractor, provided however, nothing contained herein shall
be construed to require Landlord to remove or replace the Building Cleaning
Contractor. To the extent that Tenant shall have cleaning requirements beyond
those set forth in Exhibit G (“Overstandard Cleaning Requirements”, subject to
the provisions of this Section 17.02, Tenant shall use the Building Cleaning
Contractor or Tenant’s employees to perform such Overstandard Cleaning
Requirement; provided, however that Tenant’s use of its employees shall not
result in labor disharmony (Landlord agreeing to cooperate, without cost to
Landlord, with Tenant to try to mitigate same) or create any material risk of
damage to the Building or Building Systems) and provided further that any
Building Cleaning Contractor affiliated with Landlord shall perform the cleaning
requirements required to be performed by it in a first class manner and shall
charge rates that are commercially competitive with third party contractors for
such services. Except as otherwise specifically provided for in this Lease, to
the extent Landlord is not required to provide a particular Building service to
Tenant, such as Overstandard Cleaning Requirements, Tenant may utilize its
employees (provided Tenant’s use of its employees shall not result in labor
disharmony and Landlord agreeing to cooperate, without cost to Landlord, with
Tenant to mitigate the same) or engage third parties to perform such services,
subject in all instances to Landlord’s reasonable approval of Tenant’s
engagement of such third party service provider and to all applicable provisions
of this Lease.

Section 17.03 Landlord shall, through the heating, ventilation and air
conditioning system (“HVAC”), furnish to, and distribute in, the Premises
heating and/or air conditioning during Business Hours as is necessary to meet
the specifications in

 

51



--------------------------------------------------------------------------------

Exhibit H attached hereto; provided, however, that Landlord shall not be liable
for uncomfortable conditions in the Premises if the cause of the uncomfortable
conditions is due to the fact that Tenant’s cooling/heating needs are over and
above the capacity/specifications of the Building’s HVAC system set forth in
Exhibit H. Tenant agrees to lower and close the blinds when necessary because of
the sun’s position whenever said HVAC system is in operation, and Tenant agrees
at all times to cooperate fully with Landlord and to abide by all the
requirements set forth in the Rules and Regulations for the proper functioning
and protection of said HVAC system. Landlord shall at all times have free and
unrestricted access to any and all HVAC facilities in the Premises in accordance
with the provisions of this Lease.

Section 17.04 Landlord will, when and to the extent requested by Tenant, furnish
freight elevator or additional elevator, HVAC, or cleaning services
(collectively “Additional Services”) upon such rates (the “Additional Service
Rates”), terms and conditions as shall be determined by Landlord for the
Building generally in its sole, but reasonable discretion and promulgated to
Tenant from time to time. The parties agree that Tenant may request Additional
Services on the same day such services shall be required by notifying Landlord’s
Building management office by electronic mail at or before 2:00 pm during
Business Hours (“Additional Services Notice”); provided, however that if
Landlord is able to accommodate an untimely Additional Services Notice, Landlord
will reasonably attempt, but shall not be obligated, to do so. Tenant shall pay
to Landlord as additional rent within thirty (30) days after receipt from
Landlord of an invoice setting forth Landlord’s charges based on the Additional
Service Rates for such Additional Services. If other 1633 Occupants in the
Building within the same HVAC zone as Tenant are also receiving Additional
Services of air conditioning or heating service at the same time as Tenant,
Tenant shall only be charged its prorata share of the Additional Service rate
for HVAC, such prorata share computed based on the rentable area of the Premises
and the rentable area of such other tenants’ space. By way of example of the
foregoing, if Tenant’s Premises comprises 300,000 rentable square feet and the
other tenant simultaneously using Additional Services of air conditioning or
heating service occupies premises comprises 50,000 rentable square feet, Tenant
shall pay for 83% of the Additional Services charge for Additional Services
HVAC. Additionally, if other 1633 Occupants are using the freight elevator or
the loading dock as an Additional Service at the same time as Tenant, Tenant
shall only be charged for its prorata share of the applicable Additional Service
charges. The Additional Service Rates, including Overstandard Cleaning
Requirements and the bulk rate for overtime HVAC are set

 

52



--------------------------------------------------------------------------------

forth on Exhibit I attached hereto, which rates may be increased from time to
time based upon increases in Landlord’s actual costs without markup or
surcharge. Notwithstanding anything in Exhibit I to the contrary, the rate for
overtime HVAC for Tenant for the hours between 6:00 PM and 8:00 PM beyond
Business Hours shall be $800.00 per hour, subject to increase as provided in the
immediately preceding sentence. Overstandard Cleaning Requirements shall
include, without limitation, (a) any cleaning of the Building or any part
thereof required because of the negligence of Tenant or the cleaning of any
unusual stains from floors or walls caused by any food or beverages, (b) any
cleaning done at the request of Tenant of any portions of the Premises which may
be used for private/executive bathrooms and/or the preparation, dispensing or
consumption of food or beverages or for storage, shipping room, classroom or
similar purposes (excluding conference rooms) or for the operation of computer,
data processing or similar equipment, and (c) the removal of any of Tenant’s
refuse and rubbish from the Building, except refuse and rubbish arising from
using the Premises for the uses permitted hereunder and ordinary cleaning by
Landlord as specified in Section 17.02 hereof. Tenant understands that all:
(i) deliveries and removals of construction tools, materials, equipment etc. in
connection with Tenant’s Changes or surrender of the Premises; and/or
(ii) deliveries and removals of furniture and personal property in connection
with Tenant’s move-in to and vacating of the Premises, shall be done during
non-Business Hours. Subject to Building rules and regulations and mutually
agreeable scheduling: (i) Tenant shall have use of the loading dock and freight
elevator on a non-exclusive basis during Business Hours and on a reserved
exclusive basis after Business Hours; and (ii) Tenant shall be entitled to
receive one hundred and seventy-five (175) hours of free overtime freight
elevator service during the performance of Tenant’s Work and its move into the
Premises. Tenant shall have the exclusive right to use one (1) of the Building’s
freight elevators only during the performance of Tenant’s Work, subject to
Building rules and regulations. Tenant agrees at all times to exclusively
utilize the rubbish contractor which Landlord from time to time designates as
the Building’s rubbish contractor, provided such contractor’s cost are
commercially competitive.

Section 17.05 Landlord reserves the right, without liability to Tenant and
without constituting any claim of constructive eviction, to stop or interrupt
any HVAC, elevator, escalator, lighting, gas, steam, plumbing, power,
electricity, water, condenser water, cleaning or other service and to stop or
interrupt the use of any Building facilities at such times as may be necessary
and for as long as may reasonably be required by reason of accidents, strikes,
or the making of repairs,

 

53



--------------------------------------------------------------------------------

maintenance or replacements, or inability to secure a proper supply of fuel,
gas, steam, water, electricity, labor or supplies, or by reason of causes beyond
the reasonable control of Landlord. No such stoppage or interruption shall
entitle Tenant to any diminution or abatement of rent or other compensation nor
shall this Lease or any of the obligations of Tenant be affected or reduced by
reason of any such stoppage or interruption; provided, however if all or more
than forty percent (40%) of any floor of the Premises (and Tenant does not
occupy such affected portion for the normal conduct of business) shall be
rendered untenantable or inaccessible for a period in excess of twenty
(20) consecutive days by reason of any circumstance beyond Landlord’s reasonable
control, then Tenant shall, as its sole and exclusive remedy, be entitled to an
abatement of the Fixed Rent and Article 26 additional rent payable hereunder (on
a prorata square foot basis) commencing on the twenty-first (21st) day and
continuing until the day upon which the affected portion of the Premises becomes
tenantable/accessible. Tenant shall not be entitled to the abatement provided in
this Section 17.05 at any time (and for the length of time) that Tenant is in
monetary default beyond any applicable notice and cure period of any of the
terms or conditions of this Lease and/or if Tenant’s breach of this Lease,
negligence or willful misconduct caused the circumstances which gave rise to the
inaccessibility or untenantability. Landlord agrees to make reasonable efforts
to limit the duration of any such stoppage or interruption but shall not be
required to perform the same on an overtime or premium pay basis beyond what
would be customary for Comparable Buildings, unless Tenant agrees in writing to
reimburse Landlord for the cost of such overtime or premium pay basis or unless
such stoppage or interruption materially interferes with the use of the Premises
for the conduct of its business. Landlord shall provide Tenant with at least ten
(10) days prior written notice of any known or anticipated stoppage or
interruption of service and in the event that Tenant shall reasonably determine
that such proposed stoppage of service shall materially interfere with the
conduct of its business, then Tenant shall so inform Landlord within five
(5) days after the giving of Landlord’s notice and Landlord shall use
commercially reasonable efforts to reschedule the anticipated stoppage or
interruption of service for a time reasonably satisfactory to Tenant.

Section 17.06 Tenant acknowledges that the operation of elevators and HVAC
equipment will cause some vibration, noise, heat or cold which may be
transmitted to other parts of the Building and Premises. Landlord shall be under
no obligation to endeavor to reduce such vibration, noise, heat or cold beyond
what is customary

 

54



--------------------------------------------------------------------------------

in current good building practice for buildings of the same first-class nature
as the Building in the midtown area of the Borough of Manhattan. No Landlord
installed equipment shall cause generation of noise levels within the Premises
(but not the 7th Floor Terrace) in excess of a NC-40 Noise Standard within
fifteen (15) feet of a mechanical room (which includes the entire 11th floor) or
mechanical equipment (including the mechanical equipment on the 7th Floor
Terrace).

Section 17.07 Use of the term “Building Standard” or similar terminology in this
Lease or in the exhibits attached hereto, shall mean Landlord’s standard
criteria, requirements or specifications (qualitatively based or quantitatively
based) used in connection with maintenance, work or improvements in the
Building, which standards shall be consistent with the Comparable Building
standard set forth in Section 10.02 hereof, or with reference to a charge, such
charges as are contained in Exhibit I.

Section 17.08 Subject to the other terms and conditions of this Lease and such
reasonable security regulations as Landlord may promulgate from time to time,
Landlord agrees that Tenant shall have twenty-four (24) hours per day, three
hundred and sixty-five (365) days per annum access to the Premises.

Section 17.09 Landlord shall provide (subject to interruptions pursuant to
Section 17.05 hereof) on a twenty-four (24) hours per day, seven (7) days per
week basis up to a maximum of 200 tons per annum of condenser water, the actual
number of tons shall be requested by Tenant within six (6) months after the date
of this Lease. Notwithstanding anything to the contrary contained herein, Tenant
shall have the option (which option may be exercised in part from time to time)
of: (A) reducing the tonnage of condenser water furnished to the Premises upon
reasonable written notice to Landlord, which notice shall specify the amount of
condenser water that Tenant desires to return to Landlord and any work required
in connection therewith shall be at Tenant’s sole expense; (B) requiring
Landlord to furnish additional condenser water (the “Additional Tonnage”) to the
Premises upon reasonable written notice to Landlord, which notice shall set
forth the specific Additional Tonnage desired by Tenant, provided however:
(i) Tenant demonstrates the need for the Additional Tonnage to Landlord’s
reasonable satisfaction; (ii) Tenant shall, at its sole expense, be responsible
for all costs associated with such Additional Tonnage (and any costs payable to
Landlord in connection therewith must be reasonable and actual out-of-pocket
costs); and (iii) the Building shall have additional condenser water available
as determined by Landlord in its sole, but reasonable discretion.

 

55



--------------------------------------------------------------------------------

Tenant shall pay to Landlord together with payments of Fixed Rent and in equal
monthly installments, as additional rent, the sum of Five Hundred and 00/100
Dollars ($500.00) per ton per annum for such condenser water as and commencing
when requested initially and as thereafter may be furnished to Tenant in
accordance with the above provisions (irrespective of actual usage). Tenant
shall not be obligated to pay Landlord’s tap-in charge for any condenser water
which Tenant reserves. Tenant, as part of Tenant’s Changes, shall, at its sole
expense, make all installations (including, without limitation, a pumping
station) and connections required to obtain such condenser water.

ARTICLE 18

Lease Contains All Agreements—No Waivers

Section 18.01 This Lease contains all the covenants, agreements, terms,
provisions and conditions relating to the leasing of the Premises hereunder, and
Tenant acknowledges that neither Landlord nor Landlord’s agents have made, and
Tenant in executing and delivering this Lease is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same may expressly be set forth in this Lease.

Section 18.02 The failure of either party to insist in any instance upon the
strict performance of any provision of this Lease or to exercise any election
herein contained shall not be construed as a waiver or relinquishment for the
future of such provision or election, but the same shall continue and remain in
full force and effect, provided however, the foregoing shall not be construed as
extending the time in which either party is obligated to exercise any rights
under this Lease, which by the terms hereof must be exercised within a specified
period. No waiver or modification by either party of any provision of this Lease
or other right or benefit shall be deemed to have been made unless expressed in
writing and signed by the party against whom enforcement is sought. No surrender
of the Premises or of any part thereof or of any remainder of the Term shall be
valid unless accepted by Landlord in writing. Any breach by Tenant of any
provision of this Lease shall not be deemed waived by (a) the receipt and
retention by Landlord of Fixed Rent or additional rent from anyone other than
Tenant or (b) the acceptance of such other person as a tenant or (c) a release
of Tenant from the further performance by Tenant of the provisions of this Lease
or (d) the receipt and retention by Landlord of Fixed Rent or additional rent
with knowledge of the breach of any provision of this Lease. No

 

56



--------------------------------------------------------------------------------

payment by Tenant or receipt or retention by Landlord of a lesser amount than
any Fixed Rent or additional rent herein stipulated shall be deemed to be other
than on account of the earliest stipulated rent, nor shall any endorsement or
statement of any check or any letter accompanying any check or payment as such
rent be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in this Lease provided. No executory agreement
hereafter made between Landlord and Tenant shall be effective to change, modify,
waive, release, discharge, terminate or effect an abandonment of this Lease, in
whole or in part, unless such executory agreement is in writing, refers
expressly to this Lease and is signed by the party against whom enforcement of
the change, modification, waiver, release, discharge or termination or
effectuation of the abandonment is sought.

ARTICLE 19

Parties Bound

Section 19.01 The covenants, agreements, terms, provisions and conditions of
this Lease shall bind and benefit the respective successors, assigns and legal
representative of the parties hereto with the same effect as if mentioned in
each instance where a party hereto is named or referred to, except that no
violation of the provisions of Article 25 hereof shall operate to vest any
rights in any successor, assignee or legal representative of Tenant and that the
provisions of this Article 19 shall not be construed as modifying the conditions
of limitation contained in Article 12 hereof. It is understood and agreed,
however, that the covenants and obligations on the part of Landlord under this
Lease shall not be binding upon Landlord herein named with respect to
obligations arising during any period subsequent to the transfer of its interest
in the Building, that in the event of such a transfer said covenants and
obligations shall thereafter be binding upon each transferee of such interest of
Landlord herein named, but only with respect to the period ending with a
subsequent transfer of such interest, and that a lease of the entire interest of
the Building (and the Land if there is a merger of the ownership interests of
the Land and Building, i.e., the Ground Lessor and Ground Lessee positions)
shall be deemed a transfer within the meaning of this Article 19.

 

57



--------------------------------------------------------------------------------

ARTICLE 20

Curing Tenant’s Defaults—Additional Rent

Section 20.01 If Tenant shall default in the keeping, observance or performance
of any provision or obligation of this Lease beyond the expiration of any
applicable notice and cure period (an “Event of Default”), Landlord, without
thereby waiving such Event of Default, may perform the same for the account (and
Tenant shall pay Landlord’s reasonable charge therefor) of Tenant, without
notice in a case of emergency (other than such notice, if any, as shall be
practical under the circumstances). Bills for any reasonable expense incurred or
charged by Landlord in connection with any such performance by Landlord for the
account of Tenant and as result of Tenant’s Event of Default, and bills for all
reasonable costs, charges, expenses and disbursements of every kind and nature
whatsoever, including, but not limited to, reasonable counsel fees and
disbursements, involved in collecting or endeavoring to collect the Fixed Rent
or additional rent or other charge or any part thereof or enforcing or
endeavoring to enforce any rights against Tenant, under or in connection with
this Lease, or pursuant to law, it being agreed Landlord may recover its counsel
fees only in connection with the instituting and prosecuting of any action or
proceeding (including any summary dispossess proceeding if Landlord prevails in
the outcome of such action or proceeding), as well as bills for any property,
material, labor or services provided, furnished or rendered, or caused to be
provided, furnished, or rendered, by Landlord to Tenant including (without being
limited to) electric lamps and other equipment, construction work done for the
account of Tenant, water, towel and other services, as well as for any charges
for any additional elevator, heating, air conditioning or cleaning services
incurred under Article 17 hereof and any charges for other similar or dissimilar
services incurred under this Lease, may be sent by Landlord to Tenant monthly,
or immediately, at Landlord’s option, and shall be due and payable within thirty
(30) days after demand as additional rent under this Lease, together with
reasonable back-up documentation. If any Fixed Rent, additional rent or any
other costs, charges, expenses or disbursements payable under this Lease by
Tenant to Landlord are not paid within five (5) days after the same is due, the
same shall bear interest at the Default Rate from the due date thereof until
paid and the amount of such interest shall be additional rent.

Section 20.02 In the event that Tenant is in arrears in payment of Fixed Rent or
additional rent or any other charge after provision of notice thereof and the
expiration of any applicable cure or grace period, Tenant waives Tenant’s right,
if any, to designate the items against which any payments made by Tenant are

 

58



--------------------------------------------------------------------------------

to be credited, and Tenant agrees that Landlord may apply any payments made by
Tenant to any items Landlord sees fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items against which any such payments
shall be credited. Landlord reserves the right, without liability to Tenant
without constituting any claim of constructive eviction, to suspend furnishing
or rendering to Tenant any overtime/overstandard property, material, labor or
other service, wherever Landlord is obligated to furnish or render the same at
the expense of Tenant, in the event that (but only so long as) Tenant is in
arrears beyond the expiration of any applicable notice and cure period in paying
Fixed Rent or additional rent (previously billed to Tenant) due under this
Lease. In addition, Landlord may (without releasing Tenant from any liability
under this Lease) suspend furnishing to Tenant freight elevator service at the
time Tenant desires or is obligated to vacate or remove any property from the
Premises in the event that Tenant is in arrears in paying any Fixed Rent or
additional rent (previously billed to Tenant) beyond the expiration of any
applicable notice and cure period, due under this Lease unless Tenant pre-pays
Landlord for such freight elevator service.

Section 20.03 Subject to the rights (including notice rights) of any mortgagee
and/or ground lessor and to Section 21.01 hereof, if: (i) Landlord shall default
in the performance of its obligations under Section 17.01 to clean the Premises;
or (ii) Landlord shall default in the performance of its obligations under
Section 10.01 and 10.02 with respect to parts of the Building and/or Building
systems located wholly within and adversely affecting the Premises, and, in
either such case, Landlord fails to respond seven (7) business days after
Landlord receives notice thereof from Tenant, then Tenant may send a second
notice to Landlord (in strict accordance with Section 11.01(a) hereof) stating
in bold that Landlord’s failure to cure or commence the cure of such default
(and diligently prosecute the cure of same) within seven (7) business days after
Landlord’s receipt of the second notice from Tenant (and in the case of
emergencies only, such second notice to Landlord may be sent by email to: Ralph
DiRuggiero (rdiruggiero@paramount-group.com), Jeff Caimi
(jcaimi@paramount-group.com) and Bernard Marasco (bmarasco@paramount-group.com)
and such ten (10) business day period after Landlord’s second notice shall be
reduced to two (2) business days), Tenant may, subject to provisions below and
only until and for so long as Landlord shall fail to cure or commence the cure
as specified in Tenant’s notice, perform the same for the account of Landlord
and Landlord shall pay Tenant’s reasonable actual out-of-pocket costs without
profit or mark-up therefor. Tenant may not exercise its right under this
Section 20.03 if Landlord has notified Tenant of Landlord’s good faith and
reasonable dispute with any matter pertaining to the default in question.

 

59



--------------------------------------------------------------------------------

ARTICLE 21

Inability to Perform

Section 21.01 Subject to Section 17.05 hereof and except as otherwise expressly
provided for in this Lease, this Lease and the obligations of Tenant to pay rent
hereunder and perform all the other covenants, agreements, terms, provisions and
conditions hereunder on the part of Tenant to be performed shall in no way be
affected, impaired or excused because Landlord is unable to fulfill any of its
obligations under this Lease or is unable to supply or is delayed in supplying
any service expressly or implicitly to be supplied or is unable to make or is
delayed in making any repairs, replacements, additions, alterations or
decorations or is unable to supply or is delayed in supplying any equipment or
fixtures if Landlord is prevented or delayed from so doing by reason of
accidents, emergencies, acts of God, acts of war, acts of third parties (not
controlled by Landlord or who are not acting on behalf of Landlord), strikes or
labor troubles or other cause beyond Landlord’s reasonable control, including,
but not limited to, governmental preemption in connection with a national
emergency or by reason of the conditions of supply and demand which have been or
are affected by war, hostilities or other emergency. Except as otherwise
expressly provided for in this Lease, if this Lease specifies a time period for
the performance of an obligation by Landlord, that time period shall be extended
by the period of delay caused by any of the aforementioned causes beyond
Landlord’s reasonable control. Neither Landlord’s financial condition nor the
unavailability to Landlord of sufficient funds shall be deemed to be a cause
beyond Landlord’s reasonable control.

ARTICLE 22

Adjacent Excavation—Shoring

Section 22.01 If an excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter upon the
Premises for the purpose of doing such work as said person shall deem reasonably
necessary or desirable to preserve the Building from injury or damage and to
support the same by proper foundations without any claim for damages or
indemnity against Landlord, or diminution or abatement of rent.

 

60



--------------------------------------------------------------------------------

ARTICLE 23

Article Headings

Section 23.01 The Article headings of this Lease are for convenience only and
are not to be considered in construing the same.

ARTICLE 24

Electricity and Water

Section 24.01 For the purposes of this Article, the term “Electric Rate” shall
mean one hundred percent (100%) of Landlord’s average cost per kilowatt hours
for electricity for the Building (“Landlord’s Actual Cost”). The Landlord’s
Actual Cost shall be computed by taking the Landlord’s total electrical bill
including both consumption and demand charges, fuel adjustment charges (as
determined for each month of the relevant period and not averaged), rate
adjustment charges, sales tax, and/or any other factors or charges, actually
used by the utility servicing the Building in computing the charges for Tenant’s
usage (and inclusive of all discounts provided to the Building), divided by the
total number of kilowatt hours and with no profit or mark up to Landlord. Tenant
shall pay an amount equal to the product of (i) total number of kilowatt hours
consumed by Tenant, multiplied by (ii) Landlord’s Actual Cost. Subject to the
provisions of this Article 24, Landlord shall furnish electric energy to the
Premises on a submetering basis for the purposes permitted under this Lease and
Tenant shall purchase the same from Landlord at the Electric Rate as applied to
the electric energy consumed in the Premises, which electric energy shall be
measured by a meter or meters (which meters and all supplemental equipment and
all other necessary work necessary for the installation of the submeters shall,
at Landlord’s cost, be installed prior to the Term Commencement Date to the
extent not already so installed and shall measure only Tenant’s electrical
consumption) maintained by Landlord at Tenant’s expense. Tenant shall have the
right, from time to time, at Tenant’s sole expense, to check the accuracy of the
aforesaid meter or meters by the use of check meters.

 

61



--------------------------------------------------------------------------------

Section 24.02 Landlord hereby represents and covenants that six (6) watts per
usable square feet of electrical demand load exclusive of base Building HVAC
(the “Standard Electrical Load”) is and shall be available to the Premises
subject to the Section 17.05 and Section 24.06 hereof. Tenant covenants and
agrees that at no time will the demand electrical load in the Premises exceed
the Standard Electrical Load. Landlord shall deliver the Standard Electrical
Load to the Premises through the existing electric risers in the Building and
Tenant shall have the right to distribute the Standard Electrical Load across
the Premises as it so elects in its sole discretion provided that such power
shall be limited to Tenant’s power requirements in the Premises. Tenant shall
furnish, install and replace, as required, all lighting tubes, lamps, bulbs and
ballasts and all such equipment so installed shall be customary in first class
office buildings and shall be dignified and of a first class nature and shall
become Landlord’s property upon the expiration or earlier termination of this
Lease. Tenant shall have the right to use existing electrical transformer
capacity within the Premises, Landlord represents and covenants that such
electrical transformer capacity is and shall be readily available to Tenant and
in usable condition.

Section 24.03 Tenant’s use of electric energy in the Premises and/or the
Building’s telephone network shall not at any time exceed the capacity of any of
the equipment in or otherwise serving the Premises exclusive of base Building
HVAC. The foregoing sentence notwithstanding, Tenant shall have the right to
obtain electrical capacity in excess of the Standard Electrical Load (the
“Additional Electrical Load”)provided that: (i) Tenant demonstrates the need for
the Additional Electrical Load to Landlord’s reasonable satisfaction;
(ii) Tenant shall be solely responsible for all actual, out-of-pocket costs
incurred by Landlord to provide the Additional Electrical Load to the Premises,
provided there shall be no tap-in fee payable by Tenant for accessing such
Additional Electrical Load; and (iii) the Building shall have such additional
power available as determined by Landlord in its sole but reasonable discretion.
The Building does not have an emergency generator available for use by the
Premises; however, upon providing Landlord with prior written notice and subject
to availability of space as determined by Landlord in its sole but reasonable
discretion for the installation of an emergency generator, Tenant shall have the
right to install, as a Tenant’s Change subject to Landlord’s reasonable approval
of plans and specifications therefor, one (1) emergency generator in size and in
the location reasonably approved by Landlord for its exclusive use (a “Tenant
Generator”). If Tenant elects to install a Tenant Generator, then within sixty
(60) days from the date on which Tenant notified Landlord of its desire to
install a Tenant Generator, Landlord shall provide appropriate space for the
Tenant Generator in a location reasonably approved by Tenant (the “Tenant

 

62



--------------------------------------------------------------------------------

Generator Location”). If (a) Tenant fails to commence and diligently pursue the
installation of the Tenant Emergency Generator within six (6) months from the
date on which the parties have agreed on a Tenant Generator Location and (b)
another tenant in the Building shall with an existing right to install its own
generator has notified Landlord in accordance with its lease of its desire to do
so and the Tenant Generator Location is the only suitable location available to
such other tenant, then Landlord shall provide Tenant with not less than thirty
(30) days prior notice of the same. If Tenant shall either (x) notify Landlord
that it no longer desires to use the Tenant Generator Location or (y) shall not
commence and diligently pursue the installation of its Tenant Generator within
thirty (30) days from the date of Landlord’s notice, Tenant’s right to the
specific Tenant Generator Location shall lapse unless and until such Tenant
Generator Location becomes available. Landlord shall permit Tenant reasonable
access to the Tenant Generator Location and all necessary mechanical rooms and
Building Systems for construction, installation, maintenance, repair, operation
and use of the same. In the event that Tenant elects to install the Tenant
Generator, such Tenant Generator shall utilize fuel from a supply and location
approved by Landlord in its sole but reasonable discretion. All costs of
whatsoever nature associated with the Tenant Generator, the Tenant Generator
Location and the fuel supply and location shall be at Tenant’s sole cost and
expense. In addition, Tenant shall pay Landlord a fair market rental for the
Tenant Generator Location and fuel tank if located in areas other than the roof
of, or in a mechanical room within, the Building, and if the parties are unable
to reach agreement as to such fair market rental, same will be determined
generally utilizing the procedure set forth in Section 32.01(c) of this Lease.

Section 24.04 Tenant may elect to have Landlord discontinue furnishing electric
energy to Tenant in the Premises at any time upon not less than 180 days’ notice
to Landlord. If Tenant exercises such right, this Lease shall continue in full
force and effect and shall be unaffected thereby, except that from and after the
effective date of such discontinuance Landlord shall not be obligated to furnish
electric energy to Tenant and Tenant shall not be obligated to pay Landlord for
any electric energy furnished to the Premises. If Tenant elects to have Landlord
discontinue furnishing electric energy to Tenant, Tenant shall arrange to obtain
electric energy directly from the public utility company or alternate utility
provider (if any as selected by Landlord) furnishing electric energy to the
Building. Such electric energy may be furnished to Tenant by means of the then
existing building system feeders, risers and wiring. All meters and additional
panel

 

63



--------------------------------------------------------------------------------

boards, feeders, risers, wiring and other conductors and equipment which may be
required to obtain electric energy directly from such public utility company
shall be furnished and installed by Tenant at Tenant’s cost and Landlord shall
cooperate (at no cost to Landlord) with Tenant with respect to such installation
as well as provide all necessary space for such equipment, but only to the
extent reasonably required for such equipment and for wiring and only to the
extent such space is deemed reasonably available by Landlord.

Section 24.05 Landlord shall provide sufficient water to the Premises for
(i) normal office use, including cleaning the Premises; (ii) Landlord’s air
conditioning equipment during Business Hours; and (iii) drinking, pantry,
lavatory or toilet facilities in the core area of the Premises. Tenant shall pay
for same as part of Operating Expenses. In no event shall Landlord be obligated
to provide hot water to the Premises, only warm water to the core bathrooms.

Section 24.06 Subject to Section 17.05 and except as otherwise specifically
provided herein to the contrary, Landlord shall in no way be liable or
responsible to Tenant for any loss or damage or expense which Tenant may sustain
or incur by reason of any failure, inadequacy or defect in the character,
quantity or supply of electricity, water or telephone network access and/or
service furnished to the Premises, except to the extent caused by the
negligence, wrongful acts or omissions (where this Lease or Requirements impose
a duty to act) of Landlord or willful misconduct of any Landlord Parties.

Section 24.07 Except as otherwise set forth herein, effective as of the Term
Commencement Date, Tenant shall pay to Landlord, as additional rent, the amounts
from time to time billed by Landlord pursuant to the provisions of this Article
24, each such bill to be accompanied by reasonable supporting documentation and
to be paid within thirty (30) days after the same has been rendered. If any tax
is imposed upon Landlord’s receipts from the sale or resale of electric energy
to Tenant under federal, state, municipal or other law, such tax may, to the
extent permitted by law, be passed on by Landlord to Tenant and be included as
additional rent, in the bills payable by Tenant hereunder.

Section 24.08 Notwithstanding anything contained in this Article 24 to the
contrary, if the law or utility servicing the Building requires Tenant to
convert the method by which it receives electricity, then the equitable cost
allocable to the Premises to so convert shall be split equally between Landlord
and Tenant, provided however, Landlord shall have no right to require such
conversion if it is not required by the law or the utility servicing the
Building.

 

64



--------------------------------------------------------------------------------

Section 24.09 Tenant acknowledges that Landlord may now, or in the future, have
the right to select the entity or entities which will provide electrical power
to the Building (including, the Premises). Landlord shall have the right, in its
sole discretion, to select any entity or entities which it desires to have as
the electrical service provider to the Building (including, the Premises) and
Tenant shall not have the right to select the same or participate in the
selection of the same except and unless applicable law requires that Tenant have
any such right(s) (and then only to the extent applicable law requires) provided
that any service provider that is affiliated with Landlord shall charge rates
that are competitive with third party service providers of similar service.
Notwithstanding the foregoing, Tenant shall have the right, subject to
Landlord’s reasonable approval, to select the telecommunications service
providers that it uses in the Premises except to the extent that such right
shall violate any existing exclusive use agreements that Landlord may have with
other telecommunications service providers. To the extent Landlord approves a
telecommunications service provider for Tenant that does not service the
Building as of the date of this Lease, Tenant’s right to use such provider is
conditioned upon such provider entering into such agreement and upon such
commercially reasonable terms as Landlord shall require, customary with industry
practices. All costs associated with the telecommunication services provided to
Tenant shall be at Tenant’s sole expense.

ARTICLE 25

Assignment, Mortgaging, Subletting, Etc.

Section 25.01 Tenant shall not, whether directly, indirectly, voluntarily,
involuntarily, or by operation of law or otherwise (a) assign or otherwise
transfer this Lease or the term and estate hereby granted or any interest herein
or offer or advertise to do so, (b) sublet the Premises or any part thereof, or
offer or advertise to do so, or allow the same to be used, occupied or utilized
by anyone other than Tenant, or (c) mortgage, pledge, encumber, grant a security
interest in or otherwise hypothecate this Lease or the Premises or any interest
therein or any part thereof in any manner whatsoever, without in each instance
obtaining the prior written consent of Landlord. Landlord shall not unreasonably
withhold, condition or delay its consent to any

 

65



--------------------------------------------------------------------------------

advertisement to sublet all or any portion of the Premises or assign this Lease
if such advertisement does not contain the financial terms of such assignment,
but in all events, Tenant shall have the right to list the assignment or
subletting with a broker.

Section 25.02 (a) If Tenant is a corporation, partnership or other entity, the
provisions of subdivision (a) of Section 25.01 shall apply to: (i) a transfer of
a majority percentage interest of the stock or beneficial ownership interest, as
the case may be, of Tenant (however accomplished, whether in a single
transaction or in a series of related or unrelated transactions); (ii) a
transfer by operation of law or otherwise, of Tenant’s interest in this Lease;
and/or (iii) any increase in the amount of issued and/or outstanding shares of
capital stock of any corporate Tenant (or partnership interests of any
partnership Tenant or membership interests of any limited liability company)
and/or the creation of one or more additional classes of capital stock of any
corporate Tenant (or partnership interests of any partnership Tenant or
membership interest of any limited liability company) (however accomplished,
whether in a single transaction or in a series of related or unrelated
transactions), with the result that the Tenant shall no longer be controlled by
the beneficial and record owners of the capital stock of such corporate Tenant
(or partnership interests in the case of a partnership or membership interests
in the case of a limited liability company) as of the date immediately prior to
such event. Notwithstanding anything contained herein to the contrary, the
(A) reorganization of Tenant from one form of entity to another, (B) change in
situs or place of organization, (C) merger or consolidation of Tenant with
and/or into another entity, (D) the sale, transfer and/or assignment of all or
substantially all of Tenant’s assets, stock or other equity interests to another
entity or (E) the transactions described in Section 25.02(a)(i)-(iii) above (the
entity resulting from the transactions described in clauses (A)-(E) above, a,
“Successor Entity”) shall not constitute an assignment of this Lease or be
subject to the restrictions in Section 25.01, provided that: (1) the principal
purpose of any of the foregoing transactions is not to circumvent the
restrictions on assignment set forth in this Article 25; and (2) the Successor
Entity has a net worth computed in accordance with generally accepted accounting
principles (or if Tenant and/or Successor Entity do not ordinarily prepare their
respective financial statements in accordance with generally accepted accounting
principles, then on the basis of another recognized basis of accounting
consistently applied and regularly used by such party which shall include,
without limitation, the income tax basis) equal to or greater than Tenant’s net
worth

 

66



--------------------------------------------------------------------------------

immediately prior to such transaction; and (3) Successor Entity has executed an
Assumption Agreement (as hereinafter defined in Section 25.04 below); pursuant
to Section 25.04 hereof; and (4) Tenant provides Landlord with reasonably
satisfactory evidence of the same at least ten (10) days prior to such
transaction (and if prior disclosure is not legally permissible (whether by
confidentiality agreement or otherwise) or practical to do so, then promptly
following the time when disclosure is legally permissible or practical to do
so). Notwithstanding the above, Section 25.01 shall not apply to: (y) transfers
of stock in a corporation or other type of entity whose shares or units are
traded in the “over-the-counter” market or any recognized securities exchange;
or (z) any sale or issuance of Tenant’s stock or units of interest in connection
with a public offering.

(b) Notwithstanding anything contained in this Article 25 to the contrary,
Tenant may assign this Lease and/or sublease the Premises or any portion thereof
to any entity which controls Tenant, Tenant controls and/or is under common
control with Tenant (each such entity, an “Affiliate”), without having to obtain
Landlord’s prior written consent, which assignment or sublease shall not be
subject to Section 25.06 or 25.13 below, provided that: (a) Tenant is not in
monetary or material non-monetary default of any of the terms or conditions of
this Lease beyond the expiration of any applicable notice and cure period at the
time of the making of such assignment or sublease or the time such assignment or
sublease is to take effect or commence, as the case may be, (b) Tenant provides
Landlord with at least five (5) business days’ prior written notice thereof
along with a fully executed copy of the assignment or sublease, (c) Tenant
provides Landlord, from time to time (initially as well as any time thereafter
but in no event more than once per annum), within five (5) business days’ after
Landlord requests the same in writing, such evidence and/or affidavits as
Landlord may reasonably require in order to confirm the satisfaction of the
above-described control test, (d) intentionally deleted and (e) said assignee or
subtenant continues at all times thereafter to satisfy the above-described
control test.

Section 25.03 If this Lease shall be assigned, whether or not in violation of
the provisions of this Lease, Landlord may, after default by Tenant, and notice
and the expiration of Tenant’s time to cure such default, collect rent from the
assignee. If the Premises or any part thereof are sublet or used or occupied by
anybody other than Tenant, whether or not in violation of this Lease, Landlord
may, after default by Tenant, and notice and the

 

67



--------------------------------------------------------------------------------

expiration of Tenant’s time to cure such default, collect rent from the
subtenant or occupant. In either event, Landlord shall apply the net amount
collected to the Fixed Rent and additional rent herein reserved, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of any
of the provisions of Section 25.01, or the acceptance of the assignee, subtenant
or occupant as tenant, or as a release of Tenant from the performance by Tenant
of Tenant’s obligations under this Lease. The consent by Landlord to assignment,
mortgaging, subletting or use or occupancy by others shall not in any way be
considered to relieve Tenant from obtaining the express written consent of
Landlord to any other or further assignment, mortgaging, subletting or use or
occupancy by others not expressly permitted by this Article. References in this
Lease to use or occupancy by others, that is anyone other than Tenant, shall not
be construed as limited to subtenants and those claiming under or through
subtenants but as including also licensees and others claiming under or through
Tenant, immediately or remotely.

Section 25.04 Any assignment or transfer, whether made with or without
Landlord’s consent pursuant to Section 25.01 or Section 25.02, shall be made
only if, and shall not be effective until, the assignee or transferee shall
execute, acknowledge and deliver to Landlord an agreement whereby the assignee
or transferee shall assume from and after the date of such assignment the
obligations of this Lease on the part of Tenant to be performed or observed and
whereby the assignee or transferee shall agree that the provisions in
Section 25.01 shall, notwithstanding such assignment or transfer, continue to be
binding upon it in respect of all future assignments and transfers (an
“Assumption Agreement”). Tenant covenants that, notwithstanding any assignment
or transfer (including by way of asset transfer), whether or not in violation of
the provisions of this Lease, and notwithstanding the acceptance of Fixed Rent
and/or additional rent by Landlord from an assignee, transferee, or any other
party, Tenant shall remain fully liable for the payment of the Fixed Rent and
additional rents and for the other obligations of this Lease on the part of
Tenant to be performed or observed as set forth in this Lease.

Section 25.05 The joint and several liability of Tenant and any immediate or
remote successor-in-interest of Tenant and the due performance of the
obligations of this Lease on Tenant’s part to be performed or observed shall not
be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease, provided that none of the foregoing shall
increase the obligations or liabilities of any predecessor-in-interest as Tenant
hereunder.

 

68



--------------------------------------------------------------------------------

Section 25.06 Notwithstanding anything contained to the contrary in Sections
25.01 or 25.02 of this Article, if Tenant shall at any time or times during the
Term desire (notwithstanding that Tenant may not in fact have entered into any
discussions with any assignee or subtenant) to assign this Lease, or sublease
any full floor within the Premises for all or substantially all of the Term
(other than an assignment or sublease permitted to be made without Landlord’s
consent hereunder), Tenant shall give notice thereof to Landlord, which notice
shall include all of the material terms of the proposed assignment or
subletting. Such notice (the “Recapture Offer Notice”) shall be deemed an offer
from Tenant (the “Recapture Offer”) to Landlord whereby Landlord may, at its
option: (i) terminate this Lease (if the proposed transaction is an assignment
or a sublease of all the Premises); or (ii) terminate this Lease with respect to
the space covered by the proposed sublease. Said option may be exercised by
Landlord by notice to Tenant at any time within thirty (30) days after receipt
by Landlord of the Recapture Offer Notice (such 30-day period, the “Recapture
Determination Period”); and Tenant shall not assign this Lease or sublet such
space to any person during the Recapture Determination Period. If Landlord shall
not so terminate this Lease in accordance with the foregoing provisions of this
Section 25.06 within the Recapture Determination Period, the Recapture Offer
shall be deemed rejected by Landlord and therefore null and void and of no
further force or effect upon the expiration of the Recapture Determination
Period.

Section 25.07 If Landlord exercises its option to terminate this Lease in the
case where Tenant desires either to assign this Lease or sublet all the
Premises, then, the Expiration Date shall be the date that such assignment or
sublet was to be effective or commence, as the case may be.

Section 25.08 If Landlord exercises its option to terminate this Lease in part,
in any case where Tenant desires to sublet part of the Premises, then, (a) the
Expiration Date with respect to such part of the Premises shall be the date that
the proposed sublease was to commence; (b) from and after such Expiration Date
the Fixed Rent and additional rent shall be adjusted, based upon the proportion
that the rentable area of the Premises remaining bears to the total rentable
area of the Premises; and (c) Tenant shall pay to Landlord, within thirty
(30) days after demand together with reasonable back-up documentation,
Landlord’s reasonable cost for physically separating such part of the Premises
from the balance of the Premises.

 

69



--------------------------------------------------------------------------------

Section 25.09 Intentionally deleted.

Section 25.10 In the event Landlord does not exercise its options pursuant to
Section 25.06 to terminate this Lease in whole or in part and provided that
Tenant is not in default of any of Tenant’s monetary or material, non-monetary
obligations under this Lease beyond the expiration of any applicable notice and
cure period, Landlord’s consent (which must be in writing and not in derogation
of any of Tenant’s rights under this Lease and may contain such reasonable
modifications that may be required due to any particular circumstances, as the
case may be) to the proposed assignment or sublease shall not be unreasonably
withheld, conditioned or delayed and shall be granted or withheld within twenty
(20) days (the “Consent Determination Period”) after Landlord has failed to have
exercised any of its options under Section 25.06 hereof within the time
permitted therefor and after Landlord has received from Tenant: (i) a conformed
or photostatic copy of the proposed assignment or sublease, or a term sheet
thereof, the effective or commencement date of which shall be at least thirty
(30) days after the giving of such notice; (ii) a statement setting forth in
reasonable detail the identity of the proposed assignee or sub-tenant, the
nature of its business and its proposed use of the Premises, and (iii) current
financial information with respect to the proposed assignee or subtenant,
including without limitation, its most recent financial report, provided and
upon condition that all of the following are satisfied:

(a) Tenant shall have complied with the provisions of Section 25.06 and Landlord
shall not have exercised any of its termination options under said Section 25.06
within the time permitted therefor;

(b) In Landlord’s reasonable judgment, the proposed assignee or subtenant is
engaged in a business and possesses a general reputation and its proposed use of
the Premises (or a portion thereof) is, appropriate for and in keeping with the
then standards of the Building; and the proposed use is limited to the use
expressly permitted under Section 1.03;

(c) The financial condition of the proposed assignee or subtenant is
commensurate with the financial obligations involved in the proposed assignment
or sublease and Landlord has been furnished with reasonable proof of the
foregoing;

 

70



--------------------------------------------------------------------------------

(d) Neither: (i) the proposed assignee or subtenant; nor (ii) any person which,
directly or indirectly, controls; is controlled by, or is under common control
with, the proposed assignee or subtenant, is then an occupant of any part of the
Building, provided however this condition shall not apply if Landlord does not
then have available for leasing in the Building space which is comparable (in
terms of square footage, quality, price, location and proposed term) to the
space which is the subject of the proposed transaction;

(e) The proposed assignee or subtenant is not a person with whom Landlord is
then (or has been within the previous four (4) months) actively negotiating (as
evidenced by the exchange of written proposals) to lease space in the Building,
provided however this condition shall not apply if Landlord does not then have
available for leasing in the Building space which is comparable (in terms of
square footage, location and proposed term) to the space which is the subject of
the proposed transaction;

(f) The form of the proposed assignment or sublease shall comply with the
applicable provisions of this Article; and Tenant and the proposed assignee or
subtenant shall execute a Consent to Assignment or Subletting not in derogation
of any of Tenant’s rights under this Lease and as reasonably agreed to among the
parties;

(g) There shall not be more than four (4) occupants per floor of the Premises;

(h) The rental and other material terms and conditions of the sublease are
substantially the same as or more favorable to Tenant than those contained in
the proposed notice furnished to Landlord pursuant to Section 25.06;

(i) Tenant shall pay to Landlord, upon Tenant’s execution of the consent to
assignment or subletting, Landlord’s actual, reasonable out-of-pocket legal fees
in connection with said assignment or sublease;

(j) Tenant shall not have advertised or publicized in any way the availability
of the Premises or any part thereof except Tenant may advertise the availability
of such space provided such advertisement does not set forth any financial terms
for the assignment or sublease of such space and Tenant may list the same with a
broker; and

 

71



--------------------------------------------------------------------------------

(k) The proposed assignee or subtenant shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of the courts of, the State of New
York.

Notwithstanding the foregoing to the contrary, in the event that Tenant’s
Recapture Offer Notice shall contain all or substantially all of the information
required to be provided by pursuant to this Section 25.10 by Tenant for purposes
of obtaining Landlord’s consent to a proposed assignment or subletting, then
Landlord and Tenant agree that the 20-day Consent Determination Period shall be
deemed merged into the 30-day Recapture Determination Period such that on or
before the expiration of the Recapture Determination Period, Landlord shall have
either (i) exercised its right to terminate this Lease pursuant to Section 25.06
or (ii) granted or denied its consent to the proposed assignment or subletting
in pursuant to this Section 25.10. In the event that Landlord shall not have
exercised its termination rights within the Recapture Determination Period and
shall have failed to grant or deny its consent to a proposed assignment or
subletting within the Consent Determination Period or the Recapture
Determination Period as applicable, then Landlord’s consent to the proposed
assignment or the proposed subletting shall be deemed granted on the basis of
the information provided to Landlord by Tenant pursuant to Section 25.10.

Each subletting pursuant to this Article shall be subject to all the covenants,
agreements, terms, provisions and conditions contained in this Lease.
Notwithstanding any subletting to any subtenant and/or acceptance of rent or
additional rent by Landlord from any subtenant, Tenant shall and will remain
fully liable for the payment of the Fixed Rent and additional rent due and to
become due hereunder and for the performance of all the covenants, agreements,
terms, provisions and conditions contained in this Lease on the part of Tenant
to be performed and all acts and omissions (where this Lease or applicable law
imposes a duty to act) of any licensee or subtenant or anyone claiming under or
through any subtenant which shall be in violation of any of the obligations of
this Lease, and any such violation shall be deemed a violation by Tenant. Tenant
further agrees that notwithstanding any such subletting, no other and further
subletting of the Premises by Tenant or any person claiming through or under
Tenant shall or will be made except upon compliance with and subject to the
provisions of this Article. Except in such instances where a court of competent
jurisdiction has determined that Landlord has acted in an arbitrary and
capricious manner or in bad faith, if Landlord

 

72



--------------------------------------------------------------------------------

shall decline to give its consent to any proposed assignment or subtenant or if
Landlord shall exercise any of its options under Section 25.06, Tenant shall
indemnify, defend and hold harmless Landlord against and from any and all loss,
liability, damages, costs and expenses (including reasonable counsel fees and
disbursements) resulting from any claims that may be made against Landlord by
the proposed assignee or subtenant or by any brokers or other persons claiming a
commission or similar compensation in connection with the proposed assignment or
sublease.

Section 25.11 In the event that (a) Landlord fails to exercise any of its
options under Section 25.06 and consents to a proposed assignment or sublease,
and (b) Tenant fails to execute and deliver the assignment or sublease to which
Landlord consented within one hundred and eighty (180) days after the giving of
such consent, then, Tenant shall again comply with all the provisions and
conditions of Section 25.06 before assigning this Lease or subletting all or
part of the Premises.

Section 25.12 With respect to each and every sublease or subletting authorized
by Landlord under the provisions of this Lease, it is further agreed:

(a) The subletting shall be for a term ending prior to the Expiration Date.

(b) No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease has
been delivered to Landlord.

(c) Each sublease shall be deemed to provide that it is subordinate to this
Lease and to the matters to which this Lease is or shall be subordinate, and
that Section 27.04 shall govern in the event of termination, re-entry or
dispossess by Landlord or successor landlord under this Lease.

(d) Landlord shall execute and deliver a non-disturbance agreement, containing
such reasonable modifications that may be required due to any particular
circumstances, with respect to any permitted subtenant with sufficient financial
worth considering the responsibility involved under a sublease reasonably
satisfactory to Landlord covering not less than one (1) full floor of the
Premises providing that, so long as such subtenant is not in default under such
sublease (beyond any applicable notice and cure period provided the same are of
customary length) and occupies not less than one (1) full floor at the time this
Lease is terminated: (i)

 

73



--------------------------------------------------------------------------------

Landlord will not join such subtenant as a party defendant in any action or
proceeding to terminate this Lease or to remove or evict Tenant or to recover
possession of the Premises, by reason of a default on the part of Tenant under
this Lease; (ii) such subtenant shall not be evicted from the premises covered
by the sublease; (iii) such subtenant’s leasehold estate in, and its possession
of, the premises will not be diminished, interfered with, disturbed or
terminated; (iv) if this Lease shall be terminated (because of Tenant’s default
or disaffirmance in bankruptcy or pursuant to Landlord’s rights under this
Article 25 but not because of Landlord’s rights under Articles 7 and 8 hereof),
such sublease shall continue in full force and effect as a direct lease between
Landlord and such subtenant upon all of the terms and conditions set forth in
such sublease (except for any obligations under such sublease which would
reasonably only be obligations of Tenant, as sublandlord (e.g., the provisions
of shared library, cafeteria, secretarial or conference facilities) and such
other obligations as Landlord may reasonably exculpate itself pursuant to the
agreement; provided, however, that unless Landlord has agreed to a different
standard in the SNDA (as hereinafter defined in Section 27.01) among Landlord,
Tenant and the holder of any superior mortgage, in the event this Lease provides
Landlord with greater rights or Tenant with lesser rights than what is set forth
in the sublease, then the applicable terms of this Lease shall be deemed to
replace the applicable provisions of, or be inserted into, the sublease and the
attornment document may so provide; and (v) subtenant agrees that the total rent
payable under the sublease on a per square foot basis shall increase to that of
Tenant under this Lease (as then escalated and subject to further escalation) if
the sublease provides for a lower rent, and such subtenant shall attorn to and
recognize Landlord as such subtenant’s landlord under such sublease, and
Landlord shall accept such attornment and recognize such subtenant as its direct
tenant under such sublease, except that Landlord or the successor landlord shall
not: (x) be liable for any previous act or omission of Tenant under the
sublease; (y) be subject to any offset, which shall have theretofore accrued to
subtenant against Tenant; or (z) be bound by any previous modification of the
sublease, not expressly provided for in the sublease, or by any previous payment
of more than one (1) month’s Fixed Rent or payment of additional rent more than
one (1) month prior to the date on which same is due, unless such modification
or prepayment shall have been expressly approved in writing by Landlord.

Section 25.13 If Landlord shall give its consent to any assignment of this Lease
or to any sublease, Tenant shall in consideration therefor pay to Landlord as
additional rent:

 

74



--------------------------------------------------------------------------------

(a) in the case of an assignment, an amount equal to fifty percent (50%) of all
sums and other monetary considerations paid to Tenant by the assignee for or by
reason of such assignment (including, but not limited to, sums paid for Tenant’s
Property or Appurtenances, less the then depreciated cost thereof determined on
the basis of Tenant’s federal income tax returns) and after first deducting
legal and other professional fees (including fees paid to Landlord pursuant to
Section 25.10(i)), the cost of alterations, rent abatements and work allowances
and other tenant concessions and brokerage and marketing fees and any transfer
taxes; and

(b) in the case of a sublease, fifty percent (50%) of any rents, additional rent
or other monetary consideration payable under the sublease to Tenant by the
subtenant in excess of the Fixed Rent and additional rent accruing during the
term of the sublease in respect of the subleased space (at the rate per square
foot payable by Tenant hereunder) pursuant to the terms hereof (including, but
not limited to, sums paid for Tenant’s Property or Appurtenances, less the then
depreciated cost thereof determined on the basis of Tenant’s federal income tax
returns) and after first deducting legal and other professional fees (including
fees paid to Landlord pursuant to Section 25.10(i)), the cost of alterations,
rent abatements and work allowances and other tenant concessions and brokerage
and marketing fees and any transfer taxes. The sums payable under this
Section 25.13(b) shall be paid to Landlord as and when received by Tenant.

Section 25.14 Landlord shall, at the request of Tenant, maintain listings on the
Building directory (to the extent the same exists) of the names of Tenant and
any other person, firm, association or corporation in occupancy of the Premises
or any part thereof as permitted hereunder, and the names of any officers,
directors, members, partners or employees of any of the foregoing. The listing
of any name other than that of Tenant, whether on the doors of the Premises, on
the Building directory, or otherwise, shall not operate to vest in said person
or entity any right or interest in the Lease or in the Premises or any portions
thereof or be deemed to be the consent of Landlord (written or otherwise)
mentioned in this Article 25. It is expressly understood that any such listing
is a privilege extended by Landlord revocable at will by written notice to
Tenant, but only if the Building directory is no longer maintained by Landlord.
The parties acknowledge that as of the date of this Lease, there is no Building
directory.

 

75



--------------------------------------------------------------------------------

Section 25.15 Notwithstanding anything in this Article 25 to the contrary,
Landlord consents to the use of desk and office space in no more than fifteen
percent (15%) of the rentable square footage of the Premises by professionals,
consultants, contractors, clients or others with whom Tenant has a bona fide
business relationship (each a, “Business Invitee”), subject to the following
conditions: (i) no demising walls shall be permitted separating such office
space from the balance of the Premises and no separate entrance into the
Premises shall be provided to such office space, (ii) Tenant shall not receive
any profit from the use by the Business Invitee of such space, (iii) the
Business Invitee is of character, is engaged in a business, and uses the
Premises in a manner in keeping with the standards in such respects of the other
tenancies in the Building, (iv) the use and occupancy by the Business Invitee is
otherwise expressly subject to all of the terms, covenants, conditions and
obligations on Tenant’s part to be observed and performed under this Lease,
including Tenant’s obligation to indemnify Landlord for all matters arising out
of the Business Invitee’s use of the Premises pursuant to Section 5.01(k) of
this Lease, (v) prior to the use of the Premises by the Business Invitee, the
name of such Business Invitee shall be furnished to Landlord, (vi) any violation
of any provision of this Lease by the Business Invitee shall be deemed to be a
default by Tenant under such provision, and (vii) the Business Invitee shall
have no recourse against Landlord whatsoever on account of any failure by
Landlord to perform any of its obligation under the Lease or on account of any
other matter.

ARTICLE 26

Escalations

Section 26.01 As used in this Lease, the words and terms which follow mean and
include the following:

(a) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the Term or
such other period of twelve (12) months occurring during the Term as hereafter
may be duly adopted as the fiscal year for real estate tax purposes of the City
of New York.

(b) “Operating Year” shall mean each calendar year of twelve consecutive months.

 

76



--------------------------------------------------------------------------------

(c) “Tenant’s Tax Proportionate Share” and “Tenant’s Operating Proportionate
Share” for each floor of the Premises shall be as set forth on Exhibit C. Tenant
acknowledges that such agreed-upon percentages shall change only if the area of
the Premises is increased or decreased pursuant to an amendment to this Lease
signed by Landlord and Tenant or if Landlord physically constructs additional
rentable space in the Building in which case, Tenant’s Tax Proportionate Share
and Tenant’s Operating Proportionate Share shall be recalculated on the same
basis and methodology as the rentable square foot area for the Premises and
Building was calculated as of the date of this Lease.

(d) “Operating Expenses” shall have the meaning set forth in Exhibit K annexed
hereto and made a part hereof.

(e) “Base Year Operating Expenses” shall mean the Operating Expenses for the
Operating Year ending December 31, 2014.

(f) “Real Estate Taxes” shall mean the aggregate amount of real estate taxes and
assessments imposed upon the Land and Building and payable by Landlord taking
into account the benefit of abatements or exemptions, if any (including, without
limitation: (i) real estate taxes upon any “development rights” payable by
Landlord; and (ii) any assessments levied after the date of this Lease for
public benefits to Land and/or Building, or special assessments levied on the
Land and/or Building, which assessments, if payable in installments shall be
deemed payable in the maximum number of permissible installments), in the manner
in which such taxes and assessments are imposed as of the date hereof, excluding
any franchise, estate, inheritance or income tax of Landlord or any penalties or
interest; provided, that if because of any change in the taxation of real
estate, any other tax or assessment of any kind or nature (including, without
limitation, any occupancy, gross receipts or rental tax but excluding income,
inheritance, gift and excise taxes ) is imposed upon Landlord or the owner of
the Land and/or Building, or upon or with respect to the Land and/or Building or
the occupancy, rents or income therefrom, in substitution for, or in addition
to, any of the foregoing Real Estate Taxes, such other taxes or assessment shall
be deemed part of the Real Estate Taxes computed as if Landlord’s sole asset and
source of income were Landlord’s interest in the Land and Building. Landlord
shall have the exclusive right, but not the obligation, to contest or appeal any
assessment of Real Estate Taxes levied upon the Land and the Building by any
governmental or quasi-governmental taxing agency. Tenant shall have no right or
power to contest or appeal any assessment of Real Estate Taxes. With respect to
any Tax Year, including the Tax Year used to determine the Real Estate Tax Base,
all expenses, including the reasonable fees and expenses of attorneys, experts
and witnesses incurred in contesting the validity or amount of any Real Estate
Taxes, regardless of whether successful, shall be considered as part of the Real
Estate Taxes for such Tax Year.

 

77



--------------------------------------------------------------------------------

(g) “Real Estate Tax Base” shall mean the amount which is equal to the Real
Estate Taxes for the Tax Year ending on June 30, 2015. Landlord represents that,
as of the date of this Lease, there are no tax abatements or exemptions which
will affect the Real Estate Tax Base.

(h) “Escalation Statement” shall mean a statement in writing from Landlord,
setting forth the amount payable by Tenant for a specified Tax Year or Operating
Year, as the case may be, pursuant to this Article 26, which statement shall
include in reasonable detail the computation of any additional rent payable
pursuant to this Article. Landlord shall furnish Tenant with a copy of the
current bill for the current Tax Year within ten (10) business days after
tenant’s request in writing for such tax bill.

Section 26.02 If the Real Estate Taxes for any Tax Year (all or any portion of
which falls within the Lease term) shall be greater than the Real Estate Tax
Base, Tenant shall pay to Landlord as additional rent pursuant to Sections 26.05
and 26.06 for the Premises for such Tax Year an amount (herein called the “Tax
Payment”) equal to Tenant’s Tax Proportionate Share of the amount by which the
Real Estate Taxes paid for such Tax Year are greater than the Real Estate Tax
Base.

Section 26.03 For each Operating Year commencing during the Term, Tenant shall
pay pursuant to Sections 26.05 and 26.06 an amount (Operating Payment) equal to
Tenant’s Operating Proportionate Share of the amount by which the Operating
Expenses paid or incurred for such Operating Year are greater than the Base Year
Operating Expenses.

Section 26.04 Intentionally deleted.

Section 26.05 Landlord shall furnish to Tenant, prior to the commencement of
each Operating Year, as the case may be, a written statement setting forth
Landlord’s reasonable estimate of the Operating Payment. Landlord shall also
furnish to Tenant prior to the commencement of each Tax Year, a written
statement setting forth the Tax Payment for the ensuing Tax Year based on the
current tax bill. Landlord may readjust the amount of the Tax Payment set forth
in such written statement if Landlord receives a revised or finalized tax bill
for Real Estate Taxes from the City of New York. Tenant shall pay to Landlord on
the first day of each month during such Operating Year or Tax Year, as the case

 

78



--------------------------------------------------------------------------------

may be, an amount equal to one-twelfth of the amount set forth on each written
statement. If, however, Landlord shall furnish any such Operating Year estimate
(which estimate shall not be more than 105% of the amount for the immediately
preceding year excluding non-controllable expenses such as insurance and
utilities) for an Operating Year subsequent to the commencement thereof, or any
Tax Year statement, then (a) until the first day of the month following the
month in which such estimate is furnished to Tenant, Tenant shall pay to
Landlord on the first day of each month an amount equal to the monthly sum
payable by Tenant to Landlord under this Section in respect of the last month of
the preceding Operating Year; (b) promptly after such written statement is
furnished to Tenant, Landlord shall give notice to Tenant stating whether the
installments of the Operating Payment or Tax Payment previously made for such
Operating Year or Tax Year, as the case may be, were greater or less than the
installments of the Operating Payment or Tax Payment to be made for such
Operating Year or Tax Year in accordance with such written statement (as may be
adjusted in the case of the Tax Payment), and: (i) if there shall be a
deficiency, Tenant shall pay the amount thereof within thirty (30) days after
demand therefor; or (ii) if there shall have been an overpayment, Landlord shall
promptly refund or credit to Tenant the amount thereof but no later than twenty
(20) days after demand; and (c) on the first day of the month following the
month in which such estimate is furnished to Tenant, and monthly thereafter
throughout the remainder of such Operating Year or Tax Year, as the case may be,
Tenant shall pay to Landlord an amount equal to one-twelfth (1/12th) of the
Operating Payment or Tax Payment, as the case may be, shown on such written
statement.

Section 26.06 Landlord shall furnish to Tenant an Escalation Statement for each
Operating Year and for each Tax Year. Landlord shall furnish such Escalation
Statements (together with the true-up amounts, if any, based on the actual
amounts from the prior year against the estimated payments) within one hundred
and fifty (150) days after the end of the applicable Operating Year. If Landlord
fails to furnish an Escalation Statement for Operating Expenses within two
hundred and ten (210) days after the end of the applicable Operating Year,
Tenant may cease making monthly Operating Payments until such Escalation
Statement is furnished, provided however, in no event shall Tenant be relieved
or released of its obligation to make the full amount of Operating Payment due
hereunder. If the Escalation Statement shall show that the sums paid by Tenant
under Section 26.05 exceeded the Tax Payment or Operating Payment to be paid by
Tenant for such Tax Year or Operating Year, as the case may be, Landlord shall
refund to Tenant

 

79



--------------------------------------------------------------------------------

the amount of such excess within thirty (30) days after delivery of such
Escalation Statement, or Tenant shall be entitled to a credit against the next
ensuing installment of Fixed Rent or additional rent until such amount shall be
exhausted; and if the Escalation Statement for such Tax Year or Operating Year,
as the case may be, shall show that the sums so paid by Tenant were less than
the Tax Payment or Operating Payment, as the case may be, to be paid by Tenant
for such Tax Year or Operating Year, Tenant shall pay the amount of such
deficiency within thirty (30) days after demand therefor. Notwithstanding
anything to the contrary contained in Sections 26.05 or 26.06 hereof, Landlord
shall furnish to Tenant an Escalation Statement or statements showing the Tax
Payment to be paid by Tenant for the applicable Tax Year. Tenant shall pay
Tenant’s Tax Payment in the same number of installments that Landlord pays to
the City of New York (or applicable governmental authority) with each
installment of the applicable Tax Payment being due thirty (30) days after
Landlord bills Tenant for the installment in question.

Section 26.07 In case the Real Estate Taxes for any Tax Year or part thereof
falling within the Term shall be reduced during the term hereof after Tenant
shall have paid Tenant’s Tax Proportionate Share of any increase thereof in
respect of such Tax Year pursuant to Section 26.06 hereof, Landlord shall credit
to Tenant Tenant’s Tax Proportionate Share of the refund against the next
installment of Fixed Rent and additional rent next due or refund such amount if
the Lease term has ended. Landlord’s obligations pursuant to the preceding
sentence shall survive the Expiration Date. If, after an Escalation Statement
has been sent to Tenant during the term hereof, the assessed valuation which had
been utilized in determining the Real Estate Base Tax is reduced (as a result of
settlement, final determination of legal proceedings or otherwise), then, and in
such event (a) the Real Estate Tax Base shall be retroactively adjusted to
reflect such reduction and (b) all retroactive additional rent resulting from
such retroactive adjustment shall be forthwith payable within thirty (30) days
of when billed by Landlord. Landlord shall send to Tenant a statement setting
forth the basis for such retroactive adjustment and additional rent payments.

Section 26.08 Intentionally deleted.

 

80



--------------------------------------------------------------------------------

Section 26.09 Payments shall be made pursuant to this Article 26 notwithstanding
the fact that an Escalation Statement is furnished to Tenant after the
Expiration Date and any delay or failure of Landlord in billing any additional
rent provided for in this Article 26 shall not constitute a waiver of or in any
way impair the continuing obligation of Tenant to pay such additional rent
hereunder, but in no event shall such Escalation Statement be delivered after
the date occurring two (2) years after the Expiration Date.

Section 26.10 Provided that Tenant is not in default hereunder beyond the
expiration of any applicable notice and cure period, then, within one hundred
and eighty (180) days after the submission of an Escalation Statement, Landlord
shall allow Tenant or Tenant’s agents, upon not less than ten (10) business days
advance notice to Landlord, to examine, during Business Hours at Landlord’s
office where such records are kept in the Borough of Manhattan, City of New
York, such books, purchase orders, invoices, payrolls and all other records in
Landlord’s possession that are relevant to such Escalation Statement or as may
be reasonably necessary in order to permit Tenant to verify the information set
forth in such Escalation Statement with respect to Operating Expenses (an
“Audit”). In no event shall any Audit cover a period which was the subject of a
previous subject of an Audit. Any such Audit may only be conducted by an
independent, nationally or regionally-recognized accounting firm that is not
being compensated by Tenant on a contingency fee basis. Tenant and its agents
shall keep all information which they are shown in connection with any Audit
confidential and shall not reveal the same to any third party except as may be
required by applicable Requirements or in connection with the proceeding to
resolve any dispute as set forth below. Landlord shall have the right to
precondition any verification right provided hereunder upon the execution by
Tenant and the person conducting such Audit of a confidentiality agreement in
the form as reasonably required by Landlord, which form may contain such
reasonable modifications as agreed upon by the parties. In the event that Tenant
fails to initiate such Audit within said one hundred and eighty (180) day period
or fails to complete and deliver to Landlord a copy of such Audit within sixty
(60) days after the completion of the Audit (provided Landlord has delivered to
Tenant all the information and documents reasonably requested by Tenant as
required hereunder), then in either such event, Tenant shall have no further
right to challenge or contest the accuracy of the applicable Escalation
Statement. No subtenant (as opposed to Tenant) shall have any right to conduct
an Audit. In the event the parties settle any issues raised by an Audit or such
issues are decided by a third accounting firm as set forth below and such
settlement or decision results in a five percent (5%) or greater reduction in
the amount of Operating Expenses for any one (1) Operating Year (from the amount
of Operating Expenses stated by Landlord with respect to such Operating Year in
its Escalation Statement), Landlord shall reimburse Tenant for Tenant’s
reasonable

 

81



--------------------------------------------------------------------------------

and actual out-of-pocket accounting firm fee for such Audit and Landlord shall
pay all expenses of the third accounting firm as set forth below and pay the
amount of the overpayment owed with interest at the rate of the prime rate as
published in The Wall Street Journal (or its successor) plus 2.5% per annum. In
the event the parties are not able to settle all issues raised by an Audit, then
Landlord and Tenant shall be bound by the findings of a third independent,
nationally or regionally-recognized accounting firm selected by both Landlord
and Tenant and whose expenses shall be shared equally between Landlord and
Tenant, except as set forth above. In the event Landlord and Tenant fail to
agree on the selection of the third accounting firm, the parties agree to submit
such decision to the Chairman of the Board of Directors of the Management
Division of the Real Estate Board of New York, Inc., or to such impartial person
as he/she may designate whose determination shall be final and conclusive upon
the parties hereto. In any event, within thirty (30) days after such final
determination, Landlord shall credit against Fixed Rent next due and owing the
amount of any overpayment of Operating Expenses made by Tenant as determined
hereby or refund Tenant such amount if the Term has ended.

Section 26.11 In no event shall: (x) the Fixed Rent under this Lease (exclusive
of the additional rent under this Article) be reduced by virtue of this Article
except for the credits set forth herein, if any; or (y) Tenant be entitled to a
credit against the payment of any additional rent that may be due under this
Lease (including this Article 26) by reason of the fact that: (i) Operating
Expenses in any Operating Year are less than Base Year Operating Expenses;
and/or (ii) Real Estate Taxes for any Tax Year are less than the Real Estate Tax
Base.

ARTICLE 27

Subordination

Section 27.01 Subject to Section 27.07(b) hereof, this Lease is subject and
subordinate in all respects to all ground leases and/or underlying leases now or
hereafter covering the real property or any portion thereof of which the
Premises form a part and to all mortgages and trust indentures which may now or
hereafter be placed on or affect such leases and/or the real property of which
the Premises form a part, or any part or parts of such real property, and/or
Landlord’s interest therein, and to each advance made and/or hereafter to be
made under any such mortgages, or indentures and to all renewals, modifications,
consolidations, increases, recastings, replacements, extensions and
substitutions

 

82



--------------------------------------------------------------------------------

of and for such ground leases and/or underlying leases and/or mortgages or
indentures (each lease or mortgage to which this Lease shall be subject and
subordinate pursuant to the provisions hereof being respectively herein called a
“superior lease” or a “superior mortgage”). This Section 27.01 shall be
self-operative and no further instrument of subordination shall be required. In
confirmation of such subordination, Tenant shall execute, at its sole cost and
expense, and deliver promptly any certificate that Landlord and/or any lessor
under any superior lease and/or any holder of any superior mortgage and/or their
respective successors in interest may reasonably request provided such request
is in accordance with the provisions of a subordination, non-disturbance and
attornment and agreement (an “SNDA”) entered into with Tenant. Landlord
represents that it has received no notice of, and has no knowledge (without any
specific inquiry or review of its files) of any default under any superior lease
or superior mortgage which either presently exists or which would arise with the
passage of time and the giving of notice.

Section 27.02 In the event of any act or omission of Landlord that would give
Tenant the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease, or to claim a partial or total eviction (but excluding any
express right set forth in Articles 7 and 8 or elsewhere in this Lease not
resulting from a default by Landlord), Tenant shall not be entitled to exercise
such right:

(a) unless and until Tenant has given prompt written notice of such act or
omission to the lessor under each superior lease and the holder of each superior
mortgage, whose name and address shall previously have been furnished to Tenant
in writing; and

(b) unless such act or omission shall be one which is not capable of being
remedied by such lessor or such holder within a reasonable period of time, until
a reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice and following the time when the lessor under
such superior lease or the holder of such superior mortgage shall have become
entitled under such lease or such mortgage, as the case may be, to remedy the
same (which reasonable period shall in no event be less than the period to which
Landlord would be entitled under this Lease or otherwise, after similar notice,
to effect such remedy or more than ninety (90) days), provided such lessor or
such holder shall with due diligence give Tenant written notice of intention to,
and commence and diligently continue to remedy such act or omission.

 

83



--------------------------------------------------------------------------------

Section 27.03 Tenant shall take all reasonable action requested by Landlord at
no cost to Tenant (provided the same does not increase Tenant’s obligations or
decrease Tenant’s rights hereunder) such that neither the termination of any
superior lease or any superior mortgage, nor the institution of any suit, action
or other proceeding by the lessor under any such superior lease or the holder of
any such superior mortgage to recover possession of the Premises leased or
mortgaged under any such superior lease or any such superior mortgage or to
realize on the mortgagor’s interest under any such superior mortgage or any such
superior lease (provided that Tenant is not otherwise disturbed by the lessor
under any such superior lease or the holder of any such superior mortgage)
shall, by operation of law or otherwise, result in the cancellation or
termination of this Lease (unless specific action is taken by the lessor under
any such superior lease or the holder of any such superior mortgage to terminate
this Lease based upon a default hereunder beyond the expiration of any
applicable notice and cure period) or the obligations of Tenant hereunder. If
the lessor under any superior lease or the holder of any superior mortgage, or
the purchaser upon any foreclosure sale relating to such superior mortgage, or
any designee of such lessor or such holder shall succeed to the rights of
Landlord under this Lease, whether through possession, or any action or
proceeding relating to the termination of such superior lease, or foreclosure
action or delivery of a new lease or deed, then, at the request of such party so
succeeding to Landlord’s rights (such party being sometimes herein called a
“successor landlord”) and upon such successor landlord’s written agreement to
accept Tenant’s attornment, Tenant shall attorn to and recognize such successor
landlord as Tenant’s landlord under this Lease, and shall promptly execute and
deliver, at Tenant’s sole expense, any reasonable instrument that such successor
landlord may reasonably request to evidence such attornment and none of the
above-described successions shall, by operation of law or otherwise, result in
the cancellation or termination of this Lease (unless specific action is taken
by such successor landlord to terminate this Lease) or the obligations of
Tenant. Upon such attornment, this Lease shall continue in full force and effect
as, or as if it were, a direct lease between the successor landlord and Tenant
upon all of the terms, conditions and covenants set forth in this Lease, except
that if the successor landlord is not an Affiliate of the prior landlord, the
successor landlord shall not:

(a) be liable for any previous act or omission of Landlord under this Lease
(provided however, that to the extent that this Lease obligates Landlord to
perform any repairs or other work or maintenance to, or to provide or perform
any services to the Building or the Premises, the successor landlord shall be
obligated to do so);

 

84



--------------------------------------------------------------------------------

(b) be subject to any offset, not expressly provided for in this Lease, which
shall have theretofore accrued to Tenant against Landlord; or

(c) be bound by any previous modification of this Lease, not expressly provided
for in this Lease, or by any previous prepayment of more than one month’s Fixed
Rent or advanced payment of additional rent for more than one payment period,
unless such modification or prepayment shall have been expressly approved in
writing by the lessor under the superior lease or the holder of the superior
mortgage through or by reason of which the successor landlord shall have
succeeded to the rights of Landlord under this Lease.

Section 27.04 Subject to the terms of any SNDA executed with the applicable
subtenant, in the event of termination, cancellation, re-entry or dispossess by
Landlord or a successor landlord under this Lease Tenant shall, at Landlord’s or
the successor landlord’s request given within thirty (30) days of the foregoing,
execute an assignment (without representation or warranty) by Tenant to Landlord
or the successor landlord of Tenant’s interest as sublessor under any subleases
under this Lease.

Subject to the terms of any SNDA executed with the applicable subtenant, at
Landlord’s or successor landlord’s option, pursuant to the applicable terms and
conditions of the relevant subleases, sublessee shall attorn to Landlord or the
successor landlord and upon such attornment, the sublease shall continue in full
force and effect as, or as if it were, a direct lease between Landlord or the
successor landlord and sublessee upon all the terms, conditions and covenants
set forth in, at Landlord’s or successor landlord’s option, the Lease or the
sublease, except that Landlord or the successor landlord shall not:

(a) be liable for any previous act or omission of sublessor under the sublease
(but the same shall not release Landlord or a successor landlord, as applicable,
from the requirement to perform any obligations of a continuous nature after
such attornment);

 

85



--------------------------------------------------------------------------------

(b) be subject to any offset, which shall have theretofore accrued to sublessee
against sublessor not provided for in the sublease; or

(c) be bound by any previous modification of the sublease, not expressly
provided for in the sublease unless consented thereto in writing, or by any
previous prepayment of more than one month’s Fixed Rent or additional rent,
unless such modification or prepayment shall have been expressly approved in
writing by the Landlord under the Lease, the lessor under the superior lease or
the holder of the superior mortgage through or by reason of which the successor
landlord shall have succeeded to the rights of sublessor under the sublease, as
the case may be.

In the event that Landlord or a successor landlord, as the case may be, does not
request Tenant to assign its interest in the sublease or have sublessee attorn
to Landlord or the successor landlord, as the case may be, then Landlord or
successor landlord, as the case may be, shall have the right to terminate the
sublease immediately at any time after termination or cancellation of this Lease
or re-entry or dispossess by Landlord or a successor landlord under this Lease.

All subleases made in accordance with this Lease shall be subject to the above
provisions, except for subleases for which Landlord has executed the agreement
required pursuant to Section 25.12(d) hereof.

Section 27.05 In the event the holder of any mortgage or the lessor of any lease
(present or future) relating to the Premises and/or this Lease requests that
(a) this Lease and Tenant’s rights hereunder be made superior, rather than
subordinate, to such mortgage or lease and/or (b) Tenant enters into an SNDA,
then Tenant, within fifteen (15) days after written request, will execute and
deliver without charge such commercially reasonable agreement(s) in such form(s)
reasonably acceptable to Tenant and to the holder of such mortgage or lessor of
such lease (provided the same does not increase Tenant’s obligations or decrease
Tenant’s rights hereunder).

Section 27.06 Intentionally deleted.

Section 27.07 (a) Landlord represents that, as of the date of this Lease, the
only superior lease is held by PGREF I 1633 Broadway Land, L.P. and the only
superior mortgage is held by Landesbank Baden-Württemberg, as Administrative
Agent. SNDAs with respect to such superior lease and superior mortgage shall be
executed contemporaneously with this Lease.

 

86



--------------------------------------------------------------------------------

(b) Anything in this Article 27 to the contrary notwithstanding, this Lease
shall not be subordinate to any future superior mortgage or any future superior
lease unless and until Landlord obtains an SNDA in favor of Tenant from the
holder of any future superior mortgage or any future superior lease in such
holder’s standard form, subject to Tenant’s commercially reasonable changes.

Section 27.08 Notwithstanding anything in this Article 27 to the contrary, if
the terms of any subordination, non-disturbance and attornment agreement which
Tenant enters into with the holder of any superior mortgage or superior lease
conflicts with any of the terms of this Article 27, then the terms of the
subordination, non-disturbance and attornment agreement shall control and such
relevant provisions of this Article 27 shall be disregarded.

ARTICLE 28

Miscellaneous

Section 28.01 Notwithstanding anything contained in this Lease to the contrary,
Tenant covenants and agrees that Tenant will not use the Premises or any part
thereof, or permit the Premises or any part thereof to be used,

(i) for an off the street retail banking, trust company, or safe deposit
business,

(ii) as an off the street savings bank, or as a savings and loan association, or
as a loan company,

(iii) except for the benefit of Tenant’s employees only, for the sale of
travelers checks and/or foreign exchange, or as a tourist or travel agency,

(iv) as an off the street stock brokerage office or for off the street stock
brokerage purposes or for the underwriting of securities that involves direct
off the street patronage of the general public,

(v) as a newsstand, employment agency, office for a labor union, classroom or
school (except for seminars and training or continuing professional education
programs conducted by Tenant in its conference facilities),

 

87



--------------------------------------------------------------------------------

(vi) as a restaurant and/or bar and/or for the sale of confectionery and/or soda
and/or beverages and/or sandwiches and/or ice cream and/or baked goods or for
the preparation, dispensing or consumption of food or beverages in any manner
whatsoever; provided, however that this prohibition shall not be deemed to be
violated by a customary, first-class warming pantry, kitchen, cafeteria or lunch
room, the use of vending machines dispensing sodas, prepared sandwiches,
prepared ice-cream or baked goods or other prepared foods or beverages, or the
consumption of food and beverages by Tenant’s principals, employees, Tenant’s
permitted subtenants, occupants, agents, contractors, or invitees or other
Tenant Parties, provided that all of the foregoing shall otherwise comply with
all applicable provisions of this Lease,

(vii) as offices for any government or any department, commission, subdivision
or agency thereof, or

(viii) for any other use or purpose that involves direct off the street
patronage of the general public.

Section 28.02 Intentionally deleted.

Section 28.03 Intentionally deleted.

Section 28.04 Intentionally deleted.

Section 28.05 Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot which such floor was designed to carry
as specified in the Building’s Certificate of Occupancy and such load shall be
placed by Tenant, at Tenant’s expense, so as to properly distribute the weight.
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient in Landlord’s reasonable
judgment to absorb and prevent vibration, noise and annoyance so that the same
does not exceed that in Comparable Buildings. If the Premises be or become
infested with vermin as a result of the use or any misuse or neglect of the
Premises by Tenant, its agents, employees, visitors or licensees, Tenant shall
at Tenant’s expense cause the same to be exterminated from time to time to the
reasonable satisfaction of Landlord and shall employ such exterminators and such
exterminating company or companies as shall be reasonably approved by Landlord.

Section 28.06 Intentionally deleted.

 

88



--------------------------------------------------------------------------------

Section 28.07 Without incurring any liability to Tenant, Landlord may permit
access to the Premises and open the same, whether or not Tenant shall be
present, upon demand of a sheriff, marshal, court officer or governmental
authority in possession of a warrant permitting such access , or upon demand of
any representative of the fire, police, building, sanitation or other department
of the city, state or federal governments, provided that Landlord shall use
reasonable efforts to give prior notice to Tenant with respect to such access.

Section 28.08 Intentionally deleted.

Section 28.09 Vending machines may be installed for Tenant’s employees and
guests only in the Premises without Landlord’s consent.

Section 28.10 Intentionally deleted.

Section 28.11 Tenant will not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned by anyone other than Landlord, in violation
of Section 202 of the Labor Law or the rules of the Board of Standards and
Appeals, or of any other board or body having or asserting jurisdiction.

Section 28.12 Landlord and Tenant each represent that it has not dealt with any
person or broker in connection with this Lease other than CBRE, INC. (the
“Broker”) and each agree to defend, indemnify and hold harmless the other, its
agents and employees, from any loss, liability, costs, damages and expenses
(including without limitation reasonable attorney’s fees and disbursements)
suffered by the other through any breach of this representation, or in
connection with the claim of any other person or broker alleging to have dealt
with the indemnifying party with respect to this Lease. Broker shall be
compensated by Landlord pursuant to a separate agreement.

Section 28.13 The term “Landlord” as used in this Lease means only the owner, or
the mortgagee in possession, for the time being, of the Land and Building (or
the owner of a lease of the Building or the Land and Building), so that in the
event of any sale or sales of the Land and Building or of said lease, or in the
event of a lease of the Building, or of the Land and Building, the Landlord
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder arising subsequent to the date of such sale or
lease, and it shall be deemed and construed without further agreement between
the parties or their successors in interest, or between the parties and the
purchaser,

 

89



--------------------------------------------------------------------------------

at any such sale, or the said lessee of the Building, or of the Land and
Building, that the purchaser or the lessee of the Building has assumed and
agreed to carry out any and all covenants and obligations of Landlord hereunder.
No general or limited partner or shareholder of Landlord (including any assignee
or successor of Landlord) or other holder of any equity interest in Landlord
shall be personally liable for the performance of Landlord’s obligations under
this Lease. The liability of Landlord (including any assignee or successor of
Landlord) for Landlord’s obligations under this Lease shall be limited to
Landlord’s interest in the Land and Building (and the proceeds of the
disposition and any refinancing thereof until distribution) and Tenant shall not
look to any of Landlord’s other assets in seeking either to enforce Landlord’s
obligations under this Lease or to satisfy a judgment for Landlord’s failure to
perform such obligations. Landlord reserves the right, at any time, to convert
the Building and or Land to condominium ownership, and upon such conversion:
(i) this Lease shall be subject and subordinate to the applicable condominium
documents; and provided Tenant’s rights and obligations and costs and expenses
under this Lease shall not be adversely affected (ii) the owner of the unit or
units of which the Premises forms a part shall be deemed to be the Landlord
hereunder.

Section 28.14 The submission by Landlord of the Lease in draft form shall be
deemed submitted solely for Tenant’s consideration and not for acceptance and
execution. Such submission shall have no binding force or effect and shall
confer no rights nor impose any obligations, including brokerage obligations, on
either party unless and until both Landlord and Tenant shall have executed the
Lease and duplicate originals thereof shall have been delivered to the
respective parties.

Section 28.15 Intentionally deleted.

Section 28.16 Tenant covenants to pay any occupancy or rent tax now in effect or
hereafter enacted if the same applies to Tenant’s leasing of the Premises.

Section 28.17 Each of Landlord Tenant hereby represents and warrants to each
other that it is duly formed and in good standing, and has full corporate,
limited liability company or partnership power and authority, as the case may
be, to enter into this Lease and has taken all corporate, limited liability
company or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation of each such party. Landlord represents to Tenant
that Paramount Group, Inc. is

 

90



--------------------------------------------------------------------------------

the duly authorized managing agent for Landlord and as such, is duly authorized
to execute this Lease so as to create a binding obligation on the part of
Landlord. Each party shall provide the other with corporate resolutions or other
proof in a form acceptable to the other, authorizing the execution of the Lease
at the time of such execution. Each party hereby represents to the other that it
is not entitled, directly or indirectly, to diplomatic or sovereign immunity.

Section 28.18 Tenant acknowledges that is has no rights to any development
rights, “air rights” or comparable rights appurtenant to the Land and/or
Building, and consents, without further consideration, to any utilization of
such rights by Landlord and agrees to promptly execute and deliver any
reasonable instruments which may be requested by Landlord, including instruments
merging zoning lots, evidencing such acknowledgment and consent, provided same
does not prevent occupancy of the Premises by Tenant in the manner provided
herein or otherwise decrease Tenant’s rights or increase Tenant’s obligations
hereunder by more than a de minimus amount. The provisions of this Section 28.18
shall be deemed to be and shall be construed as an express waiver by Tenant of
any interest Tenant may have as a “party in interest” (as such quoted term is
defined in Section 12-10 Zoning Lot of the Zoning Resolution of the City of New
York) in the Land and/or Building.

Section 28.19 Each party hereby represents and warrants to the other that:

(a) it is not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United State
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control;

(b) it is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation; and

(c) neither party nor any person, group, entity or nation who owns any direct or
indirect beneficial interest in such party or any of them is in violation of any
anti-money laundering or anti-terrorism statue, including, without limitation,
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56 (commonly
known as the USA PATRIOT Act) and the related regulations issued thereunder,
including, without limitation, temporary regulations, all as amended from time
to time.

 

91



--------------------------------------------------------------------------------

Each party hereby agrees to defend, indemnify, and hold harmless the other and
its respective partners, lenders, shareholders, directors, officers, agents and
employees from and against any and all claims, damages, losses, liabilities and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing representations.

ARTICLE 29

Layout and Finish

Section 29.01 Except for any work performed by Landlord in connection with the
Delivery Condition, Tenant shall, at Tenant’s sole expense, and as part of
Tenant’s Changes, perform all the work, including without limitation, the work
set forth in Section 29.02(b) hereof (“Tenant’s Work”) in the Premises and the
Storage Space (as defined in Article 39 hereof) necessary for Tenant’s occupancy
thereof, including, but not limited to all work as may be necessary to comply
with all applicable Requirements (including without limitation, the Americans
with Disabilities Act) or regulations and otherwise, subject to the provisions
of this Lease.

Section 29.02 (a) Provided Tenant is not then in default of any monetary Term
beyond the expiration of any applicable notice and cure period, Landlord shall
pay Tenant an allowance in an amount equal to $22,981,553.00 (the “Tenant’s
Allowance”), which Tenant’s Allowance shall be used to pay solely the following
costs and expense: the cost and expense incurred in connection with the
performance of Tenant’s Work, all soft costs (not to exceed $4,596,310.60)
relating to Tenant’s Work, including, without limitation, fees payable to
Tenant’s engineer and Tenant’s architect and all consultants involved in
Tenant’s Work and the cost to file the final plans and obtain necessary permits
(but excluding the costs of moving or to purchase any personal property). If
Landlord shall not be obligated to pay Tenant any installment of Tenant’s
Allowance because Tenant is then in default as specifically provided in this
Section 29.02(a), upon the curing of such default and provided that this Lease
has not been terminated, Landlord shall once again be obligated to pay all
installments of Tenant’s Allowance then due. In the event that the

 

92



--------------------------------------------------------------------------------

cost and expense of Tenant’s Work shall exceed this amount, Tenant shall be
entirely responsible for such excess. Until exhausted, Tenant’s Allowance shall
be payable directly to such contractor, subcontractor, materialmen, supplier or
as Tenant may otherwise direct upon written requisition in installments as
Tenant’s Work progresses, but in no event more frequently than monthly. The
amount of each installment of Tenant’s Allowance payable pursuant to any such
requisition shall be an amount equal to the actual costs due and payable for
completed portions of Tenant’s Work referenced in such requisition (as evidenced
by the invoices due and payable and delivered to Landlord in accordance with the
next sentence). Prior to the payment of any such installment which Landlord
shall make to Tenant within thirty (30) days after receipt of the items set
forth in clauses (1), (2) and (3) below, Tenant shall deliver to Landlord such
written requisition for disbursement which shall be accompanied by (1) invoices
for the Tenant’s Work performed since the last disbursement subject to customary
retentions, except with respect to the first requisition; (2) a certificate
signed by Tenant’s architect or an officer of Tenant certifying that the
Tenant’s Work represented by the aforesaid invoices has been satisfactorily
completed in accordance with the final plan; (3) conditional partial lien
waivers by contractors, subcontractors and all materialmen for all such work in
the substantially the same form attached hereto as Exhibit R or, if then
available, for work covered by the prior disbursement. If Landlord fails to make
any such payment of the Tenant Allowance within five (5) business days after its
receipt from Tenant of notice that such installment is past due (and same is the
case) after Landlord’s receipt of the items set forth in (1), (2) and (3) above
and, provided Landlord has not notified Tenant of Landlord’s reasonable good
faith dispute with any matter pertaining to the requisition for payment, then
Tenant shall be entitled, until the applicable installment is paid, to credit
the undisputed amount due for such installment (together with interest at the
Default Rate on such undisputed amount from the undisputed due date until paid)
against the payment of Fixed Rent and Article 26 additional rent next due under
this Lease, provided however, Tenant shall not be entitled to any credit
pursuant to this sentence if Tenant is then in default beyond the expiration of
any applicable notice and cure period. Notwithstanding anything contained
herein, Landlord shall retain not more than $100,000.00 of the Tenant’s
Allowance until Tenant or Tenant’s architect has delivered to Landlord with
respect to Tenant’s Work all Building Department sign-offs (including, without
limitation, a letter of completion), inspection certificates and any permits
required to be issued by any governmental entities having jurisdiction over
Tenant’s Work and a general release or final lien waivers from all contractors,
subcontractors and materialmen performing Tenant’s Work releasing Landlord from
all liability for any Tenant’s Work.

 

93



--------------------------------------------------------------------------------

(b) At any and all reasonable times during the progress of Tenant’s Work,
representatives of Landlord shall have the reasonable right of access to the
Premises and inspection thereof; provided, however, that Landlord shall incur no
liability, obligation or responsibility to Tenant or any third party by reason
of such access and inspection except to the extent of acts, omissions negligence
or willful misconduct or breach of this Lease by Landlord or Landlord Parties.
Except for the costs for Landlord’s review of Tenant’s Plans in accordance with
Section 5.01(e)(iii), Landlord shall not charge any supervisory fee, surcharges
or any other fees or charges in connection with initial Tenant Work or any
Tenant Changes or any other Tenant Work or Tenant Changes performed during the
Term.

(c) Landlord shall, in accordance with the disbursement procedures applicable to
Tenant’s Allowance, reimburse Tenant an amount equal to One Million Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00) solely for the costs incurred by
Tenant in constructing new public core bathrooms as part of Tenant’s Work (not
any private or executive bathrooms) within the Premises. All such work shall be
performed in compliance with all codes and other legal requirements, including,
without limitation, the Americans with Disabilities Act.

ARTICLE 30

Insurance

Section 30.01 Tenant covenants, at its expense, to provide prior to entry upon
the Premises and to keep in force and effect during the Term or Tenant’s
occupancy of the Premises (whichever is longer): (1) commercial general
liability insurance with respect to the Premises and its Appurtenances on an
occurrence basis against claims for bodily injury and property damage with
minimum limits of liability in amount of Five Million and 00/100 Dollars
($5,000,000.00) combined single limit for bodily injury and property damage
(including coverage for all operations of Tenant, products/completed operations,
independent contractors, broad form property damage, personal injury liability
and contractual liability coverage); (2) if the nature of Tenant’s business is
such as to place all or any of its employees under workers’ compensation or
similar statutes, workers’ compensation or similar insurance affording statutory
coverage and containing statutory limits; and (3) all-risk property damage
insurance (replacement cost coverage),

 

94



--------------------------------------------------------------------------------

including theft or attempted theft of, Tenant’s Property within the Premises.
Tenant agrees to deliver to Landlord, at least ten (10) days prior to the time
such insurance is first required to be carried by Tenant and thereafter within
ten (10) days after the expiration of any such policy, a certificate of
insurance procured by Tenant in compliance with its obligations hereunder.
Workers’ compensation insurance provided for in this Section may be procured by
Tenant’s contractors. Tenant will also furnish Landlord with evidence that
Tenant’s contractors performing any Tenant’s Changes or other work in the
Building are covered by insurance in amounts and of the types which are
appropriate, in Landlord’s reasonable judgment, to the size and scope of
Tenant’s Changes. The limits of liability specified above can be satisfied
through a combination of primary and umbrella or excess liability policies,
provided that coverage under such umbrella or excess liability policies is at
least as broad as coverage provided by the primary policy.

Section 30.02 All the aforesaid insurance shall be issued in the name of Tenant
and, except for the workers’ compensation policy and the all-risk property
damage policy, name Landlord (and designee(s) of Landlord as reasonably
determined by Landlord) as additional insureds, and shall be written by one
(1) or more responsible insurance companies authorized to do business in the
State of New York, having a general policyholder rating of at least A- and a
financial rating of at least VII. All such insurance may be carried under a
blanket policy covering the Premises and any other of Tenant’s locations. Tenant
shall endeavor to provide prior written notice to Landlord in the event of a
cancellation or material change of any insurance required hereunder with respect
to Landlord. Tenant shall be solely responsible for payment of premiums.
Tenant’s insurance shall be primary with any coverage provided by Landlord as
excess and non-contributory. The minimum limits of the commercial general
liability policy of insurance shall in no way limit or diminish Tenant’s
liability under Section 5.01(k) hereof.

Section 30.03 The minimum limits of the commercial general liability policy of
insurance required by Section 30.01 hereof shall be subject to increase no more
than every three (3) years after the commencement of the fifth (5th) year of the
term hereof but only if Landlord, in the exercise of its reasonable judgment,
shall deem the same necessary for adequate protection and such increase shall
result in coverage that is then customary with respect to coverage required to
be carried by tenants similar to Tenant in Comparable Buildings. Within thirty
(30) days after written demand therefor by Landlord, Tenant shall furnish
Landlord with evidence that Tenant has complied with a reasonable increase

 

95



--------------------------------------------------------------------------------

in insurance required by Landlord pursuant to this Section 30.03. In case Tenant
disputes the reasonableness of Landlord’s demand, the parties agree to submit
the question of the reasonableness of such demand for decision to the Chairman
of the Board of Directors of the Management Division of The Real Estate Board of
New York, Inc., or to such impartial person or persons as he may designate whose
determination shall be final and conclusive upon the parties hereto. The right
to dispute the reasonableness of any such demand by Landlord shall be deemed
waived unless the same shall be asserted by Tenant by service of a notice in
writing upon Landlord within thirty (30) days after the giving of Landlord’s
demand therefor and such waiver consequences shall be stated in bold writing in
such notice.

Section 30.04 Landlord shall obtain and keep in full force and effect
(a) insurance against loss or damage by fire and other casualty to the Building
as may be insurable under then available standard forms of “all-risk” insurance
policies, in an amount equal to one hundred percent (100%) of the replacement
value thereof or in such lesser amount as will avoid co-insurance (including an
“agreed amount” endorsement) and (b) commercial general liability insurance in
the amount which in Landlord’s reasonable judgment is then being customarily
obtained by prudent landlords of Comparable Buildings. In the event that for
whatever reason, full terrorism coverage is not available in an amount and at a
cost which is commercially reasonable, Landlord shall obtain such coverage as
is, in Landlord’s reasonable discretion, considered suitable under the
circumstances.

ARTICLE 31

Security Deposit

Section 31.01 Simultaneously with the execution and delivery of this Lease by
Tenant, Tenant has deposited with Landlord a letter of credit (in the form
required by Section 31.06 hereof) in the amount of Ten Million and 00/100
($10,000,000.00) (the “Security Deposit”), as security for the full and faithful
performance by Tenant of each and every term, covenant, condition and agreement
of this Lease or any renewals or extensions thereof on Tenant’s part to be
performed; it being expressly understood and agreed that Tenant shall pay rent
for the last calendar month of the term hereof or of any renewals or extensions
thereof promptly on the first day of such month.

 

96



--------------------------------------------------------------------------------

Provided that Tenant is not then in monetary or material non-monetary default
under this Lease beyond the expiration of any applicable notice and cure period,
then upon the later of: (a) the completion of all of Tenant’s Work, free and
clear of all liens and other claims, charges and encumbrances, and in accordance
with Tenant’s final plans and specifications as approved by Landlord in
accordance herewith and all other applicable provisions of this Lease; and
(b) August 1, 2014, the Security Deposit shall be reduced to the sum of
$5,000,000.00. Provided that Tenant is not then in monetary or material
non-monetary default under this Lease beyond the expiration of any applicable
notice and cure period, then on January 1, 2017 or as soon thereafter as Tenant
is in compliance, the Security Deposit shall be reduced to the sum of Three
Million Five Hundred Thousand and 00/100 ($3,500,000.00). Provided that Tenant
is not then in monetary or material non-monetary default under this Lease beyond
the expiration of any applicable notice and cure period, then on July 1, 2018 or
as soon thereafter as Tenant is in compliance, the Security Deposit shall no
longer be required. Landlord shall cooperate with Tenant, at no cost to
Landlord, in amending the letter of credit to provide for these reductions if
and when eligible in accordance with the above.

Landlord’s and Tenant’s rights to the Security Deposit, as reduced in accordance
with the preceding paragraph, shall be the same as if those sums had been
provided for as the original security deposited hereunder.

If Tenant shall fail to perform or observe, or shall breach or violate, any of
the terms, covenants, conditions or agreements of this Lease, including but not
limited to the payment of Fixed Rent or additional rent or any other charges
beyond the expiration of any applicable notice and cure period (unless Landlord
is prohibited by applicable Requirements from sending any default notice in
which event the expiration of any notice and cure period shall not be required),
Landlord may use, apply or retain the whole or any part of such deposit to the
extent required for the payment of any such Fixed Rent or additional rent or any
other sum as to which Tenant is in default or for any sum which Landlord may
expend or may be required to expend by reason of Tenant’s non-performance,
non-observance, breach or violation of any of the terms, covenants, conditions
or agreements of this Lease, including but not limited to, any damages or
deficiency in the re-letting of the Premises, whether such damages or deficiency
accrues before or after summary proceedings or other re-entry by Landlord.

 

97



--------------------------------------------------------------------------------

Section 31.02 Landlord shall not be required so to use or apply the whole or any
part of said deposit, but if the whole or any part thereof is so used or,
applied, then, promptly after written demand therefor by Landlord, Tenant shall
take the necessary action to ensure that Landlord shall have the full amount of
the Security Deposit then and in the form as required by this Lease. If Tenant
shall fully and faithfully comply with all the terms, covenants, conditions and
agreements of this Lease, the deposit or any balance thereof remaining shall be
returned to Tenant within (a) five (5) days after the date on which the Security
Deposit is no longer required to be maintained pursuant to Section 31.01, or
(b) sixty (60) days after the date fixed as the end of the Term as the same may
be terminated or extended or renewed provided that on the Expiration Date,
Tenant has delivered possession of the entire Premises to Landlord. Landlord
shall not be required to pay Tenant any interest on said security deposit.

Section 31.03 In the event of a sale, transfer or lease of the parcel of Land or
a sale, transfer or lease of Land and/or Building or a sale or transfer of any
such lease, Landlord may transfer or assign the security so deposited or any
balance thereof remaining to the transferee or lessee, as the case may be, and
Landlord shall thereupon be released from all liability for the return of such
security (except with respect to any claim that may have arisen prior to such
sale, transfer or lease), and Tenant, in each such instance, shall look solely
to each transferee or lessee, as the case may be, for the return of such
security, provided such transferee or lessee assumes in writing Landlord’s
obligations under this Lease. It is further agreed that the provisions hereof
shall apply to every such sale, transfer or lease and to every such transfer or
assignment made of such security.

Section 31.04 Tenant shall not assign or encumber or attempt to assign or
encumber any security deposited hereunder and neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

Section 31.05 In no event shall the security deposited hereunder be construed as
liquidated damages or in any way limit Landlord’s right to recover damages or
any sum due Landlord hereunder or permitted by applicable Requirements.

Section 31.06 The letter of credit required by this Article 31 shall be an
irrevocable commercial letter of credit in the aggregate amount from time to
time required in Section 31.01, which letter of credit shall be substantially in
the form attached hereto as Exhibit J and issued by a commercial bank reasonably
acceptable to Landlord, payable upon the presentation by Landlord to such bank
of one or more sight drafts in substantially the form attached hereto as Exhibit
J, without presentation of any other

 

98



--------------------------------------------------------------------------------

documents, statements or authorizations, which letter of credit shall provide
(i) for the continuance of such credit for a period of at least one year from
the date of its issuance, (ii) for the automatic extension of such letter of
credit for additional periods of one year from the initial and each future
expiration date thereof (the last such extension to provide for the continuance
of such letter of credit for sixty (60) days beyond the end of the Term) unless
such bank gives Landlord notice, of its intention not to renew such letter of
credit (which notice shall be addressed to Landlord as provided in this Lease)
not less than thirty (30) days prior to the initial or any future expiration
date of such letter of credit and that in the event such notice is given by such
bank, Landlord shall have the right to draw on such bank at sight for the
balance remaining in such letter of credit and hold such cash proceeds thereof
in accordance with applicable Requirements and apply such cash proceeds thereof
in accordance with the provisions of this Article 31; and (iii) if Landlord
transfers its right, title and interest under this Lease to a third party, the
letter of credit shall be transferable to such third party without cost to
Landlord (it being agreed that Tenant shall be responsible for all costs to
transfer such letter of credit). If the financial institution which initially
issued such letter of credit enters into any form of regulatory or governmental
receivership, conservatorship or other similar regulatory or governmental
proceeding, including without limitation, any receivership or conservatorship
initiated or commenced by or on behalf of the Federal Deposit Insurance
Corporation (FDIC), or is otherwise declared insolvent or downgraded by the FDIC
or closed for any reason, Tenant shall promptly deliver to Landlord a substitute
letter of credit from a financial institution reasonably acceptable to Landlord.

Section 31.07 Landlord and Tenant acknowledge that a guaranty (Guaranty) from
various subsidiaries of Tenant (such subsidiaries are more specifically
identified in the Guaranty and are herein referred to as the “Subsidiaries”) is
being executed contemporaneously with this Lease whereby the Subsidiaries shall
guaranty the payment obligations of Tenant accruing under this Lease through
August 1, 2021, provided Landlord asserts on o0r before October 1, 2021 any
claims which have accrued on or before August 1, 2021 by written notice as
required by the Guaranty.

 

99



--------------------------------------------------------------------------------

ARTICLE 32

Extension Option

Section 32.01 (a) Provided that at the time of the exercise of the Extension
Option (herein defined): (i) this Lease shall not have been terminated;
(ii) Tenant shall not be in monetary default or material non-monetary default
under this Lease beyond any applicable notice and cure period; and (iii) Tenant
is in occupancy of at least seventy-five percent (75%) of the rentable area of
the Premises that is being renewed, Tenant shall have the option (the “Extension
Option”) to unconditionally extend the Term, as it relates to all or any portion
of the Premises that constitutes a contiguous block of two (2) full floors
starting at the top or bottom of the Premises for either one five (5) year
period or one ten (10) year period (but not both), commencing on the day after
the Expiration Date and ending on the fifth (5th) anniversary or the tenth
(10th) anniversary of the Expiration Date, as the case may be (the “Extended
Term”). Tenant shall exercise the Extension Option by written notice to Landlord
given no later than the date which is fifteen (15) months prior to the
Expiration Date (TIME BEING OF THE ESSENCE as to such date) and once Tenant
exercises the Extension Option, Tenant may not thereafter revoke such exercise.
If any of the conditions set forth in clauses (i) through (iii) above are not
fulfilled at the applicable time, the Extension Option shall be void and of no
further force or effect and Tenant shall have no further Extension Option.
Landlord shall, within ten (10) business days after Landlord’s receipt of the
notice from Tenant exercising the Extension Option give Tenant a notice
specifying the reasons, if any, Landlord is rejecting Tenant’s exercise of such
Extension Option.

(b) If Tenant does not exercise the Extension Option during the applicable time
period specified in the preceding paragraph, the Extension Option shall
unconditionally lapse and be of no further force and effect and Tenant shall
have no further Extension Option.

(c) The Extended Term shall be on the same terms and conditions as are contained
in this Lease with respect to the initial term, except that: (i) Tenant shall
take the Premises in “as-is” condition and Landlord shall have no obligation to
make any improvements or alterations to the Premises or provide any improvement
allowance to Tenant; (ii) the Fixed Rent during the Extended Term shall be equal
to one hundred percent (100%) of the fair market rent for the Premises as of the
commencement of the Extended Term (the “Extension Fair Market Rent”); and
(iii) Base Year Operating Expenses shall mean Operating Expenses for the
Operating Year ending December 31 of the calendar year in which the Extended
Term shall commence and the Real Estate Tax Base shall mean the Real Estate
Taxes for the Tax Year ending June 30 (or other applicable date) of the year in
which the Extended Term shall

 

100



--------------------------------------------------------------------------------

commence. After Landlord receives Tenant’s notice that Tenant desires to
exercise the Extension Option in the time period set forth above, Landlord shall
deliver to Tenant Landlord’s determination of Extension Fair Market Rent on or
before six (6) months prior to the Expiration Date and the following shall apply
thereto:

Within sixty (60) days after its receipt of Landlord’s determination of
Extension Fair Market Rent for the Premises (“Landlord’s Extension FMV Notice”),
Tenant shall notify Landlord whether it accepts or disputes such determination.
If Tenant shall not respond to Landlord’s Extension FMV Notice within such
60-day timeframe, then Tenant’s failure to notify Landlord of acceptance or
dispute of Landlord’s determination of Extension Fair Market Rent within five
(5) days (TIME BEING OF THE ESSENCE) after Tenant’s receipt from Landlord of a
second similar notice shall constitute an acceptance of Landlord’s
determination. In the event that Tenant disputes Landlord’s determination of
Extension Fair Market Rent, Tenant shall include in such notice its
determination of Extension Fair Market Rent and in such case and failing
agreement between the parties as to Extension Fair Market Rent, Landlord and
Tenant shall have the Extension Fair Market Rent, determined for the Extended
Term as follows:

Within thirty (30) days after the date of Tenant’s notice disputing Landlord’s
determination, Landlord and Tenant shall each appoint an independent real estate
appraiser (respectively, “Landlord Expert” and “Tenant Expert”) and Landlord
Expert and Tenant Expert shall determine the Extension Fair Market Rent. The
date upon which the second of said experts is appointed is herein referred to as
the “Arbitration Commencement Date”. If within fifteen (15) days after the
Arbitration Commencement Date, Landlord Expert and Tenant Expert shall mutually
agree upon the determination (the “Mutual Determination”) of the Extension Fair
Market Rent, their determination shall be final and binding upon the parties. If
Landlord Expert and Tenant Expert shall be unable to reach a Mutual
Determination within said fifteen 15-day period, then within twenty (20) days
after the Arbitration Commencement Date, they shall jointly appoint a third
independent real estate appraiser (“Third Expert”) who shall determine Extension
Fair Market Rent on or before the date which is thirty (30) days after the
Arbitration Commencement Date. If Landlord Expert and Tenant Expert cannot agree
on Third Expert within twenty (20) days after the Arbitration Commencement Date,
then the Third Expert shall be appointed by the American Arbitration Association
or its successor the branch office of which is located in or closest to the City
of New York), upon request of either Landlord or Tenant, or both, as

 

101



--------------------------------------------------------------------------------

the case may be. Within ten (10) days after such appointment, the Third Expert
shall determine Extension Fair Market Rent. The determination of the Third
Expert, whether or not approved by the Landlord Expert or the Tenant Expert,
shall be final; provided, however, that the Third Expert shall assign a value to
Extension Fair Market Rent which is one of the two determinations of Extension
Fair Market Rent made by Landlord Expert and Tenant Expert. If, for any reason
whatsoever, a written decision of the Third Expert, shall not be rendered within
forty-five (45) days after the Arbitration Commencement Date, then a new Third
Expert shall be selected utilizing the above procedures by which the first Third
Expert was selected. In determining Extension Fair Market Rent, the experts
shall give appropriate consideration to all then relevant factors prevailing as
of the commencement of the Extended Term. Each party shall pay for its own costs
and expenses in connection with its selection and use of its initial expert. The
parties shall share equally in the costs and expenses incurred in connection
with the selection and use of the third expert. Each expert appointed pursuant
to this paragraph shall be an independent, reputable real estate appraiser with
at least ten (10) years’ experience in Manhattan in leasing or valuation of
properties which are similar in character to the Building and a designated
member of the Appraisal Institute (MAI). In addition to the above
qualifications, the Third Expert shall not have been in the employ of Landlord
or Tenant or their respective Affiliates during the preceding three (3) years.
Prior to his/her appointment, the Third Expert shall agree to be bound by the
provisions hereof, including the obligation to render a determination within
thirty (30) days after the date of his/her designation. The experts shall not
have the power to add to, modify or change any of the provisions of this Lease.

(d) In the event that Extension Fair Market Rent is not established by the
Expiration Date, then Tenant shall pay Fixed Rent at the rate that is the
average of determinations provided by each of Landlord and Tenant until such
Extension Fair Market Rent determination shall have occurred at which time there
shall be an equitable adjustment of the Fixed Rent payable during the Extended
Term as provided for in this Lease (taking into account the Fixed Rent
previously paid by Tenant during the Extended Term).

 

102



--------------------------------------------------------------------------------

ARTICLE 33

Expansion Space Option

Section 33.01 Provided that (i) this Lease shall be in full force and effect,
and (ii) Tenant is not in monetary or material non-monetary default in the
performance or observance of any of the covenants, agreements, terms, provisions
or conditions on its part to be performed or observed under this Lease beyond
the expiration of any applicable notice and cure period, both on the date that
Tenant delivers to Landlord Tenant’s Expansion Notice (as hereinafter defined)
and on the applicable Expansion Space Commencement Date (as hereinafter defined)
and subject to the provisions of this Article 33 and this Lease, Tenant shall
have the option to lease the entire rentable area on the 2nd(“E2”), 3rd(“E3”)
and/or the 13th(“E13”) floors of the Building (each full floor herein, an
“Expansion Space”) for a term, commencing as to E2 or E3 on July 1, 2015 (or
July 1, 2020 if the tenant occupying E2 and E3 exercises its five (5)-year
extension option in conformance with its lease existing as of the date hereof
(“E2&3 Option”) and if the E2&3 Option is so exercised, Landlord shall promptly
notify Tenant of such exercise) and as to E13, on September 1, 2015 (each such
date herein, an “Expansion Space Commencement Date”) and ending on the
Expiration Date. Tenant’s rights under this Article 33 are subject and
subordinate to the E2&3 Option only and to no other option or right of offer,
extension or renewal. Tenant may only exercise its option to lease any Expansion
Space as to a full floor only. Tenant may exercise its option to lease the
Expansion Space, by written notice (“Tenant’s Expansion Notice”) given to
Landlord no later than twelve (12) months prior to the applicable Expansion
Space Commencement Date and subject and subordinate to the E2&3 Option. If
Landlord does not receive Tenant’s Expansion Notice within the time period
described above (TIME BEING OF THE ESSENCE), the option granted to Tenant by
this Section 33.01 shall unconditionally lapse and be of no further force and
effect and subject to Article 34 below, Landlord shall be free to lease the
Expansion Space to any party it so wishes, upon any terms as Landlord, in its
sole discretion, may desire,. Notwithstanding the foregoing, if Tenant does not
elect to lease E13 pursuant to this Article 33, Landlord may lease E13 to a
third party without first complying with Article 34 hereof and Tenant’s Article
34 rights shall be subject and subordinate to Landlord’s right to renew or
extend the term of such lease of E13 to such third party, whether pursuant to
option or not. In the event that Landlord receives Tenant’s Expansion Notice
within the above-described period, Landlord shall lease said space to Tenant on
the terms and conditions set forth in Section 33.02.

Section 33.02 Any Expansion Space shall be leased to Tenant upon all the terms
and conditions of this Lease except that, effective as of the Expansion Space
Commencement Date: (i) the Fixed Rent for the applicable Expansion Space shall
be equal to one hundred percent (100%) of the fair market rent for the Expansion

 

103



--------------------------------------------------------------------------------

Space as of the date which is six (6) months prior to the applicable Expansion
Space Commencement Date taking into account all relevant factors prevailing as
of the commencement of the term of the Expansion Space (the “Expansion Fair
Market Rent”); and (ii) Base Year Operating Expenses shall be Operating Expenses
for the Operating Year ending December 31 of the calendar year in which the
applicable Expansion Space Commencement Date occurs and the Real Estate Tax Base
shall mean the Real Estate Taxes for the Tax Year ending June 30 (or other
applicable date) of the calendar year in which the applicable Expansion Space
Commencement Date shall occur. After Landlord receives Tenant’s Expansion Notice
in the time period set forth above, Landlord shall deliver to Tenant Landlord’s
determination of Expansion Fair Market Rent (“Landlord’s Expansion FMV Notice”)
on or before nine (9) months prior to the applicable Expansion Space
Commencement Date. If Tenant disputes Landlord’s determination of Expansion Fair
Market Rent, then within thirty (30) days after Tenant’s receipt of such
determination, Tenant shall notify Landlord of such dispute and include in such
notice Tenant’s determination of Expansion Fair Market Rent. Within twenty-five
(25) days of Landlord’s receipt of such notice from Tenant, failing an agreement
as to Expansion Fair Market Rent, Landlord and Tenant shall each appoint an
independent real estate appraiser and initiate the process provided for in
Article 32 of this Lease and such provision shall apply to the determination of
Expansion Fair Market Rent for the applicable Expansion Space. If Tenant shall
not respond to Landlord’s Expansion FMV Notice within the 30-day timeframe set
forth above, then Tenant’s failure to notify Landlord of acceptance or dispute
of Landlord’s determination of Expansion Fair Market Rent within five (5) days
(TIME BEING OF THE ESSENCE) after Tenant’s receipt from Landlord of a second
similar notice shall constitute an acceptance of Landlord’s determination.

Section 33.03 If any Expansion Space shall not be available for Tenant’s
occupancy on the applicable Expansion Space Commencement Date for any reason
beyond the control of Landlord, including the holding over of the prior tenant,
then Landlord and Tenant agree that the failure to have such Expansion Space
available for occupancy by Tenant shall in no way affect the validity of this
Lease or the inclusion of such Expansion Space in the Premises or the
obligations of Landlord or Tenant hereunder, nor shall the same be construed in
any way to extend the Term or impose any liability on Landlord, and for the
purpose of this Article 33, the Expansion Space Commencement Date shall be
deferred to and shall be the date such Expansion Space is delivered to Tenant
vacant, unleased and free of occupants and on not less than ten (10) days prior
written notice. The provisions of this Section

 

104



--------------------------------------------------------------------------------

33.03 are intended to constitute “an express provision to the contrary” within
the meaning of Section 223-a of the New York Real Property Law. Notwithstanding
anything contained herein to the contrary, including the giving of the Tenant
Expansion Notice, Tenant shall have the right to reject acceptance of any or all
of the Expansion Space if the same shall not be delivered within six (6) months
following the applicable Expansion Space Commencement Date and if Tenant so
rejects acceptance of the Expansion Premises, Tenant’s Expansion Notice will be
deemed null and void and of no further force and effect and Tenant shall have no
liability to Landlord for such the Expansion Premises or the rejection thereof.
Landlord shall pursue in a commercially reasonable manner remedies against any
holdover tenant.

Section 33.04 Tenant agrees to accept the Expansion Space in its condition and
state of repair existing as of the Expansion Space Commencement Date, damage by
Casualty and condemnation excepted, and understands and agrees that Landlord
shall not be required to perform any work, supply any materials, incur any
expense or provide any improvement allowance or free rent to Tenant to prepare
such space for Tenant’s occupancy.

Section 33.05 If the Fixed Rent for the Expansion Space is not determined by the
Expansion Space Commencement Date, then Tenant shall pay Fixed Rent at the rate
that is the average of the that which is set forth in Landlord’s Expansion FMV
Notice and that which is set forth in Tenant’s dispute notice until the
Expansion Fair Market Rent determination shall have occurred at which time there
shall be an equitable adjustment of the Fixed Rent payable for the Expansion
Space (taking into account the Fixed Rent previously paid by Tenant for the
Expansion Space).

ARTICLE 34

Right of First Offer

Section 34.01 (a) For purposes of this Lease, the “First Offer Space” shall mean
all or any portions of the rentable area on: (i) floors 2 through 6; and
(ii) E13 and the 18th floor of the Building that become available for lease
(subject to Section 34.07 hereof) during the Term. Landlord represents that the
leases covering the First Offer Space with their current expiration dates and
any extension, renewal or expansion options are as set forth on Exhibit L.

 

105



--------------------------------------------------------------------------------

(b) Provided this Lease has not been terminated and Tenant is not in monetary or
material, non-monetary default under the terms and conditions of this Lease
after notice and the expiration of applicable cure periods as of the date of the
giving of Tenant’s First Notice (as such term is defined) and as of the date of
the First Offer Space Inclusion Date (as such term is defined), then if Landlord
shall have First Offer Space available for leasing, then Landlord, before
offering such First Offer Space to any third party (subject to Section 34.07),
shall offer to Tenant the right to include such First Offer Space within the
Premises upon all the terms and conditions of this Lease, except that:

(A) the Fixed Rent with respect to such First Offer Space shall be at a rate
equal to 100% of the fair market rent for such First Offer Space taking into
account all relevant factors as of the First Offer Space Inclusion Date (First
Offer Fair Market Rent).

(B) Base Year Operating Expenses shall mean Operating Expenses for the Operating
Year ending December 31 of the calendar year in which the First Offer Space
Inclusion Date shall occur and the Real Estate Tax Base shall mean the Real
Estate Taxes for the Tax Year ending June 30 (or other applicable date) of the
year in which the First Offer Space Inclusion Date shall occur.

Such offer shall be made by Landlord to Tenant in a written notice (the “First
Offer Notice”), which offer shall designate the First Offer Space, the estimated
date that such space will be available for Tenant’s occupancy (the “Estimated
Inclusion Date”), and shall specify Landlord’s determination of the Fixed Rent
payable with respect to any such First Offer Space. The Estimated Inclusion Date
shall not be more than eighteen (18) months nor less than five (5) months from
the First Offer Notice, provided however, such five (5) month period shall be
reduced to one (1) month in the event the applicable First Offer Space becomes
available for lease due to an early termination of the lease (however caused)
covering such First Offer Space.

Section 34.02 (a) Tenant may unconditionally (but subject to Section 34.03)
accept the offer set forth in the First Offer Notice by delivering to Landlord
an acceptance (“Tenant’s First Notice”) of such offer within twenty
(20) business days after delivery by Landlord of the First Offer Notice to
Tenant. The First Offer Space designated in the First Offer Notice shall be
added to and included in the Premises on the date such First Offer Space shall
be delivered to Tenant vacant, unleased and free of occupants (“First Offer
Space Inclusion Date”). Time shall be of the essence with respect to the giving
of Tenant’s First Notice.

 

106



--------------------------------------------------------------------------------

(b) If Tenant does not accept the First Offer Notice by delivering to Landlord
Tenant’s First Notice within the time period set forth in Section 34.02(a),
Tenant shall be deemed to have unconditionally waived its rights under this
Article 34 with respect to the First Offer Space designated in Landlord’s First
Offer Notice, and Landlord shall at any and all times thereafter be entitled to
lease such First Offer Space designated in the First Offer Notice to others at
such rental and upon such terms and conditions as Landlord in its sole
discretion may desire, whether such rental is the same as that offered to Tenant
or more or less favorable.

Section 34.03 If any First Offer Space shall not be available for Tenant’s
occupancy on the Estimated Inclusion Date for any reason beyond the control of
Landlord, including the holding over of the prior tenant, then Landlord and
Tenant agree that the failure to have such First Offer Space available for
occupancy by Tenant shall in no way affect the validity of this Lease or the
inclusion of such First Offer Space in the Premises or the obligations of
Landlord or Tenant hereunder, nor shall the same be construed in any way to
extend the Term or impose any liability on Landlord, and for the purpose of this
Article 34, the First Offer Space Inclusion Date shall be deferred to and shall
be the date such First Offer Space is delivered to Tenant broom-clean and free
of any prior occupants’ personal property, vacant, unleased and free of
occupants or claims to occupancy. The provisions of this Section 34.03 are
intended to constitute “an express provision to the contrary” within the meaning
of Section 223-a of the New York Real Property Law. Notwithstanding anything
contained herein to the contrary, including the giving of Tenant’s First Notice,
Tenant shall have the right to reject acceptance of the any or all of the First
Offer Space if the same shall not be delivered within six (6) months following
the Estimated Inclusion Date and if Tenant so rejects acceptance of the First
Offer Space, Tenant’s First Notice will be deemed null and void and of no
further force and effect and Tenant shall have no liability to Landlord for such
First Offer Space or the rejection thereof. Landlord shall pursue in a
commercially reasonable manner remedies against any holdover tenant.

 

107



--------------------------------------------------------------------------------

Section 34.04 In the event that Tenant disputes the amount of the First Offer
Fair Market Rent specified in the First Offer Notice, then within forty-five
(45) days after Tenant’s receipt of the First Offer Notice, Tenant shall notify
Landlord of such dispute and include in such notice Tenant’s determination of
the First Offer Fair Market Rent. Within twenty-five (25) days after Landlord’s
receipt of such notice from Tenant, failing an agreement as to the First Offer
Fair Market Rent, Landlord and Tenant shall each appoint an independent real
estate appraiser or broker and initiate the process provided for in Article 32
of this Lease, and such provisions shall apply to the determination of First
Offer Fair Market Rent for the First Offer Space. If Tenant shall not respond to
the First Offer Notice within the 20-day timeframe set forth above, then
Tenant’s failure to notify Landlord of acceptance or dispute of Landlord’s
determination of First Offer Fair Market Rent within five (5) days (TIME BEING
OF THE ESSENCE) after Tenant’s receipt from Landlord of a second similar notice
shall constitute an acceptance of Landlord’s determination of the Fixed Rent set
forth in the First Offer Notice.

Section 34.05 Tenant agrees to accept the First Offer Space in its condition and
state of repair existing as of the First Offer Space Inclusion Date, damage by
Casualty and condemnation excepted, and understands and agrees that Landlord
shall not be required to perform any work, supply any materials, incur any
expense or provide any improvement allowance of free rent to prepare such space
for Tenant’s occupancy (which factors shall be taken into consideration in the
determination of First Offer Fair Market Rent).

Section 34.06 The termination of this Lease during the Term shall also terminate
and render void all of Tenant’s options or elections under this Article 34
whether or not the same shall have been exercised; and nothing contained in this
Article shall prevent Landlord from exercising any right or action granted to or
reserved by Landlord in this Lease to terminate this Lease. None of Tenant’s
options or elections set forth in this Article 34 may be severed from this Lease
or separately sold, assigned or transferred.

Section 34.07 Notwithstanding any language to the contrary contained in this
Article 34, the rights granted to Tenant hereunder shall be at all times subject
and subordinate to: (i) the rights of any existing tenant (or their affiliates
or successors or assigns) existing as of the date of this Lease if set forth on
Exhibit L; (ii) Landlord’s right to renew or extend the term of any leases
(whether pursuant to option or otherwise) of any tenants then existing in the
Building (except for the tenant occupying E13 as of the date of this Lease);
(iii) Landlord’s right to renew or extend the term of any lease with any tenant
which subsequently leases all or any portion of E13, whether pursuant to option
or not; and (iv) Landlord’s right to lease all or any portion of the 18th floor
of the Building to Kasowitz, Benson, Torres & Friedman LLP and to renew or
extend the term of such lease, whether pursuant to option or not.

 

108



--------------------------------------------------------------------------------

Section 34.08 If the Fixed Rent for the First Offer Space is not determined by
the First Offer Space Inclusion Date, then Tenant shall pay Fixed Rent at the
rate that is the average of the that which is set forth in Landlord’s First
Offer Notice and that which is set forth in Tenant’s dispute notice until the
First Offer Fair Market Rent determination shall have occurred at which time
there shall be an equitable adjustment of the Fixed Rent payable for the First
Offer Space (taking into account the Fixed Rent previously paid by Tenant for
the First Offer Space).

ARTICLE 35

Shaft Space

Section 35.01 Tenant shall have the right to use, during the Term at no cost to
Tenant, the Shaft Space described below (the “Shaft Space”). Tenant shall use
the Shaft Space solely for: (i) telecommunications cable to connect the Premises
to the telecommunications room on the basement level of the Building; and
(ii) to connect the Premises with the Roof Equipment (as defined in Article 36
hereof). The Shaft Space is and shall be contained within a reasonably direct
pathway running from the Premises to the Roof Equipment and from the 4th floor
of the Premises to the telecommunications room on the basement level of the
Building in locations as reasonably determined by Landlord and reasonably
acceptable to Tenant. Access to any conduit closets on each such floor shall, at
Landlord’s election, be restricted so that no entry to the closet will be
permitted unless Landlord’s designated contractor or other representative is
present (subject to Building rules and regulations, Landlord agreeing to make
such access available on 24 hours prior notice or less in the case of an
emergency). Landlord may require any installation of any conduits or any cable
in the Shaft Space or any connection of Tenant's cable or other lines to the
Premises to be performed by contractors selected by Tenant and approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding anything contained herein, use of the Shaft Space shall
be at no cost to Tenant; however, all reasonable charges of such running of
conduit, cable, installations, connections to and through the Shaft Space, as
applicable, and the ongoing use and maintenance of such items shall be at
Tenant's sole cost and expense. The provisions of Section 2.01(c) shall apply to
the Shaft Space. Tenant shall pay to Landlord, within thirty (30) days after
demand, any charges

 

109



--------------------------------------------------------------------------------

(as set forth on Exhibit I) for any of Landlord’s personnel required in
connection with Tenant’s use of or access to the Shaft Space. Any use by Tenant
under this Article 35 of the Shaft Space and cable, connecting lines or conduit
shall comply with all applicable legal or insurance requirements, the other
provisions of this Lease, and such Building Standard rules and regulations as
are adopted by Landlord from time to time, and shall not interfere with the
operation of the Building or with the use by any other tenant of the Building or
such tenant’s premises or the common areas of the Building. All required
cabling, connecting lines or conduit shall be installed out of sight. Prior to
any installation of cable, connecting lines or conduit in the Shaft Space,
Tenant shall obtain Landlord's written approval as set forth in Section 5.01(e)
of this Lease as if the Shaft Space were part of the Premises. In no event may
any conduit, cabling or connecting lines be run to any other service provider or
any other tenant or occupant of the Building, unless expressly consented to in
writing by Landlord. Landlord hereby agrees that: (i) Tenant shall have the
right to install up to four (4) two-inch (2”) conduits from each of the
Building’s two (2) points of entry in diverse risers to the 4th floor portion of
the Premises within the Shaft Space (eight (8) total), (ii) from the 4th floor
of the Premises to the 7th floor of the Premises, Tenant shall have the right to
install in the Shaft Space two (2) 2” conduits in one pathway and three (3) 2”
conduits in another pathway, and (iii) from the 11th floor of the Premises to
the Building’s roof, Tenant shall have the right to install one (1) 2” conduit
in one pathway, all such installations and the use and maintenance of such
conduits subject to the provisions of this Article 35.

Section 35.02 Except as expressly provided otherwise herein, Tenant’s
obligations and Landlord’s rights under this Lease for the protection of the
Building, the Underlying Indemnitees, and third parties, including, without
limitation, Tenant's obligations regarding maintenance, repairs (subject to
Tenant being afforded reasonable access), mechanic liens, insurance,
indemnification, reasonable attorney fees and costs of suit, shall apply in the
same fashion with respect to the use of the Shaft Space and the cable,
connecting lines or conduit described in this Article 35 as they do with respect
to the use of the rest of the Premises.

 

110



--------------------------------------------------------------------------------

ARTICLE 36

Roof Equipment

Section 36.01 Landlord understands that Tenant will require: (i) communications
services in connection with the operation of Tenant’s business which would
necessitate the construction, installation, operation and use by Tenant of a
communication microwave dish or antenna, together with related equipment,
mountings and supports (collectively, the “Antenna”); and (ii) the use of other
equipment necessary for Tenant’s operations within the Premises
(“Infrastructure”), all on the roof of the Building, together with access (by
means of one (1 two-inch (2”) conduit to be installed in accordance with the
provisions of this Article 26) between the Roof and the Premises, subject to
Building rules and regulations. The Antenna and the Infrastructure are
collectively referred to herein as the, “Roof Equipment”. Landlord will make
available to Tenant roof space for the Roof Equipment in locations as reasonably
determined by Landlord and reasonably acceptable to Tenant. Landlord shall not
be obligated to provide any roof space for any Roof Equipment to the extent the
amount of Roof Space required would be detrimental (in Landlord’s sole but
reasonable discretion) to the Building’s structure and its systems. The
electricity used by the Roof Equipment shall be measured by a separate meter,
the cost of which electricity shall be borne by Tenant. All Roof Equipment shall
be subject to Landlord’s approval and the location of the required pathways for
the Roof Equipment will be subject to Landlord’s approval, such approvals not to
be unreasonably withheld, conditioned or delayed. In connection therewith,
Landlord will make available to Tenant non-exclusive access (subject to Building
rules and regulations) to the roof for the construction, installation,
maintenance, repair, operation and use of the Roof Equipment. The installation
of the Roof Equipment shall constitute a Tenant’s Change and shall be performed
in accordance with and subject to the provisions of this Lease and the Roof
Equipment shall for all purposes remain Tenant’s property. All of the provisions
of this Lease with respect to Tenant’s obligations hereunder shall apply to the
installation, use and maintenance of the Roof Equipment, including without
limitation, provisions relating to Tenant’s Changes, compliance with all legal
requirements and the Building rules and regulations and insurance, indemnity,
repair, replacement and maintenance obligations. Without limiting the foregoing,
if the installation of the Roof Equipment requires any other Tenant’s Changes in
compliance with any applicable Requirements, then such Tenant’s Changes shall be
performed by Tenant at its sole expense.

Section 36.02 It is expressly understood that Landlord retains the right to use
the roof for any purpose whatsoever provided that Tenant shall have reasonable
access to (subject to Building rules and regulations) and Landlord shall not
adversely interfere with the use or functioning of the Roof Equipment.

 

111



--------------------------------------------------------------------------------

Section 36.03 Tenant’s use of the Roof Equipment shall not adversely affect
(except to an immaterial extent) any other tenant of the Building or any persons
or entities in the vicinity of the Building, or damage to or interference with
the Building systems or common areas or roof of the Building which is not
mitigated by Tenant to Landlord’s reasonable satisfaction. Tenant shall, at its
sole expense, eliminate any such interference by either modifying the Roof
Equipment or relocating the Roof Equipment to another roof location (which
location shall be determined by Landlord and reasonably acceptable to Tenant).
Landlord shall use commercially reasonable efforts to enforce any agreements
with other entities having equipment on the Roof so as to prevent/minimize any
adverse effect on Tenant’s Roof Equipment. Landlord, at Landlord’s sole expense,
shall have the right to relocate the Roof Equipment to other locations on the
roof subject to Tenant’s consent which shall not be unreasonably withheld,
conditioned or delayed, provided in no event shall such relocations cause
disruption to Tenant’s business unless such disruption is mitigated to Tenant’s
reasonable satisfaction.

Section 36.04 Landlord shall not have any obligations with respect to the Roof
Equipment or compliance with applicable Requirements(all such compliance with
applicable Requirements pertaining thereto being Tenant’s sole responsibility
and Tenant’s sole expense) nor shall Landlord be responsible for any damage that
may be caused to the Roof Equipment by any other tenant in the Building.

Section 36.05 Tenant, at Tenant’s sole cost and expense, shall maintain, repair
and/or replace the Roof Equipment in good condition as Landlord shall reasonably
determine and shall install such support structures, waterproofing, lightning
rods or air terminals on or about the Roof Equipment as Landlord may reasonably
require in accordance with standard practice for the installation of the Roof
Equipment.

Section 36.06 Landlord shall continue to be obligated to maintain the roof and
setbacks of the Building, provided however, Tenant shall be responsible for any
roof maintenance required, and for any damage caused by, the Roof Equipment or
Tenant’s negligence, wrongful acts or omissions (where this Lease or applicable
Requirements imposes a duty to act.

 

112



--------------------------------------------------------------------------------

ARTICLE 37

Tenant’s Cafeteria

Section 37.01 Subject to Section 5.01(e) of this Lease, Landlord will permit
Tenant and Tenant shall have the right exercisable in Tenant’s sole discretion
and at Tenant’s sole cost and expense, to construct a full cooking cafeteria and
private dining areas (collectively, “cafeteria”) within the Premises in a
location reasonably approved by Landlord and to install in the Premises (and for
gas or electric service to such cafeteria and the exhaust from such cafeteria to
the Building’s 7th Floor roof, as necessary, appropriate portions of the
Building’s core designated by Landlord) the required electrical, gas, plumbing,
mechanical, exhaust, ventilation and drainage lines or systems necessary
thereto, subject to: (a) Landlord’s approval of the plans and specifications
therefor, which shall not be unreasonably withheld, conditioned or delayed; and
(b) Tenant’s compliance (including, without limitation, obtaining all required
legal permits or similar approvals) with all applicable Requirements or
insurance requirements that may be necessary as a result of the use of the
cafeteria. Tenant shall pay for all utilities consumed in connection with its
use of the cafeteria either directly to the utility company or if such utility
is supplied by Landlord, to Landlord as additional rent within thirty (30) days
after billing, provided any utilities supplied by Landlord shall be measured by
separate meters and except for electrical energy as provided in Section 24.01
hereof, shall be at Landlord’s out-of-pocket cost without profit or mark up. The
cafeteria shall be for the use of only the employees or guests of Tenant. Tenant
shall have the right to construct a cafeteria in accordance with the provisions
of this Article 37 only if it notifies Landlord that it will construct the
cafeteria and otherwise comply with the provisions of this Article 37 including,
without limitation, making the installations required in this Article 37 as part
of Tenant’s Changes.

Section 37.02 If the use of the Premises, as permitted by Section 37.01 hereof,
requires an amendment to the Certificate of Occupancy covering the Building,
Tenant, at its sole cost and expense, shall obtain such amendment to the
Certificate of Occupancy covering the Building, subject to the provisions of
Section 3.04 hereof. Landlord shall cooperate with Tenant, at no cost to
Landlord, with any such amendments sought by Tenant.

Section 37.03 (a) Tenant shall not have the right to sell beer, wines, liquors
or other forms of alcoholic beverages in or from the cafeteria, but may permit
the consumption of alcoholic beverages within the Premises only in compliance
with all applicable Requirements and the other provisions of this Lease.

 

113



--------------------------------------------------------------------------------

(b) Tenant hereby covenants and agrees that the business operations to be
conducted by Tenant in the cafeteria will conform with the standards of practice
that are customary for first-class cafeterias located in Comparable Buildings.

(c) Tenant may cause the cafeteria to be operated by a reputable third party
cafeteria operator subject to Landlord’s reasonable approval.

(d) Tenant shall pay all costs and fees including license fees and royalties
required to be paid to applicable third parties for any live or recorded
entertainment or other sound reproduction for transmission within the cafeteria
or elsewhere in the Premises. Tenant’s use of the cafeteria with respect to the
emanation of Noise from the Premises shall be subject to the provisions of
Section 3.02(b) above.

(e) Tenant shall have all deliveries and servicing of the cafeteria performed at
times and in a manner so as not to disturb or inconvenience by more than an
immaterial amount in the operation of the Building or any other tenants of the
Building in a manner not customary for Comparable Buildings or interfere with
ingress or egress to the Building or any portion thereof. All such deliveries
and servicing shall be performed in accordance with and subject to the
applicable terms hereof and Tenant shall pay Landlord for any actual,
out-of-pocket overtime costs incurred by Landlord in connection with such
deliveries and servicing as additional rent within thirty (30) days after
billing. All delivery trucks or other vehicles servicing the cafeteria shall
park or stand only in accordance with Landlord's directives near the Building’s
loading dock which directives shall equally apply to all tenants in the
Building.

(f) Tenant covenants and agrees at its own sole cost and expense: (i) to keep
and maintain in good order, condition and repair, ventilating equipment in the
cafeteria which shall at all times be of adequate size and power to eliminate
and remove all smoke, odors and fumes from the cafeteria, the Building, the
adjacent plaza and the areas in the immediate vicinity of the Building; and
(ii) to keep the cafeteria at all times in a state of cleanliness reasonably
acceptable to Landlord and do such cleaning as Landlord reasonably deems
necessary or desirable. Landlord shall not unreasonably withhold, condition or
delay its consent to Tenant’s installation (as part of Tenant’s Changes and at
Tenant’ sole expense) of louvers equipped with odor filters on the western

 

114



--------------------------------------------------------------------------------

façade of the Building in locations and in number reasonably determined by
Landlord. Tenant will use reasonable efforts to minimize the number of louvers
used and shall install such louvers in such a manner as to avoid
“checkerboarding”. Notwithstanding anything in this Lease or in Exhibit F to the
contrary, pantry exhaust fans are permitted to exhaust into the plenum. Landlord
shall not unreasonably withhold, condition or delay its consent to Tenant’s
installation (as part of Tenant’s Changes and at Tenant’s sole expense) of an
air conditioning unit on the 7th Floor roof and Tenant shall, at its sole
expense, be responsible for any screening for such air conditioning unit and
also be responsible for any noise resulting the use of such unit.

(g) Tenant shall, at Tenant’s own sole cost and expense, arrange for the removal
of and shall cause to be removed all garbage, refuse and rubbish (hereinafter
collectively referred to as “Rubbish”) from the cafeteria. All such Rubbish
shall be kept in clean sanitary containers, which containers must be kept
covered until emptied into the removal vehicle. Any “wet” Rubbish shall be
stored in a refrigerated container in the cafeteria until a Rubbish removal
truck comes to the Building’s loading dock to haul the same away, at which time
such “wet” Rubbish shall be taken down one of the Building’s freight elevators
to such Rubbish removal truck by as sanitary a condition as possible. In the
event of any default by Tenant in removing or causing to be removed such
Rubbish, Landlord may, but shall be under no obligation to, without notice or
demand upon Tenant, cause such Rubbish to be removed and pay for the same, and
in the event Landlord so elects, the cost thereof shall become due and payable
and collectible as additional rent from Tenant within thirty (30) days after
demand by Landlord.

(h) Tenant shall, at its own sole cost and expense, keep the cafeteria free from
cockroaches, rats, mice and other vermin and insects, and shall if and when
requested by Landlord, contract with a competent insect, rodent or vermin
exterminating company for such purpose.

(i) Tenant shall, at its own sole cost and expense, install a grease trap in the
main soil line servicing the cafeteria and shall, at all times, keep and
maintain such grease trap in good order, condition and repair. Tenant shall at
all times, at Tenant’s own sole cost and expense, keep and maintain all drain,
waste and sewer pipes and lines which service the cafeteria, and the connections
of such pipes and lines with the mains free from grease and other obstructions.

 

115



--------------------------------------------------------------------------------

(j) All removal of Rubbish from the cafeteria shall be done between the hours of
6:00 PM and 11:00 PM (exclusive of holidays). If any of these activities are
conducted at other times than as prescribed above, Tenant shall pay Landlord
within thirty (30) days after demand and as additional rent, Landlord’s charges
as specified on Exhibit I.

ARTICLE 38

Tenant’s Signage/Lobby Desk

Section 38.01 Tenant, in compliance with all applicable provisions hereof,
shall, at Tenant’s sole expense install plaques containing names and logos of
Tenant on all four (4) sides of the existing monument sign (the “Monument Sign”)
on the plaza in front of the Building on Broadway in accordance with the
specifications contained and as shown on Exhibit M attached hereto (“Tenant’s
Monument Signage”). With respect to the Broadway side of the Monument Sign (on
which four (4) plaques shall be allowed, but only two (2) plaques on the other
three (3) sides of the Monument Sign), Tenant’s Monument Signage shall appear on
the top position (above the existing Showtime signage). With respect to the
other three (3) sides of the Monument Sign, Tenant’s Monument Signage shall
appear on the top position. Notwithstanding anything to the contrary in the
foregoing, any tenant, either existing (with the exception of Allianz) or
future, leasing greater rentable area in the Building than Tenant shall have the
right to have its signage appear on top of Tenant’s Monument Signage on each of
the four (4) sides of the Monument Sign. Tenant’s Monument Signage shall not be
the exclusive signage on the Monument Sign. Landlord hereby approves Tenant’s
Monument Signage and the specifications therefor as shown on Exhibit M. Landlord
shall not unreasonably withhold its consent to any modifications to Tenant’s
Monument Signage. In the event that the plaza of the Building is renovated,
redesigned, altered or the like in a manner that requires the removal of the
monument sign, then Landlord shall provide alternate name signage, at Landlord’s
expense, to Tenant elsewhere in front of the Building and Landlord shall use
reasonable efforts to maintain the prominence of Tenant’s Monument Signage in
terms of location, size and design.

Section 38.02 Tenant, in compliance with all applicable provisions hereof,
shall, at Tenant’s sole expense install Tenant’s name on a plaque sign on one of
the columns on either side of the 50th Street entrance to the Building
(“Tenant’s 50th Street Signage”) in accordance with the specifications contained
and as shown on Exhibit N attached hereto. Tenant shall have the exclusive

 

116



--------------------------------------------------------------------------------

right to place signage on such column chosen. Landlord hereby approves Tenant’s
50th Street Signage and the specifications therefor shown on Exhibit N. In the
event that the Building is renovated, redesigned, altered or the like in a
manner that requires the removal of this sign, then Landlord shall provide
alternate name signage, at Landlord’s expense, to Tenant elsewhere adjacent to
the 50th Street entrance of the Building and Landlord shall use reasonable
efforts to maintain the prominence of Tenant’s 50th Street Signage in terms of
location, size and design.

Section 38.03 Subject to compliance with all legal or insurance requirements and
the provisions of Section 5.01(e) of this Lease, Tenant may install, at Tenant’s
sole cost and expense: (i) signage identifying Tenant on each full floor in
which Tenant is in occupancy; and (ii) one (1) sign identifying Tenant on each
multi-tenanted floor in which Tenant is in occupancy, the location, size, design
and appearance of any such signs on multi-tenanted floors shall be as reasonably
approved by Landlord. Tenant, at its cost and expense, shall maintain, repair
and replace such signs under this Section 38.03 in compliance with all
applicable Requirements and such standards for the Building as Landlord in its
reasonable discretion may determine.

Section 38.04 Landlord shall, at Tenant’s sole expense (which expense shall be
reimbursed to Landlord within thirty (30) days after Landlord’s delivery to
Tenant of reasonable documentation supporting such expense) create a position at
or near the existing 50th Street lobby desk for Tenant’s security guard (which
creation may include the relocation of Landlord’s equipment existing on or at
the 50th Street lobby desk and such actual and out-of-pocket relocation costs
shall also be at Tenant’s sole expense to be reimbursed as set forth above).
Tenant shall have the right to maintain a security guard at the created position
at or near the 50th Street lobby desk with all equipment required to screen
access to the Premises by employees and invitees of Tenant by means consistent
with Landlord’s procedures for the Building and in furtherance thereof, Tenant
shall have the right, at Tenant’ sole expense, to place a personal computer and
appropriate identifying signage, which signage may include a reasonable number
of the names of Tenant’s Affiliates (subject to Landlord’s reasonable approval)
at such desk. Tenant’s security guard shall be responsible for identifying to
the Building representatives those employees and invitees of Tenant who are to
be granted access to the Building in accordance with Landlord’s requirements,
including, if required by Landlord, the issuance of appropriate identification
cards. Tenant shall be responsible for the acts or omissions (where this Lease
or applicable law imposes a duty to act) of such

 

117



--------------------------------------------------------------------------------

security guard and at all times, such security guard shall be neatly and
properly attired in a uniform reasonably approved by Landlord which may, in any
event, be adorned with the logo of Tenant and such security guard shall have the
appearance and conduct himself or herself in a manner consistent with a lobby
desk attendant in a Comparable Building; if such restrictions are violated,
Landlord shall provide Tenant with notice providing reasonable detail of such
violation and if such violation is not cured within two (2) business days after
the giving of such notice, Landlord may require such security guard to leave the
lobby station until rectified, in each case, in Landlord’s reasonable
determination. Subject to the immediately preceding sentence, at Tenant’s
election, Tenant may have such security guard at the lobby desk twenty-four
(24) hours per day, seven (7) days per week. Tenant shall pay for the salary and
other benefits of such security guard and the security guard shall be compatible
with Landlord’s union employees in the Building. No such security guard shall be
armed.

Section 38.05 Upon the Expiration Date or sooner termination of this Lease,
Landlord may by notice to Tenant irrevocably terminate all Tenant’s
signage/lobby desk rights pursuant to this Article 38 and Landlord shall
thereupon remove all the signs permitted under this Article 38.

Section 38.06 No signage/lobby desk rights under this Article 38 may be
separately assigned by Tenant.

Section 38.07 All work to be provided by Landlord in connection with Article 38
shall be completed prior to August 1, 2014. In consideration of Tenant’s plaque
sign and lobby desk rights set forth in Sections 38.02 and 38.04 hereof,
respectively, Tenant shall pay Landlord, commencing as of August 1, 2014 and
throughout the Lease term, as additional rent, the sum of $50,000.00 per annum
payable in equal monthly installments of $4,166.67, together with Tenant’s
payments to Landlord of Fixed Rent.

ARTICLE 39

Cellar 2 Space

Section 39.01 Tenant shall have the option, exercisable by written notice to
Landlord on or before December 1, 2013 (TIME BEING OF THE ESSENCE), to lease up
to 15,000 square feet of storage space on the Cellar 2 level of the Building
within the area shown hatched on the rental plan annexed hereto as Exhibit A in
areas

 

118



--------------------------------------------------------------------------------

mutually agreed upon by Landlord and Tenant (collectively, the “Cellar 2
Space”). If Tenant fails to deliver such notice within the time period set forth
above, Tenant’s right to lease the Cellar 2 Space shall be deemed null and void.
The Fixed Rent for the Cellar 2 Space shall consist of the following: (i) $25.00
per square foot for years 1-5 commencing on August 1, 2014; (ii) $27.50 per
square foot for years 6-10; and (iii) $30.50 per square foot for the balance of
the Term. Tenant shall also be responsible for the payment of its Tax Payment
with respect to the Cellar 2 Space.

Section 39.02 The Cellar 2 Space shall be delivered to Tenant on the Term
Commencement Date as part of the Premises in its “as-is” physical condition,
except for any required demising walls and for fire alarm connections. The
Cellar 2 Space shall be separately submetered for electricity and delivered with
such meter or meters installed at Landlord’s expense. Tenant shall pay Landlord
for such submetered electricity on the same basis as electricity that is charged
for the Premises.

Section 39.03 Tenant shall use the Cellar 2 Space for storage, mailroom,
messenger, copy center and purposes ancillary to the aforesaid only, and shall
have access to the Cellar 2 Space on the same basis, on the same days and at the
same hours as the Premises. All terms of this Lease applicable to the Premises
shall apply also to the Cellar 2 Space; provided, however, that: (a) Landlord
shall not be required to provide any services with respect thereto and there are
core bathrooms in the Cellar 2 Space (except electricity, base Building HVAC
during Business Hours (and Landlord will provide HVAC from 6:00 PM until 7:00 PM
Monday through Friday, except holidays, at the rate of $300.00 per hour and
Tenant may obtain HVAC on Saturdays, Sundays and holidays (as such term is
defined in Section 17.01 hereof) at the rate of $300.00 per hour in four
(4) hour minimum blocks), ventilation, condenser water and a condenser water
tap; provided, however that and any condenser water made available to the Cellar
2 Space shall be paid for by Tenant in accordance with Section 17.09 of this
Lease); and (b) Tenant shall not be entitled to any work to the Cellar 2 Space
by Landlord, provided however, Landlord shall, in accordance with the
disbursement procedures applicable to Tenant’s Allowance, reimburse Tenant for
improvement work to the Cellar 2 Space in the amount of $39.68 per square foot
of the Cellar 2 Space.

Section 39.04 Promptly after Tenant’s exercise of its option to lease the Cellar
2 Space, Landlord and Tenant shall enter into an amendment to this Lease
memorializing Tenant’s leasing of the Cellar 2 Space.

 

119



--------------------------------------------------------------------------------

ARTICLE 40

Tenant’s Rights

Section 40.01 Notwithstanding anything in this Lease to the contrary, the
following rights of Tenant shall only be applicable if both: (a) WMG ACQUISITION
CORP. or its permitted Affiliates or Successor Entity is Tenant under this
Lease; and (b) Tenant is then occupying for the conduct of its business at least
four (4) full floors of the Premises: (i) Tenant’s right to use the wall on the
7th floor setback and the plaza area in front of the Building pursuant to
Section 1.01(d)(ii) of this Lease; (ii) Tenant’s rights to Monument and 50th
Street signage and use of the lobby desk pursuant to Sections 38.01, 38.02 and
38.04 of this Lease; (iii) Tenant’s Expansion Option pursuant to Article 33 of
this Lease; and (iv) Tenant’s Right of First Offer pursuant to Article 34 of
this Lease.

ARTICLE 41

Quiet Enjoyment

Section 41.01 Landlord covenants that if and so long as this Lease shall be in
full force and effect, Tenant shall quietly enjoy the Premises without hindrance
or molestation by Landlord or by any other person lawfully claiming the same,
subject to the covenants, agreements, terms, provisions and conditions of this
Lease and to the ground leases and/or underlying leases and/or mortgages to
which this Lease is subject and subordinate, as hereinbefore set forth.

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

PARAMOUNT GROUP, INC., as Agent for

PGREF I 1633 BROADWAY TOWER, L.P. (Landlord) By:  

/s/ Jolanta K. Bott

  Jolanta K. Bott   Senior Vice President WMG ACQUISITION CORP. (Tenant) By:  

/s/ Brian Roberts

  Name: Brian Roberts   Title: EVP & CFO

 

121



--------------------------------------------------------------------------------

RULES AND REGULATIONS

1. The sidewalks, driveways, entrances, passages, courts, lobbies, esplanade
areas, plazas, elevators, vestibules, stairways, corridors or halls shall not be
obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from the Premises and, except in connection with
events in the plaza as permitted pursuant to Section 1.01(d)(ii)(z) of the
Lease, or as otherwise permitted pursuant to the Lease, Tenant shall not permit
any of its employees, agents or invitees to congregate in or otherwise interfere
with the use and enjoyment of any of said areas. Fire exits and stairways are to
be used for emergency purposes only. No doormat of any kind whatsoever shall be
placed or left in any public hall or outside any entry door of the Premises.

2. No awnings or other projections shall be attached to the outside walls of the
Building, except with respect to the wall on the 7th floor setback facing the
7th Floor Terrace as permitted pursuant to Section 1.01(d)(ii)(y) of the Lease.
Notwithstanding the foregoing, nothing shall be done to the wall on the 7th
floor setback that would compromise the structural integrity of such wall. No
curtains, blinds, shades or screens shall be attached to or hung, in, or used in
connection with any window of the Premises, without the prior written consent of
Landlord which consent shall not be unreasonably withheld. Such curtains,
blinds, shades or screens must be of a quality, type, design and color and
attached in the manner reasonably approved by Landlord.

3. Without limiting Tenant’s rights with respect to the wall (but subject to the
provisions of the second sentence of rule 2 above) on the 7th floor setback
facing the 7th Floor Terrace as permitted pursuant to Section 1.01(d)(ii)(y) of
the Lease, no sign, insignia, advertisement, lettering, notice or other object
shall be exhibited, inscribed, painted or affixed by any tenant on any part of
the outside of the Premises or the Building without the prior written consent of
Landlord (which consent, with respect to the Premises, shall not unreasonably
withheld or delayed). In the event of the violation of the foregoing by any
tenant, Landlord may remove the same without any liability, and may charge the
expense incurred in such removal to the tenant or tenants violating this rule.
Lettering on elevator cabs and any Building directory shall, if and when
approved by Landlord, be inscribed, painted or affixed for each tenant by
Landlord at the expense of such tenant, and shall be of a size, color and style
acceptable to Landlord, provided that on multi-tenanted floors, Landlord shall
have approval rights over lettering on doors visible from outside the Premises.

 

RR-1



--------------------------------------------------------------------------------

4. No bottles, parcels, or other articles be placed on the window sills or on
the peripheral air conditioning enclosures.

5. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in multi-tenanted halls,
corridors or vestibules.

6. The water and wash closets and other plumbing fixtures and the HVAC vents or
registers and other HVAC fixtures shall not be used for any purposes other than
those for which they were designed or constructed, and no sweepings, rubbish,
rags, acids, vapors or other substances shall be thrown or deposited therein or
upon any adjoining buildings or land or the street. All damages resulting from
any violation of the foregoing shall be borne by the tenant who, or whose
servants, employees, agents, visitors or licensees shall have, caused the same.
Except as provided for in the Lease, any cuspidors or containers or receptacles
used as such in the Premises, or for garbage or similar refuse, shall be
emptied, cared for and cleaned by and at the expense of Tenant.

7. Except as set forth in Article 5, Tenant shall not mark, paint, drill into,
or in any way deface, any part of the Building. No boring, cutting or stringing
of wires shall be permitted, except with the prior written reasonable consent of
Landlord, and as Landlord may direct. No telephone or other telecommunication
wires or instruments shall be introduced into the Building outside of the
Premises by any Tenant except as reasonably approved by Landlord without any
Landlord supervisory fee.

8. No motorized vehicles, animals, fish or birds of any kind shall be brought
into or kept in or about the Premises. Tenant and only its employees may bring
bicycles into the Building only if they comply with the New York City LL-52
Bicycle Access to Office Buildings Law and the Bicycle Access Rules and
Regulations for the Building.

9. No unreasonable Noise shall disturb other tenants of the Building subject to
the provisions of Section 3.02(b) of the Lease. Nothing shall be done or
permitted in the Premises by any tenant that would impair or interfere with the
use or enjoyment by any other tenant of any other space in the Building except
to a minimum extent.

 

RR-2



--------------------------------------------------------------------------------

10. No tenant, nor any tenant’s servants, employees, agents, visitors or
licensees, shall at any time bring or keep upon the Premises any inflammable,
combustible or explosive fluid, chemical or substance, except as set forth in
Section 5.01(l) of the Lease. Nothing shall be done in the Premises which shall
in Landlord’s reasonable judgment interfere with or impair any of the Building’s
equipment or systems.

11. Any locks or bolts of any kind which shall not be operable by the Grand
Master Key for the Building shall not be placed upon any of the doors or windows
by any tenant, nor shall any changes be made in locks or the mechanism thereof
which shall make such locks inoperable by said Grand Master Key. Each tenant
shall, upon the termination of its tenancy, turn over to Landlord all keys of
stores, offices and toilet rooms, either furnished to, or otherwise procured by,
such tenant, and in the event of the loss of any keys furnished by Landlord,
such tenant shall pay to Landlord the cost thereof. Landlord shall be afforded,
upon its demand, prompt access to all machines, mechanical and/or utility rooms
located within the Premises along with all keys for any locks for such rooms.

12. All removals, or the carrying in, out of or within the Building of any
safes, freight, furniture, large boxes, crates, carts or other devices used to
distribute same or any other large object or matter of any description must take
place during such hours and in such elevators and through such Building
entrances as Landlord or its agent may determine from time to time which may
involve overtime work for Landlord’s employees or agents for which Tenant shall
reimburse Landlord. Landlord reserves the right to inspect all objects and
matter to be brought into the Building and to exclude from the Building all
objects and matter which violate any of these Rules and Regulations or the Lease
of which these Rules and Regulations are a part. No messengers or couriers shall
be permitted in any portion of the Building except as designated by Landlord.
Landlord may require any person leaving the Building with any package or other
object or matter to submit a pass, listing such package or object or matter,
from the tenant from whose Premises the package or object or matter is being
removed, but the establishment and enforcement of such requirement shall not
impose any responsibility on Landlord for the protection of any tenant against
the removal of property from the Premises of such tenant. Landlord shall in no
way be liable to any tenant for damages or loss arising from the admission,
exclusion or ejection of any person to or from the Premises or the Building
under the provisions of this Rule 12 or of Rule 16 hereof.

 

RR-3



--------------------------------------------------------------------------------

13. Tenant shall not occupy or permit any portion of the Premises to be occupied
as an office for a public stenographer or public typist, or for the possession,
storage, manufacture, or sale of liquor (except for its own consumption in
accordance with Article 36 of the Lease), narcotics, dope, tobacco in any form,
or as a barber, beauty or manicure shop, or as a school, or as a hiring or
employment agency. Tenant shall not use the Premises or any part thereof, or
permit the Premises or any part thereof to be used for manufacturing or for the
sale at retail or auction of merchandise, goods or property of any kind, except
for UCC sales or similar activities in Tenant’s ordinary course of business.

14. No tenant shall obtain, purchase or accept for use in the Premises ice,
drinking water, food, coffee cart, beverage, towel, barbering, bootblacking,
cleaning, floor polishing or other similar services from any persons except at
such hours (provided such services are available to Tenant twenty-four
(24) hours a day, seven (7) days per week), in such places within the Premises,
and under such regulations, as may be fixed by Landlord. It is expressly
understood that Landlord assumes no responsibility for the acts, omissions,
misconduct or other activities of the purveyors of such services unless due to
the sole negligence of Landlord or its agents, employees, officers or partners.

15. Tenant is prohibited from causing any advertising of whatsoever nature that
specifically disparages the Building.

16. Landlord reserves the right to exclude from the Building during hours other
than Business Hours (as defined in the foregoing Lease) all persons connected
with or calling upon tenant who do not present a pass to the Building signed by
tenant. Landlord also reserves the right to exclude from the Building at any
time any person whose presence in the Building shall in Landlord’s sole judgment
be a detriment to the safety or interest of the Building. Tenant shall furnish
Landlord with a facsimile of such pass. All persons entering and/or leaving the
Building during hours other than Business Hours may be required to sign a
register. Tenant shall be responsible for all persons to whom it issues any such
pass and shall be liable to Landlord for all acts or omissions of such persons.

17. Intentionally deleted.

18. Tenant shall, at tenant’s expense, provide artificial light and electric
energy for the employees of Landlord and/or Landlord’s contractors while doing
janitor service or other cleaning in the Premises and while making routine
repairs or alterations in the Premises. Landlord shall be responsible for
insuring that all lights are turned out upon completion of the daily janitor
service work, provided in accordance with Exhibit D of the Lease.

 

RR-4



--------------------------------------------------------------------------------

19. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

20. The requirements of tenants will be attended to only upon application at the
office of the Building, except as otherwise provided in this Lease. Employees of
Landlord shall not perform any work or do anything outside of their regular
duties, unless under special instructions from Landlord.

21. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

22. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by any others, in the moving or delivery or
receipt of safes, freight, furniture, packages, boxes, crates, paper, office
material, or any other matter or thing, any hand trucks except those equipped
with rubber tires, side guards and such other safeguards as Landlord shall
require. No hand trucks shall be used in any passenger elevators.

23. Tenant shall not cause or permit any odors of cooking or other processes or
any unusual or objectionable odors to emanate from the Premises which would
annoy other tenants or create a public or private nuisance. No cooking (except
small scale microwaving) shall be done in the Premises except as is expressly
permitted in the foregoing Lease. This rule is subject to Article 36 of the
Lease.

24. All paneling, doors, trim or other wood products not considered furniture
shall be of fire-retardant materials and certification of the materials’
fire-retardant characteristics shall be submitted to and approved by Landlord
which approval shall not be unreasonably withheld, and such materials shall be
installed in a manner approved by Landlord.

25. All contractors rendering any service to Tenant shall be referred to
Landlord for approval (except as set forth on Exhibit E) to performing such
services which approval shall not be unreasonably withheld. This applies to all
work performed in the Building of whatsoever nature. Tenant shall use only the
freight or service elevator for all deliveries and only at hours prescribed by
Landlord. Bulky materials (as reasonably determined by Landlord) may not be
delivered during Business Hours but only thereafter.

 

RR-5



--------------------------------------------------------------------------------

Tenant’s contractors working in the Building must enter or exit only by way of
the freight or service elevator. Any work performed by Tenant’s contractors
during non-business days or during non-business hours will necessitate the use
of the freight or service elevator (with operator), a security guard and a
stand-by engineer, the cost of which Tenant agrees to pay Landlord unless such
person is regularly employed at the Building during the time in question.

26. Tenant shall not at any time directly or indirectly employ, permit the
employment of, or contract for any service provider, contractor, mechanic or
laborer in the Premises, whether in connection with any alteration or otherwise,
if such employment or contract will interfere or conflict with any other service
provider, contractor, mechanic or laborer engaged in the construction,
maintenance or operation of the Building, or any part thereof, by Landlord. Upon
Landlord’s demand, Tenant shall take all reasonable measures to cause all of its
service providers, contractors, mechanics or laborers causing such interference
or conflict to leave the Building promptly, or shall take whatever reasonable
action is requested by Landlord to end such conflict. Notwithstanding anything
to the contrary in these Rules and Regulations, (i) in any case in which
Landlord’s approval is required, such approval shall not be unreasonably
withheld, conditioned or delayed, (ii) all amounts payable pursuant to these
Rules and Regulations shall be payable within thirty (30) days of demand, and
(iii) if any terms or conditions of these Rules and Regulations are inconsistent
with the terms of the Lease, the terms and conditions of Lease shall control.

27. Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Building when, in its reasonable
judgment, Landlord deems such action necessary or desirable for the reputation,
safety, care or appearance of the Building, or the preservation of good order
therein, or the operation or maintenance of the Building, or the equipment
thereof, or the comfort of tenants or others in the Building and in all such
cases, provided that such action is in keeping with Comparable Buildings.

 

RR-6



--------------------------------------------------------------------------------

EXHIBIT A

RENTAL PLANS

 

LOGO [g605808dsp_141.jpg]

 

A-1



--------------------------------------------------------------------------------

 

LOGO [g605808dsp_142.jpg]

 

A-2



--------------------------------------------------------------------------------

 

LOGO [g605808dsp_143.jpg]

 

A-3



--------------------------------------------------------------------------------

 

LOGO [g605808dsp_144.jpg]

 

A-4



--------------------------------------------------------------------------------

 

LOGO [g605808dsp_145.jpg]

 

A-5



--------------------------------------------------------------------------------

 

LOGO [g605808dsp_146.jpg]

 

A-6



--------------------------------------------------------------------------------

 

LOGO [g605808dsp_147.jpg]

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION

All that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the westerly side of
Broadway as widened and the northerly side of West 50th Street; running

thence WESTERLY along the said northerly side of West 50th Street, 450 feet 11/2
inches to a point in a line, 100 feet East of the easterly side of 8th Avenue
and parallel thereto;

thence NORTHERLY and parallel with the easterly side of 8th Avenue, 200 feet 10
inches to the southerly side of West 51st Street;

thence EASTERLY along the said southerly side of West 51st Street, 440 feet
111/8 inches to the intersection with the westerly side of Broadway;

thence SOUTHERLY along the said westerly side of Broadway, 201 feet and  1⁄2 of
an inch to the corner first mentioned, at the point or place of BEGINNING.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FUNDAMENTAL TERMS CHART

1) Period from Rent Commencement Date of floors 4,7,8,9 to the five year
anniversary of the Rent Commencement Date of floors 4,7,8,9.

 

Floor

   Rentable Square
Feet      Rent PSF      Annualized Rent      ProRata Share Opex    
Pro Rata Share RE Tax  

4

     36,854       $ 50.00       $ 1,842,700.00         1.6285 %      1.3944 % 

7

     50,221       $ 56.00       $ 2,812,376.00         2.2191 %      1.9001 % 

8

     50,298       $ 56.00       $ 2,816,688.00         2.2225 %      1.9030 % 

9

     50,298       $ 56.00       $ 2,816,688.00         2.2225 %      1.9030 % 

2) Period from the Rent Commencement Date of floors 10 & 11 to the five year
anniversary of the Rent Commencement Date of floors 4,7,8,9.

 

Floor

   Rentable Square
Feet      Rent PSF      Annualized Rent      ProRata Share Opex    
Pro Rata Share RE Tax  

10

     50,298       $ 56.00       $ 2,816,688.00         2.2225 %      1.9030 % 

11

     50,281       $ 56.00       $ 2,815,736.00         2.2218 %      1.9024 % 

3) Period from five year anniversary after Rent Commencement Date of floors
4,7,8,9 to the ten year anniversary of the Rent Commencement Date of floors
4,7,8,9.

 

Floor

   Rentable Square
Feet      Rent PSF      Annualized Rent      ProRata Share Opex    
Pro Rata Share RE Tax  

4

     36,854       $ 55.00       $ 2,026,970.00         1.6285 %      1.3944 % 

7

     50,221       $ 61.00       $ 3,063,481.00         2.2191 %      1.9001 % 

8

     50,298       $ 61.00       $ 3,068,178.00         2.2225 %      1.9030 % 

9

     50,298       $ 61.00       $ 3,068,178.00         2.2225 %      1.9030 % 

10

     50,298       $ 61.00       $ 3,068,178.00         2.2225 %      1.9030 % 

11

     50,281       $ 61.00       $ 3,067,141.00         2.2218 %      1.9024 % 

4) Period from ten year anniversary after Rent Commencement Date of floors
4,7,8,9 to the fifteen year anniversary of the Rent Commencement Date of floors
4,7,8,9.

 

Floor

   Rentable Square
Feet      Rent PSF      Annualized Rent      ProRata Share Opex    
Pro Rata Share RE Tax  

4

     36,854       $ 61.00       $ 2,248,094.00         1.6285 %      1.3944 % 

7

     50,221       $ 67.00       $ 3,364,807.00         2.2191 %      1.9001 % 

8

     50,298       $ 67.00       $ 3,369,966.00         2.2225 %      1.9030 % 

9

     50,298       $ 67.00       $ 3,369,966.00         2.2225 %      1.9030 % 

10

     50,298       $ 67.00       $ 3,369,966.00         2.2225 %      1.9030 % 

11

     50,281       $ 67.00       $ 3,368,827.00         2.2218 %      1.9024 % 

 

 

 

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

     Page 1 of 6 LOGO [g605808dsp_152a.jpg]   Certificate of Occupancy      CO
Number:                     120534225T007

This certifies that the premises described herein conforms substantially to the
approved plans and specifications and to the requirements of all applicable
laws, rules and regulations for the uses and occupancies specified. No change of
use or occupancy shall be made unless a new Certificate of Occupancy is issued.
This document or a copy shall be available for inspection at the building at all
reasonable times.

 

A.   

Borough:     Manhattan

 

Address:     1633 BROADWAY

 

Building Identification Number (BIN):     1024812

  

Block Number:       01022

 

Lot Number(s):       43

 

Building Type:        Altered

  

Certificate Type:       Temporary

 

Effective Date:           08/26/2013

 

Expiration Date:        11/24/2013

   This building is subject to this Building Code: 1968 Code    For zoning lot
metes & bounds, please see BISWeb. B.   
Construction classification:                                              1-B
                                    (1968 Code designation)    Building
Occupancy Group classification:                   
B                                        (2008 Code)    Multiple Dwelling Law
Classification:                           None    No. of stories:    
48                                                          Height in feet: 709
   No. of dwelling units: 0 C.   

Fire Protection Equipment:

 

None associated with this filing.

      D.   

Type and number of open spaces:

 

None associated with this filing.

      E.   

This Certificate is issued with the following legal limitations:

 

None

   Outstanding requirements for obtaining Final Certificate of Occupancy:   
There are 15 outstanding requirements. Please refer to BISWeb for further
detail.    Borough Comments: None      

 

LOGO [g605808dsp_152b.jpg]    LOGO [g605808dsp_152c.jpg] Borough Commissioner   
Commissioner

DOCUMENT CONTINUES ON NEXT PAGE

 

D-1



--------------------------------------------------------------------------------

     Page 2 of 6 LOGO [g605808dsp_152a.jpg]   Certificate of Occupancy      CO
Number:                     120534225T007

Permissible Use and Occupancy

All Building Code occupancy group designations below are 2008 designations.

 

Floor
From To

  

Maximum
persons
permitted

  

Live load
lbs per
sq. ft.

  

Building
Code

occupancy

group

  

Dwelling or
Rooming
Units

  

Zoning
use group

  

Description of use

CEL    650       A-1       8    THEATRE, THEATRE DRESSING ROOM CEL    117      
A-3          PHYSICAL CULTURE ESTABLISHMENT, ATHLETIC GOODS STORE, JUICE BAR CEL
   528    75   

B

M

A-2

      6, 3, 4    LOWER PLAZA, CONCOURSE PLAZA, EATING AND DRINKING ESTABLISHMENT
WITHOUT RESTRICTIONS ON ENTETAINMENT OR DANCING (ADDITIONAL LIVE LOAD 100) CEL
         S-2       9, 10, 12    RETAIL AND COMMERCIAL SPACES, MAILROOM, STORAGE,
ATTENDANT PARKING GARAGE FOR FIFTY SEVEN (57) CARS, NETWORK COMPARTMENT,
TELEPHONE ROOM SC1       75    S-2       6    ACCESSORY AND PUBLIC ATTENDANT
PARKING GARAGE FOR SIXTY FOUR (64) CARS, ELEVATOR MACHINE ROOM, ELECTRIC
SWITCHBOARD ROOM, WOMEN’S AND MEN’S LOCKER ROOMS AND TOILETS, STORAGE ROOM
(ADDITIONAL LIVE LOAD 100) SC1    40       B          OFFICES SC1    356      
A-3          ACCESSORY CAFETERIA AND KITCHEN SC1    110       A-1       8   
THEATRE STAGE, DRESSING ROOMS, MEN’S AND WOMEN’S LOUNGES SC1    273       A-3   
      PHYSICAL CULTURE ESTABLISHMENT, MEN’S & WOMEN’S LOCKERS/SHOWERS, MEN’S AND
WOMEN’S STEAM ROOMS SC2    445    OG   

S-2

B

A-2

      6, 8    ACCESSORY AND PUBLIC ATTENDANT PARKING GARAGE FOR SIXTY SEVEN (67)
CARS, STEAM AND PUMP ROOM, OFFICES, ELEVATOR MACHINE ROOM, THEATER DRESSING
ROOMS, STORAGE

 

 

 

LOGO [g605808dsp_152b.jpg]       LOGO [g605808dsp_152c.jpg] Borough Commissioner
      Commissioner DOCUMENT CONTINUES ON NEXT PAGE

 

D-2



--------------------------------------------------------------------------------

     Page 3 of 6 LOGO [g605808dsp_152a.jpg]   Certificate of Occupancy      CO
Number:                     120534225T007

Permissible Use and Occupancy

All Building Code occupancy group designations below are 2008 designations.

 

Floor

From To

       

Maximum
persons
permitted

  

Live load
lbs per
sq. ft.

  

Building
Code
occupancy
group

  

Dwelling
or
Rooming
Units

  

Zoning
use
group

  

Description of use

SC3       130    OG   

S-2

B

A-2

      6, 8    ACCESSORY AND PUBLIC ATTENDANT PARKING GARAGE FOR THIRTY SEVEN
(37) CARS, THEATRE LOCKER ROOMS, STORAGE, WORKSHOPS AND REHEARSAL ROOM,
MECHANICAL EQUIPMENT ROOM, OFFICES MZ1       240    75    A-1       8A   
THEATRE WORKSHOPS, OFFICES, GREEN ROOMS, LOCKER ROOMS, TOILETS AND STORAGE
(ADDITIONAL LIVE LOAD 100,250) 001    001    750    100    B       6   

PLAZA, LOBBY, BANK (ADDITIONAL LIVE LOAD

125)

001    001          M       8A    COMMERCIAL & RETAIL SPACES 001    001         
A-2       3, 4    RESTAURANTS, THEATRE 001    001          A-2       9, 10   
LOBBIES, CONCESSION STORAGE 001    001         

S-1

S-2

         THEATRE OFFICE, GARAGE ENTRANCE, OFFICE & WAITING ROOM TEN (10) LOADING
BERTHS, STAGE ENTRANCE, RESERVE PARKING FOR TEN (10) CARS. 002    002    896   
50   

B

A-1

      6, 8A    A.C. FAN ROOM, OFFICES, THEATRE STAGE, ORCHESTRA AND DRESSING
ROOMS, OFFICES, PROMENADE AND BAR (ADDITIONAL LIVE LAOD 75,100) (OFFICES - 146
PERSONS) 003    003    502    50   

A-1

B

      6, 8A    THEATRE STADIUM, STADIUM PROMENADE, STORAGE, DRESSING ROOMS,
OFFICES, EXPANSION TANK ROOMS (ADDITIONAL LIVE LOAD 75,100) (OFFICES - 330
PERSONS) 004    004    275    50          6, 8A    THEATRE LOGE, BALCONY
PROMENADE, REHERSAL ROOM, MECHANICAL EQUIPMENT ROOM, STORAGE AND OFFICES
(ADDITIONAL LIVE LOAD 75,100) (OFFICES - 330 PERSONS)

 

 

 

LOGO [g605808dsp_152b.jpg]       LOGO [g605808dsp_152c.jpg] Borough Commissioner
      Commissioner DOCUMENT CONTINUES ON NEXT PAGE

 

D-3



--------------------------------------------------------------------------------

Page 4 of 6

 

LOGO [g605808dsp_152a.jpg]   Certificate of Occupancy      CO Number:
                    120534225T007

Permissible Use and Occupancy

All Building Code occupancy group designations below are 2008 designations.

 

Floor
From To

  

Maximum
persons
permitted

  

Live load
lbs per
sq. ft.

  

Building
Code
occupancy
group

  

Dwelling or
Rooming
Units

  

Zoning
use group

  

Description of use

005    005    315    50   

A-1

B

      9, 8A    THEATRE BALCONY, LIGHT PROTECTION ROOM, MECHANICAL EQUIPMENT
ROOM, ELEVATOR MACHINE ROOM, OFFICES (ADDITIONAL LIVE LOAD 75,100) (OFFICES -
330 PERSONS) 006    006    420    50    B       6    OFFICES, UPPER PART OF THE
THEATRE, ELEVATOR MACHINE ROOM (ADDITIONAL LIVE LOAD 75,100) 007    007    420
   40    B       6    OFFICES, ROOF OVER THEATRE (ADDITIONAL LIVE LOAD 50) 008
   009    420    50    B       6    OFFICES, EACH FLOOR 010    010    420    40
   B       6    OFFICES, ROOF OVER STAGE AREA (ADDITIONAL LIVE LOAD 50) 011   
011    420    50    B       6    OFFICES 012    012    10    100    B       6   
A.C. FAN ROOM, ELEVATOR MACHINE ROOM ENGINEER’S OFFICE 013    016    420    50
   B       6    OFFICES, EACH FLOOR 017    017    420    50    B       6   
OFFICES, TENANT DINING AREA AND LOUNGE (ADDITIONAL LIVE LOAD 75) 018    019   
420    50    B       6    OFFICE ON EACH FLOOR 020    022    420    50    B   
   6    OFFICES, ELEVATOR MACHINE ROOM EACH FLOOR 023    026    420    50    B
      6    OFFICES, EACH FLOOR 027    029    420    50    B       6    OFFICES,
ELEVATOR MACHINE ROOM EACH FLOOR

 

 

 

LOGO [g605808dsp_152b.jpg]       LOGO [g605808dsp_152c.jpg] Borough Commissioner
      Commissioner DOCUMENT CONTINUES ON NEXT PAGE

 

D-4



--------------------------------------------------------------------------------

     Page 5 of 6 LOGO [g605808dsp_152a.jpg]   Certificate of Occupancy      CO
Number:                     120534225T007

Permissible Use and Occupancy

All Building Code occupancy group designations below are 2008 designations.

 

Floor

From To

  

Maximum
persons
permitted

  

Live load
Ibs per
sq. ft.

  

Building
Code
occupancy
group

  

Dwelling or
Rooming
Units

  

Zoning
use group

  

Description of use

030    033    420    50    B       6    OFFICES, EACH FLOOR 034    034    10   
100    B       6    A.C. FAN ROOM, ELEVATOR MACHINE ROOM 035    035    420    50
   B       6    OFFICES 036    036    570    20   

B

A-2

      6    OFFICES, EATING AND DRINKING ESTABLISHMENT (ADDITIONAL LIVE LAOD 75)
037    040    420    50    B       6    OFFICES 041    041    420    50    B   
   6    OFFICES, ELEVATOR MACHINE ROOM 042    042    181    50    B       6   
CONFERENCE ROOMS (NON PA), OFFICES, ELEVATOR MACHINE ROOM 042    042    30      
F-2       6    KITCHEN, STORAGE AREA 042    042    299       A-3       6   
MEETING HALL FOR 299 PEOPLE (CAFETERIA 164 PEOPLE, A-2) 042    042    128      
A-3       6    MEETING HALL 042    042    125       A-3       6    MEETING HALL
043    044    420    50    B       6    OFFICES, ELEVATOR MACHINE ROOM EACH
FLOOR 045    048    420    50    B       6    OFFICES, EACH FLOOR

 

 

 

LOGO [g605808dsp_152b.jpg]       LOGO [g605808dsp_152c.jpg] Borough Commissioner
      Commissioner DOCUMENT CONTINUES ON NEXT PAGE

 

D-5



--------------------------------------------------------------------------------

     Page 6 of 6 LOGO [g605808dsp_152a.jpg]   Certificate of Occupancy      CO
Number:                     120534225T007

Permissible Use and Occupancy

All Building Code occupancy group designations below are 2008 designations.

 

Floor

From To

  

Maximum
persons
permitted

  

Live load
lbs per
sq. ft.

  

Building
Code
occupancy
group

  

Dwelling or
Rooming
Units

  

Zoning
use group

  

Description of use

RO

F

   10    40    B       6    ELEVATOR MACHINE ROOM, COOLING TOWER, HOUSE TANK,
MECHANICAL ROOM, ROOF (BULK HEAD) (ADDITIONAL LIVE LOAD 100) THERE SHALL BE NO
CHANGE IN THE OWNERSHIP OR OPERATING CONTROL OF THE PHYSICAL CULTURE
ESTABLISHMENT WITHOUT PRIOR APPLICATION TO AND APPROVAL FROM THE BOARD. FIRE
PREVENTION MEASURES SHALL BE MAINTAINED IN ACCORDANCE WITH BSA APPROVED PLANS.
THE PREMISES SHALL REMAIN GRAFFITI FREE AT ALL TIMES. ALL SIGNAGE SHALL COMPLY
WITH THE ZONING RESOLUTION. THE TERM OF THE SPECIAL PERMIT SHALL BE FOR TEN (10)
YEARS COMMENCING JANUARY 11, 2000, EXPIRING JANUARY 11, 2010

 

 

 

END OF SECTION

LOGO [g605808dsp_152b.jpg]       LOGO [g605808dsp_152c.jpg] Borough Commissioner
      Commissioner END OF DOCUMENT

 

D-6



--------------------------------------------------------------------------------

EXHIBIT F

CONSTRUCTION RULES AND REGULATIONS

Paramount Group, Inc.

1633 Broadway, Concourse

New York, NY 10019

212-489-1236

212-541-9028 (fax)

e-mail: 1633buildingoffice@paramount-group.com

August 2013

BUILDING REQUIREMENTS

FOR ALL CONSTRUCTION AND ALTERATION

 

  1. Construction specifications and plans should incorporate construction rules
and regulations of the building and all contractors and sub-contractors shall
conform to same.

 

  2. Prior to construction, Landlord will require the following:

 

  a. A telephone directory of all personnel who are pertinent to this project.

 

  b. A completed list of all sub-contractors.

 

  c. Original insurance certificates for all contractors and sub- contractors,
executed as per the sample that was previously forwarded.

 

  d. An original copy of the building permit.

 

  e. A copy of the project schedule.

 

  3. Upon completion of the project, the landlord will require the following:

 

  a. NYC and FDNY sign-offs on all aspects of the job.

 

  b. A complete package of as-built drawings, shop drawings and one (1) set of
sepias, as well as a CADD disc of all as-built drawings.

 

  c. A copy of all equipment manuals and warrantees.

 

  4. The contractors will be required to use only freight cars for the duration
of the project. No passenger cars or stairwells are to be accessed by
contractors or sub-contractors.

 

  5. 1633 Broadway is a no smoking building. This rule will be strictly
enforced.

 

  6. Spraying of lacquer or any other noxious materials is prohibited.

 

F-1



--------------------------------------------------------------------------------

  7. Materials should be dropped off on the sidewalk. All deliveries should be
made directly from truck to elevator. Contractor to remain with delivery at all
times.

 

  8. All wood entering the building should be fire-rated.

 

  9. Hardware schedule should be submitted to landlord for keying.

 

  10. Any noise which may be disruptive to the other tenants of the building,
the definition of which will be at the sole discretion of building management,
must be performed before or after normal business hours. During business hours
the General Contractor will take all necessary measures to ensure trade people
are minimizing noise from rolling containers, dragging of ladders, etc.

CONSTRUCTION FILING AND COMPLETION CERTIFICATES

Tenant shall at its sole expense obtain all necessary permits prior to
commencement of any work and all sign-off/inspections immediately following the
project’s completion. The attached Construction Checklist indicates the required
documentation which must be provided to the Building Management Office in order
for Tenant’s construction to begin and upon completion of the construction. If
the applicable Completion of Construction documentation is not received promptly
upon completion of construction, the Landlord may obtain these sign-offs and
tenant shall reimburse Landlord (upon demand and as additional rent under the
Lease) for all costs incurred in connection therewith .

DEMOLITION

 

  1. All demolition to be done before or after building office hours.

 

  2. All rubbish removal before or after building office hours and performed by
Landlord’s approved contractor.

 

  3. Tenant to pay for overtime elevator service.

 

  4. Tenant to make arrangement with Building Manager for contractor’s use of
elevator service.

 

  5. No material or equipment to be carried under or on top of elevators.

 

  6. Before demolition starts, notify Building Engineer to shutdown sprinkler
system.

 

  7. Contact Building Management for Demolition Contractor.

 

  8. All return air ducts should be sealed before demolition begins.

 

F-2



--------------------------------------------------------------------------------

WALLS “MASONRY”

 

  1. All masonry walls have a base course of cinder blocks on cement slab.

 

  2. All masonry walls must be from slab to arch.

 

  3. All walls to meet New York City Department of Buildings requirements.

 

  4. All walls abutting mullions to have a channel to receive blocks, with
appropriate gasketing to compensate for any movement.

DRY WALLS

 

  1. All dry wall partitions are to be constructed of steel studs and 9’ x 4’ x
5/8” sheetrock. Sheetrock is to be installed vertically penetrating the ceiling.

 

  2. All demising walls between tenants to sheetrock from slab to arch, spackled
both sides with insulation. Walls must be fire rated in accordance with code.

 

  3. All corridor walls on split floors to be the same as demising walls, #2
above.

 

  4. Steel studs to be anchored to arch and nothing else shall be shut or nailed
into under floor cells. All walls abutting mullions to have a channel to receive
sheetrock, channel not to be anchored to mullions, and shall also have
appropriate gasketing for movement.

 

  5. Under induction unit enclosure at demising wall location, sheetrock must be
removed.

 

  6. All perimeter column enclosures are to be from slab to arch.

 

  7. Sheetrock sound baffles in convector covers are acceptable are acceptable
for sound attenuation between offices.

ELECTRICAL

 

  1. Home runs to be indicated on plans. Rigid conduit or thin wall tubing to be
used up to the first pull box ¾” minimum size. Pigtails will be allowed of no
more than 3” in length.

 

  2. Fixtures to be building standard or approved by Landlord.

 

  3. Switches and Outlets:

Single pole switches —

Three-way switches —

Wall receptacles —

 

F-3



--------------------------------------------------------------------------------

  4. All conduit to be supported by standoffs, not wired to ceiling supports.

 

  5. All electrical boxes to be 3 11/16” x 3 11/16”. All telecommunications
boxes to be 4 11/16” x 4 11/16.” No Gem boxes.

 

  6. All unused conduit and wiring to be removed.

 

  7. All wiring to meet building Department and Underwriters requirements. No
wire molding permitted.

 

  8. All special power to be taken from main distribution board, not taken from
existing building panels.

 

  9. Plans with requirements shall be submitted to Landlord to determine riser
capacity.

 

  10. Tenant to pay for all electrical design and layout costs.

 

  11. Building mechanic to supervise all riser shutdowns.

 

  12. All coring to be performed before 8:00am or after 6:00pm when allowed.

TELEPHONE

 

  1. All telephone wire to be concealed in conduit or approved Teflon-coated
wires. (100% no hybrid wire which shall be tie wrapped and independently
supported.)

 

  2. Telephone wire permitted to be run loose in periphery enclosures only and
must be tie wrapped.

 

  3. All telecom work in riser closets requires Landlord approval. Riser
drawings should be submitted for review before any work is performed.

 

  4. No telephone wire to run exposed on baseboards or walls.

 

  5. Termination of conduit to be indicated on plans.

 

  6. All dead wire to be removed back to its source.

 

  7. Cable can be supported by “J” Hooks or ladder rack in an open ceiling
situation.

DOORS

 

  1. All partitions requiring a fire rating per code shall have appropriately
rated door and must be labeled accordingly.

HARDWARE

 

  1. All corridors should use building standard locksets.

 

F-4



--------------------------------------------------------------------------------

  2. All locks to be keyed and master to building. Two individual keys to be
supplied to the Building Management.

 

  3. Door closers - Russwin 2800 #3 SBL finish.

 

  4. All tenant doors shall be keyed to the buildings master key system.

SUPERVISION

 

  1. General Contractors to have a superintendent or foreman on premises at all
times.

 

  2. Job to be policed at all times. Laborers continually keeping space orderly.

 

  3. Contractor to be responsible for cleanliness of all parts of area including
elevators and lobbies and shall protect accordingly as per landlord’s sole
discretion.

 

  4. Contractor to protect all periphery units and clean same at completion of
job.

 

  5. Contractor to block off grills or ducts to keep dust from entering into
operating building air conditioning system.

EQUIPMENT

 

  1. No equipment is to be suspended from the reinforcing rods in arch (deck
tabs).

 

  2. Equipment to be suspended with fish plates through slab steel beams
depending on weight.

 

  3. All floor loading and steel work subject to the approval of the building
structural steel engineer. Approval obtained at Tenant’s expense.

WOODWORK

 

  1. All wood to be fireproofed (New York City Affidavit of Certification) to be
furnished.

PUBLIC AREA

 

  1. All public areas to meet New York City Department of Buildings
requirements.

 

F-5



--------------------------------------------------------------------------------

AIR CONDITIONING

 

  1. Tenant to alter existing air conditioning ductwork or system to meet
requirement of altered area.

 

  2. System to be balanced at completion of job.

 

  3. Tenant to furnish design balancing figures and actual report to building.

 

  4. All air conditioning components to be approved by Landlord.

 

  5. All outside louvers, if allowed to be installed, to match existing.
Sketches to be submitted prior to installation.

 

  6. Outside louvers, if allowed to be installed, or ductwork are to be
installed in such a manner so as not to interfere with the cleaning of windows
or replacement of glass.

 

  7. All periphery shut-off valves to be accessible at all times.

 

  8. All unused ductwork to be removed.

 

  9. All unused equipment, such as air handling units, air conditioning units,
to be removed.

 

  10. All exhaust fan systems to be discharged to the atmosphere, not in
ceilings or existing building return air systems.

 

  11. VAV controls should be electronic, direct digital controls (DDC).

 

  12. Futures should be left at condenser water taps.

 

  13. Use of portable A/C units are permissible in emergency situations and
subject to Landlord approval.

 

  14. Tenant to be responsible to provide all necessary access to perimeter
units or any other building M.E.P. equipment before, during, and after any
alteration project.

 

  15. Transfer fans for pantries may discharge into the return air plenum.

PLUMBING

 

  1. No water riser to be shut down during building office hours.

 

  2. All plumbing to conform to code.

 

  3. All fixtures shall be low flow design in accordance with current LEED
requirements.

 

  4. No exposed plumbing permitted.

 

  5. Any soil line, drain line, vent pipe or abandoned pipe or fixture no longer
being used must be capped at stack in ceiling below or above and remainder of
pipe removed.

 

F-6



--------------------------------------------------------------------------------

  6. Any cold, hot, regulator, gas or hydraulic piping being abandoned must be
capped at stack connecting and remainder of pipe removed.

 

  7. No plastic pipe permitted.

 

  8. All unused fixtures to be returned to building.

 

  9. Building mechanic to supervise all riser shutdowns.

 

  10. When risers are tapped, future valve must be installed.

VENETIAN BLINDS AND CURTAINS

 

  1. All Venetian blinds to match existing or approved equal.

 

  2. Mecho shades are acceptable.

 

  3. No curtain rods to be installed in Venetian blind pockets.

 

  4. Curtain rods shall not be supported by any part of the acoustical ceiling.

CEILINGS

 

  1. All ceilings shall meet all New York City Department of Buildings
requirements.

 

  2. All partitions to match existing.

ELEVATOR SERVICE

 

  1. Tenant to pay for all overtime freight elevator service.

SPRINKLER SYSTEMS

 

  1. On branch piping to sprinkler heads, “U” bends must be installed.

 

  2. Before draining or filling sprinkler system, notify Building Engineer.

 

  3. Any sprinkler additions, omissions, or relocation after work is complete
requires that a 200# Hydro Static test must be performed on the entire system
and be witnessed by the Building Manager.

 

 

F-7



--------------------------------------------------------------------------------

CLASS “E” FIRE SYSTEMS

 

  1. If any walls are constructed that interfere with the audible sound / visual
effect of existing fire alarm speakers / strobes, such speakers / strobes shall
be relocated or additional speakers / strobes installed if required.

 

  2. Before any work is done regarding installing or relocating sprinklers,
notify the Building Manager.

 

  3. Any work done on any parts of Class “E” System or parts added must conform
to the building standards of existing fire alarm system and be approved by the
Building Manager.

 

  4. If alterations to the Class “E” system require testing in the presence of
the N.Y.F.D., then a pre-test involving building staff must be performed prior.

 

  5. All testing of fire alarm system to be performed after normal business
hours in coordination with Building Management Office.

SCOTCHTINT

 

  1. A solar film is installed on the inside of all windows. Landlord will
repair any damaged solar film prior to the Term Commencement Date.

 

  2. Caution must be used during construction not to rip or damage film in any
way, and any damage shall be repaired or replaced by Tenant at Tenant’s expense
using New 3M Night Vision NV-15 Sun Control Film or equal.

PROCEDURES FOR ASBESTOS CONTROL

 

  1. Contractor will familiarize himself/herself, and conform with all Federal,
State, and local requirements with regards to working in an environment that has
been, or may become, contaminated with asbestos.

 

  2. As a minimum requirement, contractors will adhere to the following
regulations:

 

  a. U.S.E.P.A. Regulations for Asbestos (Code of Federal Regulations Title 40,
Part 61, subparts A and B)

 

  b. U.S. Department of labor — OSHA Asbestos Regulations (Code of Federal
Regulations Title 29, Part 1910)

 

  3. General Contractor will contact Building Management for General Building
Specifications and Approved Removal Contractors and Testing Company.

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

CLEANING AND JANITORIAL SERVICES

GENERAL:

All stone, ceramic, tile, marble, terrazzo and other unwaxed or untreated
flooring to be swept and mopped nightly using approved dust-down preparation;
wash such flooring once a month.

All linoleum, rubber, asphalt, tile, and other similar types of flooring (that
may be waxed or treated) to be swept nightly using appropriate dust-down
preparation; coffee spills on linoleum shall be cleaned nightly. Waxing and
interim buffing shall be done at Tenant’s expense.

All carpeting and rugs to be carpet-swept and vacuum-cleaned nightly; light
items will be moved out of the way to accomplish such cleaning.

Hand dust and wipe clean all furniture, fixtures, window sills, table tops and
convector closure tops nightly; wash sills and tops when necessary.

Empty, clean and damp wipe, as necessary, all waste receptacles nightly and
remove from the Premises (including, but not limited to, deskside, hallways and
pantries) waste paper and waste materials. Contractor shall furnish, at its sole
cost and expense, all plastic trash can liners and all plastic bags required for
removal of all rubbish from the Building. Replace trash can liners and trash
bags as necessary.

Dust all door and other ventilating louvers within reach no less than quarterly.

Dust, wipe and disinfect all telephones, as necessary, but not less than weekly.

Wipe clean finger marks and scuff marks from partition wall and door surfaces as
needed.

Mop all private stairway structures nightly.

Wipe clean all metal hardware and metal fixtures and other bright work nightly.

Wipe clean all metal elevator shaftway doors and frames as needed.

Collect cardboard boxes and wastepaper left in the freight for disposal nightly
in bins provided by Tenant.

 

G-1



--------------------------------------------------------------------------------

Wipe all interior metal window frames, mullions, terrace doors and other
unpainted interior metal surfaces of the perimeter walls of the Building each
time the interior of the windows are washed. Such surfaces to be cleaned once
each year with appropriate cleaner.

Vacuum clean peripheral induction air conditioning units semi-annually.

Normal floor cleaning only shall be performed in Tenant’s computer equipment
areas, food preparation and dining areas.

Clean light fixtures as necessary.

LAVATORIES:

sweep and wash all lavatory floors nightly using disinfectants; wipe and polish
all mirrors, powder shelves, bright work, and enameled surfaces in all
lavatories nightly.

Scour, wash, and disinfect all basins, bowls, and urinals nightly.

Wash both sides of all toilet seats nightly.

Hand dust and clean and disinfect washing where necessary, all partitions, tile
dispensers, and receptacles in all lavatories and restrooms nightly.

Fill toilet tissue holders nightly (tissue to be furnished by Landlord).

Empty, wipe clean and disinfect sanitary disposal receptacles nightly and refill
as needed.

Wash, wipe clean and disinfect interior of wastecans and receptacles at least
once a week.

Wash, wipe clean and disinfect and polish wall tile and wall surfaces as often
as necessary; in no event less than once every two weeks. Wash the wall adjacent
to the urinal wall nightly.

Fill soap dispensers and paper towel dispensers and toilet seat cover dispensers
nightly (soap, paper towels and toilet seat covers to be furnished by Landlord
consistent with its operation of the Building as a first-class office building).

 

G-2



--------------------------------------------------------------------------------

Empty paper towel receptacles and transport wastepaper from the Premises
nightly.

HIGH DUSTING:

Do high dusting quarterly, which includes the following:

 

X Dust all pictures, frames, charts, graphs, and similar wall hangings reached
in nightly cleaning.

 

X Dust clean all vertical surfaces such as walls, partitions, doors, books, and
other surfaces not reached in nightly cleaning (including restroom walls and
grilles).

 

X Dust all lighting fixtures, including plastic and glass enclosures (including
restroom lighting fixtures).

 

X Dust all venetian blinds or wash, as required.

 

X Dust clean all pipes, ventilating and air-conditioning louvers, ducts, high
moldings, and other high areas not reached in nightly cleaning.

WINDOW CLEANING:

 

X All windows from the second floor to the roof to be cleaned inside and outside
approximately quarterly of each year.

 

X Public entrance doors and lobby glass to be cleaned daily and kept in clean
condition.

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

HEATING, VENTILATING AND AIR-CONDITIONING SPECIFICATIONS

(a) The air conditioning system shall be capable of providing inside conditions
of not more than 74 degrees Fahrenheit +/- 2 degrees Fahrenheit dry bulb with
outside conditions of not more than 95 degrees Fahrenheit dry bulb and 75
degrees Fahrenheit wet bulb.

(b) The system shall be capable of delivering not less than 0.2 C.F.M. of
outside air per usable square foot (which provides a minimum of 20 C.F.M. of
outside air per person) and of maintaining a minimum temperature throughout the
Premises of 70 degrees Fahrenheit dry bulb when the outside temperature is 0
degrees Fahrenheit dry bulb.

(c) All of the foregoing performance criteria are based upon an occupancy of not
more than one person per 100 square feet of usable floor area in the Premises
and upon a combined lighting and standard electrical load not to exceed 4 watts
per square foot of usable floor area in the Premises.

(d) Compliance with the foregoing criteria shall also be subject to applicable
Requirements and applicable rules and regulations of governmental bodies having
jurisdiction that may now or hereafter be in effect, or to compliance with
requests of governmental officials or bodies of voluntary compliance with
suggested standards for the conservation of energy in office buildings in New
York City.

(e) The above interior conditions shall be maintained by operation of the
mechanical cooling as needed regardless of season.

(f) Landlord shall start the mechanical systems of the building at a sufficient
time prior to 8:00 a.m. so that the specified interior conditions are being
maintained by 8:00 a.m. and shall maintain the same in accordance with the terms
of the Lease throughout the Business Hours.

(g) Landlord shall make available to the Tenant an allowance of up to 300 tons
of condenser water which shall be available on a 24/365 basis. Condenser water
shall be supplied at a rate at 3 GPM/ton at 85 F and shall operate with a
Delta-T of 10 F.

(h) Core toilet exhaust shall be 705 cfm per bathroom.

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

2013 RATE LIST FOR TENANTS

 

LOGO [g605808dsp_193.jpg]

1633 Broadway

2013 Rate List for Warner Music Group

Containers

 

10 yard

   $ 420.00 plus tax   

20 yard

   $ 551.25 plus tax   

30 yard

   $ 630.00 plus tax   

Elevator Service

 

Freight Car

   $120.75 per hour    $157.50 per hour / holiday

Loading Dock

   $  75.19 per hour    $108.15 per hour / holiday

For Both

   $195.94    $265.65

 

Engineer

   $105.00 per hour plus tax

HVAC—Overtime

 

1C – 2C

   $   300.00 per hour (no tax)

2 – 25

   $1,554.00 per hour (no tax)

26 – 48

   $1,596.00 per hour (no tax)

Keys

   $4.00 each plus tax

Porter

   $58.78 per hour plus tax

Foreman

   $64.06 per hour plus tax

Supervisor

   $74.00 per hour plus tax

Resetting Circuit Breaker

   $42.00

Rubbish Removal

   $94.50 per yard plus tax

Security Guard

   $69.01 overtime per hour plus tax

Sprinkler / Drain Refill

   $431.55 plus tax

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF LETTER OF CREDIT

Issue Date:

Irrevocable Clean Letter of Credit No. xxxxxx

Applicant:

WMG Acquisition Corp.

75 Rockefeller Plaza

New York, NY 10019

To Beneficiary:

Paramount Group, as Agent for

PGREF I 1633 Broadway Tower, LP

1633 Broadway, Suite 1801

New York, NY 10019

Ladies and Gentleman:

We have established this clean, irrevocable and unconditional Letter of Credit
in your favor as Beneficiary for drawings up to U.S. $10,000,000.00 (U.S.
Dollars Ten Million and 00/100) effectively immediately. This Letter of Credit
cannot be modified or revoked without your consent. This Letter of Credit is
issued, presentable and payable either by facsimile at (212) 325-8315, or in
person or by recognized overnight courier at our office at Eleven Madison
Avenue, 23rd Floor, New York, NY 10010, Trade Finance Services Department, in
each case by delivery of your sight draft drawn on us in the form annexed hereto
as Exhibit A. Any presentation by facsimile must be followed by phone
confirmation to telephone number (212)538-1370 or (212)325-5397 or by sending
the original sight draft to us by overnight delivery.

It is a condition of this Letter of Credit that the available amount for
drawings will be reduced upon our receipt from you of an executed Reduction
Certificate in the form annexed hereto as Exhibit B.

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including without limitation any liquidator, rehabilitator, receiver
or conservator.

We hereby undertake and agree to honor your sight draft(s) drawn on us,
indicating our credit No. xxxxx for all or any part of this Letter of Credit in
accordance with Publication No. 590 (as hereinafter defined) after presentation
of your draft drawn on us at our office specified in paragraph one on or before
the expiration date hereof or any automatically extended expiry date; provided,
however, that the undersigned shall, except as provided below, not be obligated
to honor any sight draft if such sight draft, when aggregated with amounts
previously drawn under this Letter of Credit, shall exceed the amount stated
above; in which case, only the balance then existing shall be disbursed pursuant
to such sight draft

 

J-1



--------------------------------------------------------------------------------

Except as expressly stated herein, this undertaking and Letter of Credit are not
subject to any agreement, condition or qualification.

This Letter of Credit expires with the close of business on             , 2014.

This Letter of Credit is deemed to be automatically extended without amendment
for one (1) year from the expiration date or any future expiration date, unless
at least thirty (30) days prior to such expiration date, we notify you at your
office address set forth above or any other office address of which we are
notified by you in writing by Registered Mail or Certified Mail (in each case,
return receipt requested) or by Overnight Courier (with receipt) that this
Letter of Credit will not be renewed for any such additional period in which
event, you may draw on us by your sight draft for the balance remaining under
this Letter of Credit; provided, however, that this Letter of Credit may not be
extended past August 31, 2018.

THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART AND MAY BE
SUCCESSIVELY TRANSFERRED AND CREDIT SUISSE AG (OR ITS SUCCESSOR) IS ONLY
AUTHORIZED TO ACT AS THE TRANSFERRING BANK. SHOULD YOU WISH TO EFFECT A TRANSFER
UNDER THIS CREDIT, SUCH TRANSFER WILL BE SUBJECT TO THE RETURN TO US OF THE
ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY OUR FORM OF TRANSFER, EXHIBIT C
ATTACHED HEREUNDER, PROPERLY COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY OF
YOUR FIRM, BEARING YOUR BANKERS STAMP AND SIGNATURE AUTHENTICATION. THIS LETTER
OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON WITH WHOM U.S. PERSONS ARE
PROHIBITED DOING BUSINESS UNDER U.S. FOREIGN ASSETS CONTROL REGULATIONS AND
UNDER APPLICABLE U.S. LAWS AND REGULATION.

ALL TRANSFER CHARGES ARE FOR THE ACCOUNT OF THE BENEFICIARY.

This Letter of Credit is subject to and governed by the Law of the State of New
York and the International Standby Practices 1998 (ISP), International Chamber
of Commerce Publication No. 590 (“Publication No. 590”) and in the event of any
conflict, the Law of the State of New York will control. If this Letter of
Credit expires during an interruption of business as described in Rule 3.14(a)
of said Publication No. 590, we hereby specifically agree to effect payment if
this Letter of Credit is presented within thirty (30) days after the resumption
of business.

Very truly yours,

 

J-2



--------------------------------------------------------------------------------

EXHIBIT A

SIGHT DRAFT

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

11 MADISON AVENUE

23RD FLOOR

NEW YORK, NEW YORK 10010

ATTENTION:     TRADE FINANCE/SERVICES DEPARTMENT

Letter of Credit No. :                                          
                                                    

Date of Letter of Credit:                                          
                                                

Date of this Draft:                                          
                                                            

To the order of Paramount Group, Inc., as Agent for

PGREF I 1633 Broadway Tower, L.P.

Pay                                          
                                                     ($
                            )

At Sight

For value received under Letter of Credit No.                                 

This Draft is payable by wire transfer (to the bank specified by the
beneficiary).

 

Paramount Group, Inc., as Agent for

PGREF I 1633 Broadway Tower, L.P.

By:       Name:  

Title:

 

J-3



--------------------------------------------------------------------------------

EXHIBIT B

REDUCTION CERTIFICATE

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

11 MADISON AVENUE

23RD FLOOR

NEW YORK, NEW YORK 10010

ATTENTION:     TRADE FINANCE/SERVICES DEPARTMENT

RE:     IRREVOCABLE STANDBY LETTER OF CREDIT NO. TS-0700    .

LADIES AND GENTLEMEN:

The Tenant, WMG Acquisition Group (or any permitted assignee or successor), is
not in monetary or material non-monetary default under the Lease dated as of
September     , 2013 and any other condition in the Lease required for the
reduction of the above-referenced Letter of Credit has been satisfied. As such,
we authorize Credit Suisse AG to reduce the amount available for drawings under
the above referenced Letter of Credit by $                         to $
                         as of                         .

 

Paramount Group, Inc., as Agent for

PGREF I 1633 Broadway Tower, L.P.

By:       Name:  

Title:

 

J-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSFER

FULL TRANSFER OF IRREVOCABLE LETTER OF CREDIT NO. TS-0700    .

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

11 MADISON AVENUE

23RD FLOOR

NEW YORK, NEW YORK 10010

ATTENTION:     TRADE FINANCE/SERVICES DEPARTMENT

RE:     IRREVOCABLE STANDBY LETTER OF CREDIT NO. TS-0700    .

LADIES AND GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

[NAME OF TRANSFEREE]

 

 

[ADDRESS]

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE-CAPTIONED
LETTER OF CREDIT (THE “LETTER OF CREDIT”).

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN THE LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HEREAFTER HAVE
THE SOLE RIGHTS AS BENEFICIARY THEREOF, PROVIDED THAT NO RIGHTS SHALL BE DEEMED
TO HAVE BEEN TRANSFERRED TO THE TRANSFEREE UNTIL SUCH TRANSFER COMPLIES WITH THE
REQUIREMENTS OF THE LETTER OF CREDIT PERTAINING TO TRANSFERS.

ADVICE OF FUTURE AMENDMENTS: YOU ARE HEREBY IRREVOCABLY INSTRUCTED TO ADVISE
FUTURE AMENDMENT(S) OF THE CREDIT TO THE TRANSFEREE WITHOUT THE TRANSFEROR’S
CONSENT OR NOTICE TO THE TRANSFEROR.

THE LETTER OF CREDIT IS RETURNED HEREWITH AND IN ACCORDANCE THEREWITH WE ASK
THAT THIS TRANSFER BE EFFECTIVE AND THAT YOU TRANSFER THE LETTER OF CREDIT TO
OUR TRANSFEREE.

VERY TRULY YOURS,

 

 

(TRANSFEROR’S NAME AND SIGNATURE)

 

J-5



--------------------------------------------------------------------------------

SIGNATURE GUARANTEED:

TRANSFEROR’S SIGNATURE IS GUARANTEED

BANK’S NAME:                                 

BY:_                                     

PRINTED NAME:                          TITLE:                                 

 

J-6



--------------------------------------------------------------------------------

EXHIBIT K

OPERATING EXPENSES

(ALL TERMS USED HEREIN THAT ARE DEFINED IN THE LEASE OF WHICH THIS EXHIBIT IS A
PART, HEREIN CALLED THE “LEASE”, SHALL HAVE THE RESPECTIVE MEANINGS SPECIFIED IN
THE LEASE UNLESS THE CONTEXT OTHERWISE REQUIRES.)

1. Operating Expenses as used in Article 26 shall mean the aggregate of all
those costs and expenses (and taxes, if any thereon) paid or incurred by or on
behalf of Landlord (whether directly or through independent contractors) without
any duplication in respect of the operation, maintenance and management of the
Land and/or the Building and the sidewalks and areas adjacent thereto (herein
called the “Operation of the Property”) which, in accordance with the generally
accepted accounting practice used by the Landlord (and which is in accordance
with sound management principles for the operation of Comparable Buildings), are
properly chargeable to the Operation of the Property, together with and
including, but not by way of limitation, the cost of electricity (including any
taxes paid thereon) used in operating all Building equipment and servicing
common areas of the Building, which cost shall be determined (if such
electricity is not separately metered) on the basis of an electrical survey of
such equipment and common area facilities and the then prevailing rates,
provided however, the cost of such electricity shall be equal to Landlord’s
actual, out-of-pocket cost without profit or mark-up except at the rate
determined in Section 24.01 hereof, and financial expenses incurred in
connection with the Operation of the Property such as insurance premiums and
legal, auditing, management and other professional fees and expenses, but
specifically excluding (a) Real Estate Taxes, as defined in Section 26.01(a) and
any penalties or late fees in connection therewith, (b) franchise, estate,
inheritance or income taxes imposed on the Landlord and any penalties or late
fees in connection therewith, (c) debt service payments, interest and any other
charges payable in connection with any mortgages encumbering the Building or the
Land, (d) all leasing costs, including without limitation, leasing and brokerage
commissions and similar fees (including appraisals) as well as accounting and
appraisal fees relating to determinations of fair market rent , (e) the cost of
electrical energy furnished directly to tenants of the Building (f) the cost of
electrical energy and condenser water provided during overtime periods consumed
in any space within the Building leased or available for

 

K-1



--------------------------------------------------------------------------------

lease to tenants, (g) the cost of removing, remediating, abating or otherwise
treating asbestos (including vermiculite) and any other Hazardous Materials or
wastes from the Building or Land, but the costs of inspecting, testing and
surveying for same may be included within Operating Expenses, (h) cost of tenant
installations, improvements and decorating incurred (whether as result of work
performed by Landlord or payment to the tenant) in connection with preparing
space for a tenant and other costs of refurbishing tenant’s space or of
preparing any space for lease or lease renewal or addition to a tenant’s lease
(and any takeover obligations or rent payments under any agreement assumed by
Landlord), (i) legal, accounting, auditing, architectural, space planning and
other professional expenses incurred in connection with any negotiation of, or
disputes arising out of, lease or proposed lease in the Building or enforcing
obligations of tenants under leases or payments made to tenants to take over
leases, (j) depreciation or amortization of the Building or its equipment
(except as expressly provided for in this Lease), (k) expenses incurred by
Landlord for the repair of insured damage to the Building (but the deductible
amount shall be included in Operating Expenses but only if such deductible is
comparable to deductibles in Comparable Buildings) and other reimbursable costs
for which Landlord is reimbursed by its insurance carrier (or would have been so
reimbursed but for Landlord’s failure to maintain insurance covering the
Building) or any other third party, (l) ground lease rent on any ground lease or
superior lease and interest, principal, points and fees, amortization or other
costs incurred with respect to any sale or acquisition, mortgage, loan or
refinancing of the Building or Land or of any air rights, transferable
development rights, easements or other real property interests and/or any
interests therein, or in any person or entity of whatever tier or level owning
an interest therein (m) all costs associated with installing, operating and
maintaining any specialty facility such as an observatory, broadcasting
facilities, luncheon club, athletic or recreational club, child care or similar
facility, auditorium, cafeteria or dining facility or conference center and all
costs of reconfiguring or making any additions to, or building additional
stories on, the Building or its plazas, or adding buildings or other structures
adjoining the Building, or connecting the Building to other structures adjoining
the Building, (n) costs incurred in performing work or furnishing services for
any tenant to the extent that Tenant would have to pay a separate charge
therefor if Landlord were providing the service to Tenant (e.g., overtime air
conditioning), (o) capital improvements, except however that if any capital
improvement results in reducing any Operating Expenses (as, for example, a
labor-saving improvement), then with respect to the calendar year in which the
improvement is made and each subsequent

 

K-2



--------------------------------------------------------------------------------

calendar year during the term of the Lease, Landlord may include in Operating
Expenses the amortized (over the useful life of such improvement) cost of such
capital improvement (plus interest at an annual rate equal to Landlord’s then
actual, out-of-pocket cost of funds) but not in excess, in any Operating Year,
of the amount by which the Operating Expenses have been directly reduced by
reason of such capital improvement for such Operating Year until the cost
thereof (plus commercially reasonable, actual, out-of-pocket interest) has been
fully recouped by Landlord. If any capital improvement made or purchased in
compliance with any law or governmental regulation enacted or taking effect
after the date hereof, including any amendments to existing laws and
regulations, then with respect to the calendar year in which the improvement is
made or purchased and each subsequent calendar year (and any fraction thereof)
during the term of the Lease (to the extent that such improvement is being
amortized during the balance of the Lease term and Landlord agrees to amortize
the cost of any such improvement over the longest useful life thereof in
accordance with generally accepted accounting principles consistently applied),
Landlord may include in Operating Expenses an amount equal to the reasonable
annual amortization of such cost; (p) the cost of any service furnished to any
tenant or occupant of the Building which Landlord does not make available to
Tenant, (q) costs of correcting or repairing any structural or latent defects or
any damages caused by Landlord or any Landlord Parties or by any other person,
(r) salaries, including without limitation, wages, fringe benefits and all other
compensation of any personnel above the grade of Building manager, (s) any
amount paid to an Affiliate or other related entity which is in excess of the
amount which would be paid in the absence of such relationship, (t) management
fees in excess of 3% of the gross revenues collected from the Building, (u) all
costs associated with Landlord’s political, civic or charitable contributions,
(t) debt losses, debt reserves, rent loss or rent reserves, and any and all
other additions to Building reserves, (v) costs for acquiring, leasing,
installing, maintaining, displaying, protecting, insuring, restoring or renewing
works of art, (w) costs related to withdrawal liability or unfunded pension
liability, (x) the rental value of any space in the Building used by Landlord as
its corporate headquarters (as opposed to a management or leasing office) and
the cost of constructing, furnishing and/or equipping the same, (y) any cost and
expenses related to retail space in the Building and (z) the cost of utilities
directly metered to tenants of the Building and payable separately by such
tenants as well as the cost of acquiring or replacing any separate electric
meter Landlord may provide to tenants of the Building measuring electricity in
such tenants’ premises. The preceding provisions shall not impose any obligation
upon Landlord to incur such expense

 

K-3



--------------------------------------------------------------------------------

or provide such service. If Landlord is not furnishing any particular work or
service (the cost of which if performed by Landlord would constitute an
Operating Expense) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, Operating Expenses shall
be deemed increased by an amount equal to the additional Operating Expenses
which would reasonably have been incurred during such period by Landlord if it
had at its own expense furnished such work or service to such tenant, provided
such service is also being provided Tenant. Operating Expenses shall include
expenses paid or incurred on account of work, labor, services or materials or
other property furnished for the purposes mentioned herein by any contractor or
other party that shall be directly or indirectly affiliated with or otherwise
related to Landlord (whether by stock ownership, common officers or directors or
otherwise), provided, however, that such sums do not exceed the sums charged by
independent contractors for furnishing like labor, services, materials or other
property to first class office buildings in the midtown Manhattan area.

The following items shall also be excluded from Operating Expenses:

1. leasing costs (including leasing and brokerage commissions and similar fees,
marketing and advertising, entertainment and promotional expenses with respect
to the Building or the leasing of space therein, lease takeover or rental
assumption obligations, architectural costs, engineering fees and other similar
professional costs and legal fees in connection with lease negotiations) and the
cost of tenant improvements or tenant allowances or inducements made for tenants
of the Building (including permit, license and inspection fees and any other
contribution by Landlord to the cost of tenant improvements);

2. expenses and disbursements relating to disputes with Tenant and other tenants
or other occupants of the Building and/or the enforcement of leases, including
court costs, accounting fees, auditing fees, attorneys’ fees and disbursements
and any other amount incurred in connection with any summary proceeding to evict
or dispossess any tenant;

3. interest on, amortization of and any other charges in respect of mortgages
and other debts;

4. costs of overtime and/or supplemental Building HVAC Systems and condenser
water or chilled water supplemental systems consumed in or furnished to the
Premises or any other area in the Building leased to other tenant(s) which are
directly charged to Tenant or to such other tenant(s);

 

K-4



--------------------------------------------------------------------------------

5. any expenses which are not paid or incurred in respect of the Land and
Building but rather in respect of other real property owned by Landlord,
provided that with respect to any expenses attributable in part to the Land and
Building and in part to other real property owned or managed by a Landlord Party
related entity (including salaries, fringe benefits and other compensation of a
Landlord related entity’s personnel who provide services to both the Land and
Building and other properties), Operating Expenses shall include only such
portion thereof as are apportioned by Landlord to the Land and Building on a
fair and equitable basis;

6. costs incurred with respect to a sale or transfer of all or any portion of
any interest of the Land or in any Person of whatever tier owning an interest
therein;

7. costs incurred in connection with the acquisition or sale of transferable
development rights;

8. the rental cost of items which (if purchased) would be capitalized and
excluded from Operating Expenses, except if the cost of such items (if
purchased) would be included in Operating Expenses pursuant to Article 26;

9. amounts otherwise includable in Operating Expenses but reimbursed to Landlord
directly by Tenant or other tenants (other than through provisions similar in
substance to this Exhibit);

10. the cost of repairs or replacements or restorations by reason of Casualty or
condemnation to the extent Landlord receives compensation through the proceeds
of insurance or by the condemning authority (except as specifically required by
this Lease to be paid by Tenant) or to the extent to which Landlord would have
been compensated through insurance proceeds had Landlord maintained the
insurance required by other owners of Comparable Buildings in midtown Manhattan;

11. all costs of Landlord’s general corporate and general administrative and
overhead expenses (except as to other items specifically permitted hereunder to
be included in Operating Expenses);

 

K-5



--------------------------------------------------------------------------------

12. all costs, including the cost of repair made by Landlord to remedy damaged
caused by, as well as the cost of any judgment, settlement or arbitration award
resulting from, any liability of Landlord for negligence or willful misconduct
or improper acts of Landlord or Landlord Parties;

13. expenses of relocating or moving any tenant(s) of the Building;

14. commercial rental and occupancy tax;

15. costs arising from, or attributable to, Landlord’s negligence or willful
misconduct (including, without limitation, costs and expenses arising from
Landlord’s indemnity obligations under this Lease with respect to such
negligence or willful misconduct);

16. attorney’s fees and disbursements incurred by Landlord in connection with
the negotiation of any superior lease or mortgage;

17. attorneys’ fees incurred by Landlord in connection with any disputes arising
under the existing mortgage;

18. all costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord shall be entitled to reimbursement from any tenant in the
Building, including Tenant, for the cost of like goods and services furnished to
Tenant pursuant to this Lease other than in the nature of Operating Expenses;

19. all rentals of capital equipment to the extent the same would have been an
Operating Expense if such equipment were purchased; and

20. any costs or expenses for repairs or maintenance which are covered by
warranties and service contracts and such expenses are reimbursed to Landlord
pursuant thereto.

21. Any operating expenses attributable to the retail portions of the Building.

 

K-6



--------------------------------------------------------------------------------

2. In determining the Base Year Operating Expenses and the amount of Operating
Expenses for each subsequent Operating Year, if less than 95% of the rentable
square-foot area of the office portion of the Building shall have been occupied
by tenants at any time during the Base Year and the Operating Year, Operating
Expenses shall be deemed for such Base Year and Operating Year to be an amount
equal to the like expenses which would normally and reasonably be expected to be
incurred had such occupancy been 95% throughout such Base Year and Operating
Year. In the event that Landlord shall add new services or shall supplement
existing services thereby increasing Operating Expenses, the cost of the same
shall be added to the Base Year.

 

K-7



--------------------------------------------------------------------------------

EXHIBIT M

MONUMENT PLAZA SIGNAGE

 

LOGO [g605808dsp_210.jpg]

 

M-1



--------------------------------------------------------------------------------

LOGO [g605808dsp_211.jpg]

 

M-2



--------------------------------------------------------------------------------

EXHIBIT N

50TH STREET SIGNAGE

 

LOGO [g605808dsp_213.jpg]

 

N-1



--------------------------------------------------------------------------------

EXHIBIT P

7th FLOOR TERRACE

 

LOGO [g605808dsp_216.jpg]

 

P-1



--------------------------------------------------------------------------------

EXHIBIT Q

7th FLOOR TERRACE

RULES AND REGULATIONS

Tenant’s use of the 7th Floor Terrace is expressly subject to the following
terms and conditions:

(a) Tenant represents that its use of the 7th Floor Terrace will at all times
comply with all laws, ordinances, codes, rules or regulations of any
governmental authority;

(b) Tenant acknowledges that its use of the 7th Floor Terrace is at Tenant’s
sole risk and Tenant acknowledges that Landlord shall not provide any security
or patrol such 7th Floor Terrace in any way whatsoever;

(c) Any such property on the 7th Floor Terrace shall be at Tenant’s sole risk.
Tenant further agrees not to place persons or property on the 7th Floor Terrace
in excess of the authorized weight permitted on such 7th Floor Terrace as may be
determined in the reasonable discretion of Landlord from time to time;

(d) Tenant covenants that the door leading to the 7th Floor Terrace shall at all
times be kept closed and Tenant covenants that the use of such 7th Floor Terrace
will in no way interfere with the proper functioning of the heating, ventilating
and air conditioning systems of the Building;

(e) Tenant shall be required to remove snow or ice from the 7th Floor Terrace;

(f) Tenant shall be responsible for the cleaning of the 7th Floor Terrace and
for the proper removal of any items advertently or inadvertently left on the 7th
Floor Terrace by Tenant;

(g) Tenant shall be responsible for reimbursement to Landlord of all reasonable
costs and expenses incurred by Landlord in connection with the repair and
maintenance of the 7th Floor Terrace and adjoining areas, the need for which was
caused or required by virtue of Tenant’s use thereof, subject to Landlord’s
rights of access under this Lease (but not including the costs of any repairs
caused by the negligence of Landlord or Landlord’s agents);

 

Q-1



--------------------------------------------------------------------------------

(h) Tenant agrees to properly safeguard and secure the 7th Floor Terrace and all
items and materials thereon and to at all times, use reasonable efforts to
prevent any persons or property from falling, dropping or being thrown from the
7th Floor Terrace. In furtherance of the foregoing, no children under the age of
eighteen (18) shall be allowed on the 7th Floor Terrace unless accompanied by an
adult;

(i) Tenant covenants Tenant will not store any materials whatsoever on the 7th
Floor Terrace; and

(j) Tenant shall obtain commercial general liability insurance required to be
maintained pursuant to this Lease that will cover Tenant’s use of the 7th Floor
Terrace.

 

Q-2



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF CONDITIONAL PARTIAL LIEN WAIVER

AFFIDAVIT AND PARTIAL WAIVER OF LIEN

 

Owner:  

 

      Project:  

 

      Contractor:  

 

      Requisition#:  

 

      Date of         Requisition:

AFFIDAVIT OF PAYMENTS MADE BY CONTRACTOR

 

STATE OF NEW YORK    Date of Previous Requisition:_________ County of
_____________    Name of Officers __________________,

duly sworn deposes and says:

“I am the (office held)                             , of (Contractor)
                                        . I make this affidavit for the purpose
of including                                          to make partial payment to
us for work, labor, and services performed and/or material furnished, as set
forth on our requisition dated                     .

All claims for labor and materials furnished by us or our subcontractors or
vendors in connection with our work on this project to the date of our last
preceding requisition have been paid, including any and all applicable sales or
use taxes, and there are no items or claims with respect thereto.

WAIVER OF LIEN

The undersigned contractor for                                          
                                             and other good and valuable
consideration received by it, hereby waives and releases all liens or rights of
lien now existing for work, labor or materials furnished to
                    , the date of the above referenced requisition, with respect
to the above designated project. The undersigned contractor further covenants
and agrees that it shall not in any way claim or file a mechanic’s or other lien
against the premises on which the above designated Project is located, or any
part thereof, or against any fund applicable thereto for any of the work, labor
or materials heretofore furnished by it in connection with the improvement of
the said premises,

This waiver of liens rights for a partial payment is conditioned upon receipt of
such payments by the undersigned unless otherwise required by the prime
contract.

 

R-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereto set its hand and seal this     
day of                     .

 

 

(Corporate Name)

 

(Authorized Signature)

 

(Title)

 

R-2